Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 8 September 2000.
Approval of the Minutes of the previous sitting
Madam President, sadly, there was another incident of violence in Italy yesterday: a teacher who is Christian by religion but of Jewish origin was attacked and beaten up by a group of skinheads in Verona. Incidents of this nature must be condemned immediately by Parliament and others, for it is unthinkable that any hint of anti-Semitism and xenophobia should still be allowed to exist within our Union. I therefore feel that, laying aside political differences, this House should send a signal, a message expressing our solidarity, to the teacher who was attacked simply because he is of the Jewish race. Madam President, I would like to thank you, and indeed all the Members of Parliament, in advance, for your message of solidarity.
Thank you, Mr Tajani. We shall consider the best way of passing on this entirely justified protest.
Madam President, I asked for the floor to raise the same point. I would be grateful if you could pass on Parliament' s concerns, its fierce condemnation of this act and its sympathy to the young Catholic teacher who was so brutally attacked because of his Jewish origins.
I shall be very happy to do that.
Madam President, I too would like to support Mr Tajani and all the other Members who have spoken on the subject in their condemnation of the racist attack on a Christian teacher of Jewish origin which has taken place in my country, in Verona to be precise. These incidents are incomprehensible, and not only must they be condemned but the perpetrators severely punished.
Madam President, I too would like to support Mr Tajani' s statement, which has been echoed in speeches from a number of different quarters and parties. On behalf of the party which I represent, the Alleanza Nazionale, I therefore join you all with the utmost solidarity in severely condemning incidents which make us ashamed to be European. I feel that the sensitivity of this Parliament, in which right and left are united on this matter, will contribute to combating such shameful incidents and eradicating them once and for all.
I would like to raise as a point of order the fact that the Quaestors have made a recommendation that during constituency weeks next year MEPs should be allowed a daily allowance if they are in Brussels. I would like to urge you, Madam President and the Bureau members - I understand this is coming on your agenda very soon - to think very carefully before taking this decision because constituency weeks are a very good idea. There is a desperate need for MEPs to communicate with the electorate in a much more effective way. The fact that we had such a poor turnout in the European elections proves that this is the case and, if we allow people to sign in during constituency weeks, we are undermining the whole point of them.
We are giving fuel to the Eurosceptics who think that we are pumping up our own expenses and we look like hypocrites at a time when we are asking the Commission to reform.
Madam President, I urge you and the Bureau members to consider this issue very carefully and turn down the request by the Quaestors.
I have not yet received this recommendation by the Quaestors. That is why it has not yet been placed on our Bureau' s agenda. Once I have received it, the Bureau will, of course, examine it very carefully indeed.
I wish to draw our fellow MEPs' attention to a demonstration which is leaving Brussels today for Paris and to ask them to exercise the utmost vigilance where this is concerned. The demonstration has been organised by scientologists and is supposed to be a marathon against the religious intolerance practised in France. I think this is an extremely dangerous demonstration, given that France is a country in which the fight against religious cults has had some very significant successes. Europe still needs to be inspired by such successes, informed as they are by the values of secularism and tolerance, by which I mean true tolerance and not that practised by religious cults.
Thank you for that information and clarification.
Since the matter has been raised in the public arena, could I place on record the reason for the Quaestors' recommendation? We believe that the term "constituency weeks" was an unfortunate one. They are weeks without meetings but they are weeks when the Commission, the Council and all other agents of this Parliament, including the political groups, are hard at work.
If we are going to Nice to ask for more powers for this Parliament it is hardly a good precedent for us to send the whole Parliament off for four weeks, away from the place where they are elected to do their duty.
Consequently, we believe that those Members - and there are many of them - who are writing reports, chairing committees, running groups and have legitimate reasons to be here should, on declaration of those objectives, be able to come and do their work in the place that they were elected to do it.
I do not think this is the time and place to enter into a debate on this issue. As I said in my reply to Mrs Morgan, as soon as I have officially received the recommendation by the Quaestors, the Bureau will examine it most carefully, together with all its implications.
Madam President, in a moment, we will be listening to a communication from the Commission on the fuel crisis, and I am pleased that the Commissioner is able to attend. We all know that she will not be staying for very long as she is leaving for Luxembourg later on this evening to visit the Transport Council. This should not prevent us, however, from entering into an extensive and searching debate on this issue and going over the short hour that was originally scheduled. Madam President, I express the view of many MEPs when I say that I regret that we have to deal with this issue in such a short space of time. The issue concerned has thrown the whole of Europe into commotion and may well do so for the foreseeable future. The time allocated is really far too short and, on behalf of many MEPs, I felt I had to express my dissatisfaction in public.
Of course. It is a source of regret to me, too.
Madam President, I would just like to return to the problems associated with the constituency weeks. What I find very strange is not so much the payments, but the fact that a constituency week has been scheduled just before spring half-term in certain Member States or just before carnival week in a number of other Member States when people are off work on the Monday and Tuesday. In opting for a constituency week at this stage, you ought to have made it coincide with carnival week instead of the week prior to it. I would ask the Bureau to reconsider this.
Madam President, a fellow honourable Member has just drawn attention to an anti-Semitic incident. The issue of racism was heavily debated in Germany over the summer, and I would now like to tell you about several extremely disturbing incidents that have taken place there since the last part-session, in order to raise awareness of what is going on.
Three cases in point: on 2 September, a fifty-year-old waiter of Chinese origin was beaten up and called a 'foreign pig' . On 13 September, a homeless person was found dead. Two skinheads have admitted to beating him up. He had subsequently died from their kicks and punches. Thirdly, on 4 September, right-wing extremists beat up a person whose parents are of Tunisian origin. This happened in Kassel. I would ask that since we mourn other deaths here, could we not do the same for those whom we never knew, and especially those who were murdered for political, specifically racist, reasons? I would like to raise awareness about this issue in this House, particularly as we had a debate about it in Germany.
Thank you. These incidents are wholly to be regretted and condemned, and they cannot but encourage us to be extremely vigilant.
Order of business
The following amendments to the agenda have been proposed:
Relating to Thursday The sitting will begin with the statements by the Council and the Commission on terrorism in Spain.
With regard to the joint discussion on racism, I must inform you that the Confederal Group of the European United Left/Nordic Green Left has also tabled an oral question to the Commission on right-wing extremist violence in Germany.
Following the addition of the debate on terrorism, I propose that Mr Titley' s report on the Code of Conduct on Arms Exports, which is currently scheduled as the last item, be carried forward to a later sitting.
In view of the volume of the morning' s debates, I would carefully draw your attention to the fact that voting will be deferred until 11.30 a.m. It will no longer be at 11 a.m. but at 11.30 a.m.
Where, finally, the votes are concerned, two recommendations for second reading on behalf of the Committee on Regional Policy, Transport and Tourism have been added in accordance with the procedure without debate, one of them relating to the transport of dangerous goods by road (A5-0234/2000 - Mr Koch) and the other to the transport of dangerous goods by rail (A5-0229/2000 - Mr Hatzidakis). The deadline for tabling proposals for rejection or amendment has been set for 4 p.m. today.
The vote on Mrs Glase' s report on undeclared work (A5-0220/2000), prepared on behalf of the Committee on Employment and Social Affairs, had been carried forward from the Strasbourg part-session. The vote will therefore be held tomorrow.
Are there any objections to these various proposals?
Mr President, you have just said that we will be starting at half past eleven tomorrow. That is a most unpleasant surprise because many of us have flights which we can only just make with the earlier voting time, the standard voting time here in the House. It is a huge problem, it is immensely difficult to find seats on other flights in the evening or even on the following day. I should therefore like to request that we either keep to a standard voting time or, if not, that we be given more notice. I should like to request that we keep to a standard voting time, i.e. eleven o' clock.
An alternative proposition is that we start half an hour earlier at 8.30 and then have the voting time at 11 o' clock.
Yes, exactly. There is no need to vote perhaps, if everyone agrees with this proposal to begin tomorrow at 8.30 a.m. and hold the votes at 11 a.m.
(Parliament gave its assent)
Madam President, you asked if any Members wished to make any comments on the agenda. I did in fact want to take this opportunity to tell you that I had no objection to Parliament discussing the racist crimes and offences committed against foreigners by people of European origin. If I am to believe the relevant committee in my own country, they amount to approximately thirty per year out of a total of almost four million crimes and offences, including a million committed by foreigners against native Europeans.
I suggest that the two issues be examined concurrently. I think it is really a question of equity. Since racism is unfortunately a universal phenomenon, racist crimes and offences committed by foreigners against Europeans ought also to be investigated.
Yes, I think that would be best.
Madam President, not only do I think it is important we keep tomorrow' s debate on the fight against racism in the form proposed, but in addition, many of our fellow MEPs are now well aware of the fact that no country in Europe is immune from the increase in the xenophobic and populist vote. In the course of tomorrow' s debate, I should like us, on the basis of what many of our fellow MEPs have said today, to be able to agree upon at least one amendment, namely that, within the confines of this Parliament, no MEP may make racist remarks. If we succeed in ensuring that, at least in this Parliament, no one can stoop to making racist remarks, then our words and our actions will carry much more weight outside Parliament. I think that is the best way to respond to Mr Gollnisch.
Measures to be taken following the fuel crisis and the rise in oil prices
The next item is the Commission statement on the measures to be taken following the oil crisis and the increase in the price of oil.
Madam President, ladies and gentlemen, I am grateful for the opportunity to speak to the whole House after having spoken yesterday for two hours with the Energy Committee.
Recent times have been marked by the fact that oil prices have been rising for the last 18 months, and the European public is feeling the full effect. Clearly, the people who will suffer most as a result of this rise will be the least-favoured social groups and also certain specific sectors which are particularly affected.
At the beginning of 1999, the price of a barrel of crude oil stood at around 10 dollars, whereas today it stands at around 33 to 35 dollars. This is the highest level since the Gulf war, and is a level which most experts believed could only happen in cases of geopolitical crisis.
The reason for this rise is very clear: the restriction on production on the part of the OPEC countries which coincides with a world economic recovery and the resulting increase in demand. The impact of this rise has been particularly great in the European Union and especially in the euro zone, owing to the euro' s value against the dollar.
We cannot ignore the consequences of this rise on Europe' s economic development. In specific terms, we estimate that, at the moment, this accounts for 1% of our inflation and a reduction of around 0.3% of our growth. Some specific professional sectors - farming, fishing and transport - are in situations which are at times frankly difficult.
However, both the producing countries and the consumer countries share a common interest, that of stability and the predictability of prices. We would all benefit from prices being established in a market of free competition and not, as is happening now, in accordance with a monopolistic situation in a market which to be honest is less than transparent.
Furthermore, the European Union' s level of dependency currently stands at around 50%. However, unless we introduce new measures, we will reach more or less 70% by 2020. In the specific case of oil, our dependency on external sources stands at between 85% and 90%. This must clearly lead us to a debate on the increase in our energy dependency on external sources and, therefore, on our vulnerability in this respect.
We must grasp our responsibility and our destiny with both hands. Although the European Union' s competence in the field of energy is limited, we must not remain passive in the face of such a situation and allow it to get worse, but rather we must find answers. That is why ensuring a sufficient level of independence and, above all, of availability in the European Union' s energy supplies, must be a priority policy and furthermore a policy on a Community scale.
Little more than a year ago, when I first came into contact with this House as future Commissioner with responsibility for energy, I indicated very clearly that, from the Commission' s point of view, there were two crucial elements which needed to be considered in the coming years. On the one hand, the need to strategically promote dialogue on energy policy in international fora, and especially with the large producing and consumer countries, and, on the other, the need to adapt our priorities so that we can better focus our changes in the face of adverse energy situations such as the current one.
The Commission intends to fulfil these fundamental objectives and has been working on them for several months. The Commission has practically finished the preparation of a Green Paper on the security of supply and on the Kyoto commitments, that is to say, the conditions for emissions in the energy sector. This Green Paper will be adopted before the end of the year. I hope it will serve as a starting point for a broad debate amongst the interested parties to examine the role and place of each of our energy sources over the next twenty or thirty years. Furthermore, we must promote international dialogue in the short term and step up this dialogue with the producing countries in order to convince them of our common interest in price stability - an issue which they themselves have raised - putting forward the objective of a price band.
At the same time, we have to take account of the geopolitical context in which we are moving, especially of the peace process in the Middle East and the complex political situation in the whole area.
The European Union must send a clear and forceful message to all the OPEC countries and highlight the need for appropriate measures to be taken in order to fulfil what they have indicated to be their objective, that is to say, for oil prices to return to a reasonable band. We must say that we are the main net importer and the second largest consumer of oil in the world. The European Union therefore has the means and reasons justifying its voice to be heard but perhaps political means are not sufficient.
As well as this dialogue with OPEC, however, we must not forget that we need to maintain and strengthen our strategic relations with Russia and we should consider the necessary means to modernise production and distribution conditions in that country which is, let us not forget, the third largest producer of oil in the world and, if we take account of gas, their position is absolutely vital.
The European Union must maintain a united front and speak with one voice. Disparate initiatives by individual Member States will always be incomplete and, what is more, less productive than those on which we stand united.
As for the fiscal aspect, an issue that has been much discussed in recent times, the Commission understands the concerns of the professional sectors most affected by the sudden increase in oil prices. In this respect we encourage the Member States to enter into and maintain social dialogue with all the interested parties in order to find solutions which are suitable and conform to Community law. One of the lessons we can learn from the blockades which have paralysed economic activity in various States, is the need to raise the level of coordination between Member States and, of course, with the support of the Commission. To this end, Madam President, ladies and gentlemen, in a few minutes I will leave this meeting to depart for Luxembourg, where a special Council of Transport Ministers is taking place.
For both environmental and economic reasons, Member States must not give in to pressure and change their overall medium-term policy on oil. A reduction in taxation or subsidies over an extended period would simply amount to a transfer of the fiscal income towards the OPEC countries and would send them an inappropriate message.
However, the very difficult situation we are in at the moment probably requires, in the short term, the adoption of aid measures by the competent public authorities. In fact, there are already some agreements on the table. I must point out though that these measures must be purely transitional and in all cases must conform to competition rules and not violate the internal rules of the single market.
We must seek consensus on the approach to fuel taxation and prevent the kind of cacophony which results from the actions and statements of the different States of the Union. For example, what is the point of talking about ecological taxes on a European scale if we cannot quickly harmonise the rates of the special taxes and VAT within the Union?
Ladies and gentlemen, in this context I must say that a reduction in the special taxes in favour of road transport can only be considered as a very short-term measure, lasting no more than a few months. In no event can it be extended, since that would run directly counter to the objectives to promote other types of alternative transport, such as the railways, it would go against our Kyoto objectives and would undoubtedly contradict what have been our guiding principles in European Union transport policy until now.
The Commission is extremely concerned about the serious attacks on free movement which have taken place recently on various occasions. We believe, and I wish to say this once again, that no one social category should be allowed to hold the whole of society to ransom.
I was talking about aid, however, and I wish to say that we must break up and end anti-competitive practices and these practices are clearly taking place in the fuel sector. Why should there be such a considerable difference in the prices - before tax - of oil derivatives as there is at the moment in the European Union, in some cases just across the border in the next country? The Commission intends to continue the contacts established with Member States in order to detect any practices which contravene competition rules. Any agreements between companies or abuses of dominant positions must be severely penalised. We will also have to examine the question of competition between intermodal sectors in order to find solutions on a European scale. But we must not fool ourselves, ladies and gentlemen. We are talking about short-term actions which may alleviate the current crisis, but in no way change the undeniable fact that our economy is vulnerable to energy fluctuations. It is true that the economy is less vulnerable than it was 25 years ago, but at the end of the day it is still vulnerable. Oil consumption in the European Union stands at 12 million barrels per day and is expected to reach just over 13 million in 2020. It is probable that the barrel price, in normal economic circumstances, will not in the long term return to below 20 dollars - and, of course, in no event to what it was 18 months ago, that is to say, 10 dollars.
We must tackle this dependency and this situation through two fundamental fields of action: diversifying our sources and saving energy. The discussion of diversification requires a long-term debate. The future Green Paper on supply will contribute to it. I wish to state very clearly that, when talking about diversification of energy sources, sustainable energy has a clear and decisive contribution to make for the future, but at the moment we cannot ignore any type of energy.
The management of demand and energy saving is the other area on which we must focus for the long term. With regard to oil, we are today 50% more efficient that 25 years ago, but it must be said that the transport sector still has to make a special effort in this area. More than 90% of the increase in oil consumption in the Union from now until 2020 will be absorbed in principle by the transport sector. That is why we need a White Paper on transport policy which seeks to readjust modes of transport, to improve the Trans-European Networks, to eliminate points of congestion, to promote the railways, river transport, short haul sea shipping, to promote effective and less polluting urban transport, with the rationalisation of the use of the traditional car and the promotion of innovative research projects into clean fuels, and to improve the awareness and education of drivers.
Measures must also be adopted for construction and savings in this sector, which is one of the fields that consumes most energy, not to mention the promotion of competition in the gas sector and the emergence of gas as a competitor and alternative to oil.
In conclusion, Madam President, ladies and gentlemen, it is clear that we will only overcome the current crisis through coherent strategies which are well coordinated and multi-faceted. Unfortunately, we do not have access to a panacea to resolve this situation in the short term, but luckily this current crisis has shown us the only way to overcome it: to promote competition in our markets, consolidate our common presence at an international level, coordinate our actions, adapt our priorities to the new energy objectives and act together in the fiscal field. In the difficult situation we find ourselves in, the citizens expect us to turn these objectives into tangible realities, thinking not only of the immediate future but also of the medium and long term.
Madam President, Commissioner de Palacio, I would like to thank the Members of the Commission for the position they adopted, which showed realism. We must ask ourselves whether it is necessary to get caught up in a crisis before we start to speak about better strategies. Nothing would now be easier than calling on all Member States of the Union to substantially decrease taxation on oil products up until the price of a barrel of crude hopefully returns to the 22 - 25 US dollar mark, or thereabouts. And it would be just as easy now for the Member States and their Ministers of Finance to declare that taxes should not be touched at all. The reason for this is the difficulty of replacing tax revenue in the short term, and the long-term consumption-curbing effect of taxes whereby we aim to have an impact on the future state of our environment.
However, something has to be done. People have had enough, and above all the livelihood of people in certain occupations is directly and badly endangered, as the Commissioner said, to mention just the fishermen, farmers and people who drive for a living. In the longer term, fuel prices will bump up inflation still further and threaten the whole EU area with an economic setback. The Member States now have to find a common approach in both the short and the long term. Measures taken separately by individual countries under pressure from the protests will only make the situation more problematic and will distort competition. The responsibility for action clearly lies with national governments. Short-term measures will be the hardest. Naturally it is essential to have intensive negotiations with the OPEC countries to increase oil production, if that is possible in general, thus easing the situation by ensuring steady supplies. It will be difficult to get a quick result, however. This means that very precise measures with regard to taxes on diesel and heating oil, for example, within the realms of possibility, will be a good solution, if they are implemented generally.
The reasons for the crisis can be found, not just in problems with supply, but also possibly in the refinery chain structure, the nature of the fuel market, futures market practices, and storage policies in certain countries and areas. It is claimed that the refinery chain is in the hands of so few that a cartel-like situation has developed in the market. I myself am not claiming that this is the case, but we need to look into the situation. One question is this: is the Union in a position to negotiate strategies for vital stocks of oil both within its own territory and with the United States, as, apparently, the decline in US stocks and now their need for replenishment are pushing up the spot price of oil even further. The Commissioner has already mentioned the dilapidated state of production machinery in Russia, a large oil producer. Is it not time - the question is obviously mainly directed at Russia, but it is for us to consider also - that we embarked on measures that would persuade people to invest in Russian oil production? In the long term, as the former Saudi Oil Minister, Sheikh Yamani, suggested, the permanently high price of oil will lead to other forms of energy. With a glint in his eye, he said that the Stone Age did not end because people ran out of stones. What is essential now, however, is the ability on the part of the countries of the Union to react in the short term. Is it actually so that a reduction in the relatively same rate of tax on liquid fuel until the middle of next year by national governments throughout the Union is impossible?
Madam President, ladies and gentlemen, Vice-President of the Commission, on this issue there is a European problem: we do not have a European policy in this area and the Vice-President has recognised this fact. Furthermore, this is a policy which requires much perseverance as well as investment and resources, because the problem, in relation to energy, is that 'we only remember Santa Bárbara when it thunders' , that is to say, in normal conditions, as Mrs de Palacio has pointed out, consumption tends to increase, and in a society where the car is king, this means a trend towards greater dependency.
In the medium and long term, I believe that the course of action described by the Commissioner, in line with what the Commission had proposed, should be maintained, monitored and strengthened, taking advantage of the development of sustainable energy, reducing dependency on oil, managing, for example, to break up the compartmentalisation of certain national markets and I am thinking, for instance, of the development of the railways as a complement and an alternative to the development of road transport.
None of this, however, is going to resolve the current situation. That is to say, we need a virtuous policy, but at the same time we are now facing a particularly complex situation in that there are a series of professions who are in a very difficult position and which, as forms of Community-scale protests are developing in Europe, has lead to blockades and disorder and disparate reactions from our governments.
I would like very briefly to point out that, in recent times, thanks to more rigorous budgetary management, there has been talk of lightening the tax burden. The people do not therefore understand why this cannot extend to oil products. We must be able to understand this reaction and, at the same time, we must explain to our citizens the reasons for our decisions. It is true that compensatory measures are required. It is very important that we manage to improve the situation of transparency as well as anti-monopoly measures, which are the responsibility of the Commission, because somebody is benefiting: OPEC has increased the price, but does not take more than 5 or 6 dollars per barrel. Above all, we must try to see to it that our governments react jointly and that, finally, we create a European energy policy that is in keeping with the common economic and social area.
Madam President, Commissioner, you made it quite plain: we remain vulnerable. Energy is not cheap. It is a scarce commodity. We seem to have forgotten that, once upon a time, we paid as little as USD 10 for a barrel of oil. We did not ask ourselves the questions which we probably should have asked and which we are asking ourselves today. Commissioner, you also mentioned that we have seen prices rise for the past eighteen months. I wonder why the European experts and powers that be did not meet sooner to establish, when prices first started to rise, how things would develop, how this could be prevented from continuing and how we could avoid getting to the point where we are today.
Commissioner, you also stated that we should respond as a united front but we now see that every country has caught "the French flu" . There is a lack of internal coherence, both in the reactions to the protests - protests which I can often understand very well - and in defending the currency, as well as a lack of external coherence in our attitude to OPEC. We have to admit that a price of USD 10 per barrel of oil is just as abnormal as one of USD 35 and you are well aware that, while a price of USD 10 may be attractive to ourselves, it is not viable globally. These are facts which we all seem to have forgotten for the time being. I believe we ought not to do this in future.
You have listed the main strands in your communication which you published in the first week of September. They are sound, and cover transport policy, energy policy and environmental policy. I hope that, this evening in Luxembourg, you will manage to persuade people to adopt the same line because we need to emerge from this crisis now. We need to ensure that the next crisis is not as deep and can be held off for longer than we might anticipate. At any rate, initiatives should be tabled at European level and a minimum level of cooperation guaranteed in order to help the most needy, as you stated yourself. This is why I believe that a cut in the general tax burden, as proposed by my party in Belgium, is to be preferred to a specific tax burden on fuel. What we must not do, whatever happens, is to say to people that energy could become cheap, as this would be the wrong message altogether.
Mr President, we should not wonder at all that we are once again in the midst of a fuel crisis. This is the third one, and since 1979 energy policy has been little more than a series of failures. A lot has been said about switching to a sustainable energy policy, but precious little has been done about it. I welcome the ideas that have been put forward here today by the Commissioner. Now transport ministers really do have the opportunity to make a definite U-turn in energy policy in the direction of a sustainable energy economy.
Road transport has increased from a 50% share of all transport in 1980 to an 85% share in 2000. If we were now to reduce fuel taxation generally, this would be very much like lowering the price of heroine on the drugs market. The end result would surely be that there would be more drug addicts than before and a greater crisis. We should not be making these kinds of mistakes now.
Nuclear power is not an alternative either in this situation, as only 10% of electricity is produced using oil, and, besides, all the development work going on with regard to new vehicles, for example, is based on the idea that the cars of the future are perhaps more likely to run on hydrogen, but certainly not on nuclear energy. Our group has today proposed an integrated programme such as this to serve as the European Union' s new energy policy programme. We want to start implementing this also with regard to the budget, and we are proposing a new budget policy called " New Energy Sources" . We want to promote energy saving, for example, and better construction technology for homes and buildings. We also want the European Union to have powers to manage the new energy policy. We require the issue of energy to be included in the Treaty and have its own chapter there, and we want to stress how important it is to rid ourselves of the requirement of unanimity with regard to taxation.
For almost ten years, we have been trying to establish a common energy tax in the European Union. Commission Members have come and gone, but this problem has always remained unsolved. In the short term we have to help the direct victims of this oil crisis, but it has to be done with the proper care and focus.
Mr President, Commissioner, it is my impression that this so-called fuel crisis reveals a number of structural problems which the European Union and the fifteen Member States should be dare to examine in every possible aspect.
The first of these problems concerns our relations with the South, in the event the producer countries. Did Europe worry, at the beginning of last year, about the disastrous consequences for the economies and populations of a number of these countries when the price of a barrel of oil fell to less than USD 10? This was hailed as good news when, in fact, the situation was just as worrying as an increase in the price to USD 34. We need to establish a genuine long-term partnership between these countries and ourselves. And then, all the other root causes of the current situation need to be looked at: cases of speculation, the inadequate stocks in the United States and the fall in the value of the euro.
The second problem revealed, in my view, by this crisis is the lack of coherence between our strategy choices within the Union. The talk nowadays is of giving priority to rail over road transport and going in for piggybacking. That is basic, a real social choice and an ecologically responsible act in the strongest sense of the term. But for how long has exactly the opposite strategy been adopted, with road transport being pushed hard at the expense of rail? Europe is so little prepared for this development that, today, you still have to change trains between France and Italy because the value of electrical current supply in the two countries are incompatible.
The third fundamental problem illustrated spectacularly by this crisis is the extreme difficulty many European leaders have in making an accurate assessment of grass-root demands. They have not seen, or have not wanted to see, the serious problems which this rise in fuel costs presented for people obliged to use their cars or dependent upon domestic fuel oil. Our fellow citizens are not prepared to shoulder the burden of this economic crisis, and they are protesting at the way in which countries have indulged the oil companies, even though the latter have been quite shameless in the profits they have been making. More and more pressure is going to be exerted in favour of a reduction in fuel tax and an appropriate levy on oil companies' profits.
The majority of my group is of the view that the Fifteen ought to take radical environmental measures, effectively promoting rail transport while responding, in the present context, to this legitimate social expectation. In so doing, they would also do Europe what I think is a currently much needed service.
Mr President, the excessive rise in the price of oil is not without its causes, but there is a risk that, because of its own large share of responsibility for these causes, Europe will not take account of them.
The prime cause is the increase in production prices due to the oligopoly carefully organised by the oil-producing countries. The short supply of oil has been exacerbated by the sanctions against Iraq, the unjust and immoral continuation of which may be in the interests of the American oil companies but is contrary to the interests of Europe.
The second cause is the depreciation of the euro and, therefore, of all the participating European currencies. It was valued at USD 1.18 when it was launched. It is now valued at only USD 0.85. We were promised a strong currency. It was a lie, and now we are having to foot a much higher bill.
The third cause is the excessive, even insane, taxation practised by the Member States, and this proto-socialist policy has been continued, if not actually initiated, by conservative governments. It is maintained under pressure from green organisations which are hostile to the motor car because it represents freedom for the individual. It is taxation of this kind which multiplies the increase in farm gate prices by a factor of 3, 4 or 5.
The alignment of our foreign policy with that of the United States, the depreciation of the euro as a currency and the increase in taxation due to pressure from green campaigners are the three causes of the increase, which we deplore but for which our institutions bear a very heavy responsibility.
Mr President, Commissioner, in the last fortnight, we have seen a real euro-shambles where transport is concerned, with a petrol shortage, road blockades, mass protests and governments disabled. You really would have thought you were back in 1973 after the first oil crisis. And that is not counting the plummeting euro and the explosion in the price of a barrel of crude oil, factors not anticipated in the past oracular pronouncements by self-styled experts on Europe.
Largely predictable though it was, this crisis is as much the responsibility of the oil producers as of government. Many varied solutions have been put forward, for the situations and the reasons for them are different from one country to another. Many of these solutions are perfectly rational and obvious and, occasionally, ideological such as restrictions on vehicles or the eco-tax but, as you reminded us, none of these is a panacea that will in itself sort out the situation.
It should be remembered that what chiefly distinguishes the fuel question is its relation to currency and taxation issues and the way it goes on to affect urban and rural planning. For, if this crisis affects people in their working lives, it also affects people in their private lives, especially in rural areas where the car is still too often the main means of transport and communication and the one to which people resort. It is a situation resulting from the gradual withdrawal of public services which has not been offset by private operators, who are much too concerned with maximising their profits.
Strategies relating to taxation, the currency and urban and rural planning are matters for each Member State and each Member State alone, in accordance with the sacrosanct principle of subsidiarity.
To conclude, we want to see lower fuel tax because, at present, it is too much of a burden on the people of Europe, in both their private and working lives. However, there are additional strategies open to our Member States. The European Union must leave the latter free to exercise their sovereignty in making judicious strategy choices when it comes to energy savings, supplementary forms of renewable energy, the redistribution of freight to the railways and rivers and the development of public transport and the opening up of rural areas.
Mr President, this is actually the third oil crisis we have had, but it contrasts sharply with the other two. They were political crises of man-made origin, and they came about in 1973 and 1979 with the fall of the Shah regime. For fifteen years now there have clear indications and studies - for example, Global 2000, the report compiled for Jimmy Carter - to the effect that there would be a real shortage in raw materials by the turn of the century. In other words, the third oil crisis we are experiencing now, is here to stay.
Whether the price drops again in the short term is of no consequence because there will be a steady upward trend in the long term. It even says in Colin Campbell' s study - anyone interested in having a copy can get one from me - that there will be a shortage of raw materials, i.e. oil, in the early years of the 21st century, the reason being that the production curve has passed its peak. I therefore believe that even demonstrations are onto a loser, because you can only squeeze so much juice from a lemon. We will still have oil, but it will not come cheap. In other words, the price of oil will rise to between USD 40 and 60 in the future. There are enough studies to this effect. Even if they should prove to be wrong, now is the time to consider and analyse them. Nor is it an OPEC crisis, because only 40% of the oil produced comes from OPEC countries; the remaining 60% comes from non-OPEC countries. If this was just a man-made crisis, the other oil producers could redress the balance.
Mr President, let us put this matter in perspective. This is not as much of a crisis as the 1970s. It is as much a taxpayer' s crisis as an energy crisis. It is not acceptable for governments to put the blame on OPEC, on oil companies, on peaceful protesters, on other political parties, or even on the European Union for protests about levels of taxation that are too high.
In the UK, tax takes 75% or three-quarters of the price of a litre of petrol or diesel and that is the responsibility of the government, no one else. Energy supply is more elastic than demand. We learned this in the 1970s, when higher prices brought more oil fields into production yet did not reduce consumption in the transport sector.
High taxation raises revenue, but fails to cut consumption. Nevertheless, the price increases and the tax protests are timely, to remind us both about our dependence in Europe on imported energy and about the difficulties we face in achieving environmental objectives such as CO2 emission reduction.
If taxation of energy is to be used for pursuing environmental aids, then the policy has to be transparent and consistent so as to carry public opinion with us. Where policies are perceived as unfair and inconsistent, as in the UK, then protests will enjoy widespread popular support. To put fuel taxes up so much as to make industry uncompetitive while reducing taxes on domestic household energy consumption, is crazy politics and bad economics.
Let us not be beguiled by arguments about harmonising taxation, because harmonised taxes under socialists have only one way to go and that is up. That is not what the taxpayers and consumers of Europe want.
Mr President, the explosion in the prices of oil products illustrates the need to make the euro into a genuinely international currency. The Americans, like ourselves, are suffering an explosion in farm gate prices. Since barrels of oil are paid for in dollars, the increase has a greater impact upon countries whose currencies have lost ground against the dollar. Among these currencies are the euro, the Danish krone, the British pound and a lot of other currencies.
Mrs de Palacio has just emphasised that Europe is the world' s biggest oil importer. Given this status, it is not right that it should continue to pay for its imports in dollars. The Socialists are asking the Commission to encourage European oil importers to sign contracts in euros. An initiative of that kind has a chance of succeeding. Producers know that the dollar will be certain to lose value against the euro. For producers, contracts made out in euros could become an insurance against an inevitable economic downturn in the United States.
A word about monetary policy. The ECB has recently justified keeping tight control of its key interest rates by referring to the inflationary pressure created by the increase in oil prices and in rates of exchange. According to the ECB, monetary policy cannot remedy this situation in the short term. Economic policy cannot offer a solution to the rise in oil prices either, and must, in addition, be subject to a rise in the cost of capital. The ECB says that imported inflation is also a form of inflation to be combated.
I would conclude by saying that the price of oil will be brought down neither by increasing the cost of investments nor by reducing the purchasing power of the people of Europe. Rather than soothing inflationary fever, is not the ECB' s treatment in danger of damaging the health of the European economy?
Mr President, current petrol and diesel prices strike at the very heart of transport companies and threaten their existence. Such prices are unacceptable. I believe we must temporarily reduce the various tax burdens to an economically and socially sustainable level. Bear in mind that we are not the ones that set the tax rates. As a European Union, we have set minimum rates of taxation for motor vehicle and mineral oil. It is the Member States that have the room for manoeuvre. They have pushed it to the limit, and now we are facing this crisis of high oil prices, they must drop these prices and coordinate them. We cannot have a situation where, rightly or wrongly, one government caves in but another does not, and where companies in one country have distortions in competition to contend with that companies from another country do not. They get the same prices in the same market but their costs are different. This is an intolerable state of affairs for the transport sector.
Madam Vice-President, I would suggest that you go to Luxembourg and tell the Transport Ministers, firstly that we need concerted action, and secondly, that we need to see a reduction in costs for the transport sector. Thirdly, we do not want the Transport Ministers to make empty promises that will be scotched by the Finance Ministers in two weeks' time. The decisions reached by the 15 Member States this evening, or in the course of the next few days, must be upheld. They must translate into action. Some Ministers bemoan the fate of the transport sector, whilst others refuse to reduce or amend taxes. Such two-faced behaviour is unsupportable!
(Applause from the right)
Mr President, we have been sleepwalking for decades. British Conservatives still are but it is time to wake up. We have two choices. One is a bad choice and that is to adopt a short-term fix and cut taxes, abdicate our government responsibilities. We cannot avoid the other choice and the real question which is: How do we use a finite resource when demand is increasing and we have environmental promises? The rational choice is to stop the profligate use of petrol and diesel and to change the behaviour of the public and of those involved in transport.
Let us lower and enforce speed limits. We must lower our dependency on imported petroleum products. We must adopt alternative fuels - biodiesel, fuel cells, gas and electric cars. Let us realign the Fifth Frame Work Programme in its mid-term towards much more research into and development of those alternatives. Let us put more money in the budget, change the decision on programmes like SAVE and Altener. We do not need a new budget heading. These heading exist. Let us put more money in them. Let us negotiate - but as the European Union - because stability is in the interests not only of oil - importing countries but also of oil - exporting countries.
Good luck, Commissioner, when you go to Luxembourg.
Mr President, yes, Mrs Palacio, you are absolutely right - what we need is dialogue. Yes, we must increase the financial support, and yes, we oppose cartels and monopolies. That is all quite true. But reducing taxation and other things - which, funnily enough, is what certain Members to my left have suggested - is no way to solve the problem. That would lead nowhere. OPEC and the oil producing countries will immediately move in to close this gap. They have a political and economic hold over us. What chance do we stand against this?
(Heckling from Mr Jarzembowski) Have we reduced our consumption? No. Mr Jarzembowski, who has just spoken - he can shout loudly, and so can I as it happens - says that there must be a paradigm shift where traffic is concerned. There is more road transport than there was ten years ago. It is high time this was changed. We need a paradigm shift where transport is concerned. There needs to be more transport via rail and water - let us make it happen. We need to be less dependent. Let us pursue a common energy policy, for example. You, Mrs Palacio, and we MEPs, should call for a common energy policy to be incorporated into the Treaty. We are still lacking such a policy. So who is guilty of blocking it to date?
For example, what we need to do, Mrs Palacio, is to get rid of the link between gas and oil prices. You could do that in tandem with the Commission. Why are gas prices linked to oil prices? There is no reason why they should be. You are the obvious person to bring this about. We can do all of these things. There are many things we can do, which the Member States have failed to do so far. We can use these opportunities. Unfortunately, I am speaking too fast for the interpreter, and I apologise for this.
Right now, there must be no falling out between groups on the right, and those on the left or in the centre, above or below. The OPEC States will watch from the sidelines, smile indulgently, and put the prices up.
(Heckling from Mr Jarzembowski)
We must show a united front, and the same goes for the Ministers meeting in the Transport Council - and you, Mr Jarzembowski, would do well to shout less loudly and at last get round to doing something in your transport committee.
Mr President, I would to thank all the Members who have spoken in the debate and point out that there is largely a broad consensus on our approach to this issue. Ten dollars per barrel of oil was far too low a price and, furthermore, it had negative effects on our economies, although this seems more complicated to explain. On the other hand, 35 dollars is too high a price for us to bear. That is why we have to try immediately to persuade OPEC to increase production in order to lower the tension over prices, so that we can really fulfil that "target band" and make the markets more stable.
We should not once again - as the spokesman of the Socialist Group said a moment ago - forget the problem and 'only remember Santa Bárbara when it thunders' , but we should maintain our action over time. In the Directorate-General for Energy we have been working since November on the medium-term strategy for energy, and I therefore hope that we will be able to present a quality document in the coming weeks. We are seeking a medium-term view, which is combined with a review of the Union' s transport policy because it is a fact that energy is a crucial component in transport. Much of our energy is destined for this specific sector in particular.
This means coordinating the energy policy. I would like us to try to communitise this, but, in the mean time, we must coordinate the energy policy of the Member States. It is also necessary to continue making progress on transport policies and we must avoid, as a result of a crisis such as this, suddenly changing our transport policy and energy policy which has been established over recent years. We must be coherent. We must not therefore use the method of lowering taxes as a solution to this circumstantial rise in oil prices.
Perhaps, in a very limited way, some countries may resort to that method, above all because there may be an exception in the directive on hydrocarbons. We could probably consider certain proposals such as postponing the ecotax, but what we cannot do is propose one thing and then its complete opposite. I repeat that we must have a minimum degree of internal coherence in our policies. Energy and transport policies are medium- and long-term policies, which cannot be modified under pressure from very specific circumstances, which I am sure are going to change within a year and a half or two years although, no doubt, we will not return to prices of 10 dollars per barrel. However, they are going to change simply for market reasons, even if OPEC does nothing. Furthermore, OPEC is prepared to act and I hope that it does so and does so well.
Nevertheless, these long-term measures cannot absolve us of our current responsibilities, responsibilities, which we all share, which range from safeguarding the freedom of movement to complying with Community rules. But it is also the responsibility of the governments to take measures to alleviate the difficulties and provide solutions for the sectors that are most affected. We are talking specifically of the transport sector and now, in the Council of Transport Ministers, I hope we will reach some agreements. There are also problems in the fishing and agricultural sectors, without forgetting that there is another whole series of sectors affected by these difficulties.
We must work on issues such as energy saving, renewable energies, research into biofuels and the use of biomass. Before the end of the year we will produce a regulation on buildings which this House can deal with.
Mr President, ladies and gentlemen, I must now leave you because I am running a little late for the Council of Ministers in Luxembourg.
Thank you very much, Commissioner. So you keep a few Ministers waiting - it could be worse!
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Secretariat for joint supervisory data protection bodies
The next item is the report (A5-0225/2000) on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Portuguese Republic with a view to the adoption of a Council Decision [7381/2000 - C5-0230/2000 - 2000/0804(CNS)] establishing a Secretariat for the Joint Supervisory Data Protection Bodies set up by the Convention on the Establishment of a European Police Office (Europol Convention), the Convention on the Use of Information Technology for Customs Purposes and the Convention implementing the Schengen Agreement on the gradual abolition of checks at the common borders (Schengen Convention).
Mr President, I have no doubt that in the age of new communications technologies, in the age of the Internet, which is well under way at the beginning of this new century, we legislators are faced with a very exciting challenge: to protect people from intrusion and from attacks on their private life, their dignity or their reputation. The protection of these rights is recognised in numerous legislative texts of a universal nature, such as the Universal Declaration of Human Rights, of a transnational nature, such as the European Convention for the Protection of Human Rights and Fundamental Liberties, or of a national nature, such as the constitutions of the Member States, but the legislative diversity in this area requires that efforts be made in terms of the harmonisation and unification of criteria.
The majority of countries are beginning a legislative process to prevent violations of people' s fundamental rights, such as the right to private life, and this right is also expressly included in Article 8 of the draft Charter of Fundamental Rights. We are therefore facing a legislative challenge of unquestionable importance, which must regulate to ensure that this right is respected and the exceptions which, in a democratic society, it is necessary to establish in order, as the Convention of the Protection of Human Rights says, to safeguard public security, defend public order and prevent crime.
The report which I am presenting to Parliament aims to analyse one of the many aspects involved in this legislative task: the creation of a single secretariat for the three supervisory bodies for the protection of data from Europol, Schengen and customs information, within the framework of the third pillar and in the field of police and judicial cooperation in criminal matters enshrined in Chapter VI of the Treaty.
The Council' s proposal for a decision is correct but is, in my view, timid and does not go far enough. In this delicate field of data protection we must achieve two fundamental objectives: transparency in the future functioning of the secretariat and the independence of its work.
I do not believe that either objective is fully guaranteed in the Council' s proposal, hence the content of the amendments I am proposing, which have been accepted practically unanimously in the Committee on Citizens' Freedoms and Rights. Justice and Home Affairs. I wonder whether it is a positive thing, in terms of transparency, to have three joint data protection bodies within the third pillar? I believe not. I therefore believe that the final objective should be the establishment of a single body corresponding to a single legal framework within the European Union and that that body be provided with its own budget and staff, even exceeding the normal distribution between pillars, taking advantage of the option provided for in Article 42 of the Treaty of the European Union.
Ladies and gentlemen, this Parliament is currently examining and debating the consequences for personal and economic relations in the European Union of the discovery of a possible spying network known as the Echelon system, and is also studying a regulation on the protection of physical persons in the processing of data by the institutions of the Community. We are furthermore now examining this proposal for the third pillar. As we will see, these are different aspects of the same problem. I therefore believe that this Parliament must go further than the Council' s decision, which, as I have said, falls short on aspects such as the election and appointment of the secretariat, its dismissal or the guarantee of professional secrecy in its functioning.
Independence is another basic element which is not sufficiently guaranteed in the Council' s proposal. Parliament is the institution which must guarantee its independence, by means of the democratic control which legitimately corresponds to it. That is why in the future the body should be appointed by Parliament and the secretariat of the three bodies would enjoy more independence if the costs of staffing and the resources needed for its funding were to be included in section 8B of the general European Union budget, as I propose, and not in the Council' s budget. Let us not fool ourselves, financial independence is essential to guaranteeing functional independence.
Ladies and gentlemen, we are legislating in a field which is fundamental to the future of our interpersonal, economic and commercial relations. Our challenge is to create a balance and compatibility between the right to privacy and the right of free access to information. The introduction of new technologies, computers and telecommunications has broken down barriers and transcended borders. There has been a genuine revolution in commercial, social and personal relations which have a real effect on the daily lives of citizens: health, advertising, banking transactions, or even aspects which relate to the security and defence of citizens, and of States themselves, can be jeopardised if there are no rules to guarantee the correct transmission and storage of the data which today circulate with total freedom and which are not immune to the serious danger of indiscriminate use.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mr Hernández Mollar on the excellent report he has presented to us, which the Group of the European People's Party endorses and which gained the almost unanimous support of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. This is a small step forward, but one which signals the beginnings of a strategy for harmonisation which, we hope, will be enacted under the third pillar. We are thus beginning to move towards harmonisation, with the creation of a joint secretariat for the various supervisory bodies. We hope that a set of common regulations for supervision and for a single supervisory body can be adopted in the medium term. This is crucial if we are to guarantee that the public' s fundamental right to privacy is respected, safeguarding the legal principle of fair and equal treatment for all citizens. Laws must be applied and interpreted according to the same criteria, providing the same level of data protection.
In fact, there is no justification for the existence of three separate joint supervisory bodies. Today, in addition to national supervisory bodies, there are also these three joint supervisory bodies, each with its own secretariat. The question is: can this system really guarantee effective protection? I do not think it can. These bodies therefore need to be merged into one single entity as soon as possible, with legal personality and its own budget, which will ensure that it is impartial and independent from the other institutions, as Mr Hernández Mollar has just said, and he is quite right. This is a matter of protecting the interests and rights of our citizens.
There is also a vital need to create a single legal framework in the European Union to provide citizens with sufficient guarantees, essentially by preventing the improper use or dissemination of personal data and by remedying the shortcomings in the current system of protection. The constitutions in force in the various Member States recognise the right to privacy. Furthermore, Article 8 of the Union' s draft Charter of Fundamental Rights also expressly upholds every citizen' s right to the protection of personal data concerning him or her. The very fact that different laws exist in each country, however, raises various problems that can be overcome by adopting minimum standards which will make it possible to harmonise these national laws, thereby guaranteeing that citizens' fundamental rights are respected, and specifically the right to privacy and the right to freedom of expression and of information.
Mr President, Commissioner, ladies and gentlemen, the increasingly complex nature of society and of economic life, backed up by ever more powerful technology, is creating new situations which threaten the individual rights of our citizens and leave them unprotected. This requires us to establish appropriate mechanisms for protecting our citizens from potential abuses of these rights. The current system, which is designed to protect people' s privacy and which guarantees all citizens' inalienable right to privacy with regard to the computerised processing of their personal data, is widely considered to be inefficient. This is because in addition to national data protection supervisory bodies there are still three joint supervisory bodies in the European Union, each with its own secretariat.
In order to combat this duplication of supervisory bodies, which leads to inefficiency, the Portuguese have drawn up an initiative for a proposal with a view to the adoption of a Council Decision to create a single secretariat for the three joint data protection supervisory bodies. In the current circumstances, it is generally accepted that this is a viable solution which would reduce the problems caused by the existence of three data protection supervisory bodies within the Union.
The rapporteur' s suggestion that a single data protection supervisory body should be created, with a single secretariat, with legal personality and its own budget is also to be welcomed. This would create ideal conditions for achieving our stated aims of protecting our citizens' private life and individual freedoms, without, on the other hand, impeding the free flow of information, which is the hallmark of modern societies. The rapporteur recognises that it is not feasible to set up this single body in the European Union in the short term, and refers in his report to establishing it in the medium term, under the third pillar.
Whilst I congratulate the rapporteur on his work, I should also like to draw your attention to the risk of postponing the creation of this authority for years and years. It might have been wiser for the report to have set a fixed and reasonable deadline for this body to be established, which would give more force to the proposal put forward by the rapporteur and the European Parliament.
Mr President, rapporteur, I welcome any initiative that aims to improve data protection for the people of the European Union. However, there are serious problems with the EUROPOL and Schengen Conventions, and as regards customs cooperation. One of these is the inadequate level of protection for data collated and processed in the institutions. As far as I am concerned, it goes without saying that the proposed secretariat must be independent of the institutions requiring monitoring, as is borne out by the fact that it has its own budget.
Yet still I cannot vote in favour of Mr Hernández Mollar' s report. I ask myself this: why should bringing all those who have been responsible for data protection hitherto, together in one secretariat headed by one General Secretary, lead to improvements in data protection merely because it is certain to lead to savings in this sphere? Bringing these officials together under one roof will not guarantee better data protection. Taking an overall political view, I see Portugal' s initiative, together with the report, as being one more step along the way towards improving coordination between Schengen and EUROPOL.
When it comes to the problems associated with the aforesaid conventions, inadequate data protection is the least of our worries. Both EUROPOL and Schengen will add hugely to the construction of fortress Europe. Fundamental human rights such as the right to freedom of movement, the right to asylum, or in many cases, even the simple right to human dignity, will be compromised, and these institutions will support and control this. Therefore, I cannot vote in favour of an initiative that may bring about a mild improvement, when it will also help legitimise these institutions as a result. Since I am basically critical of EUROPOL, and Schengen in general, and I believe that having one General Secretary instead of three does not equal better data protection, I intend to abstain.
Mr President, this report deals with issues which are of very great importance to personal privacy and data protection. Within the EU, extensive registers of personal data are now being compiled in which very sensitive personal information is stored. At the same time, it is obvious that these registers are inadequately supervised and insufficiently secure.
Those of us in the Confederal Group of the European United Left/Nordic Green Left are obviously keen to improve data protection and supervision. We therefore support the idea of introducing a single independent supervisory authority with proper powers and resources. To that extent, we are in favour of the basic ideas in this report but we wish, however, to point out that it is important to construct this supervisory authority on the basis of the skills possessed by the Member States in this area.
A new supervisory authority must be able to cover all the relevant registers, including the Eurodac register which has a major role to play in the EU' s asylum policy. Refugees are an especially vulnerable group, and information contained on a register can be a direct reason for deporting people and so have serious consequences for an asylum seeker. It is therefore especially important to be able to see to it that the register contains accurate information, that the asylum seeker is provided with information about his or her rights and that there are opportunities for appeal. Moreover, the Sirene organisation established under the Schengen agreement must be covered by a new supervisory authority. By and large, the relatively little known Sirene can send any personal data at all between Member States at short notice, as well as combine data relating to ordinary police matters with that concerning state security and policy on refugees. The whole of the Sirene organisation suffers from a palpable lack of public and parliamentary control.
We already have significant experience in this area when it comes to dealing with the Schengen agreement' s large register of personal data, SIS. That experience is unfortunately very disheartening. The Joint Supervisory Authority, or JSA, has had quite inadequate resources. Moreover, it has been denied access to important information in SIS. This may be seen from the JSA' s first annual reports. In spite of the difficult working conditions, the JSA reveals serious deficiencies in SIS, for example incorrect information on file, instances of Member States' illegally copying information and inadequate procedures for gaining access to registers. This is completely unacceptable.
In order to obtain effective data protection, more than effective supervision is required. More basic changes are needed when it comes to the rules governing the registers. One requirement is that registers of criminals be distinguished from registers of refugees and registers kept to protect state security. These different areas must not be covered by joint organisations and registers. Public and parliamentary control must be reinforced, especially when it comes to Sirene and Schengen. Moreover, clear limits must be set for what may be recorded in Europol' s investigation register, founded upon Article 10.1 of the Europol Convention. At present, the scope of the register goes far beyond what is necessary. People who are not suspected of crimes may be registered, and sensitive personal data about political views, religious affiliation and sexual orientation may be recorded. That is unreasonable. A central place must be given to personal privacy and legal rights.
Mr President, I would like to thank my colleague, Mr Hernández Mollar, for his valuable work in drafting this report. In matters of data protection we have to make the difficult compromise between the protection of privacy, the safety of our citizens, and the stability of the Single Market. A basic pre-condition of a market in a Europe with no internal borders is that information flows unhindered and fast. As the visible supervision of the movement of goods and services has come to an end, the importance of so-called invisible supervision has grown year after year. The rapid exchange of information between official bodies is the only chance we have of preventing criminal exploitation of the benefits of this free movement.
The level of data protection in today' s bit streams is still not adequate in the European Union. The fundamental human right of confidentiality as far as mail is concerned is being jeopardised, for example through criminal activity and inquiries carried out using email systems. The rapid growth in ecommerce in particular is posing new threats to the protection of data concerning our citizens. For example, the theft of credit card information and the abuse of personal ID are growing dramatically in the information networks. In addition, databases established for purposes of marketing, which contain details of people' s way of life and consumer habits, are often in conflict with basic rights which are there to protect privacy. It is reasonable to suppose that the work of the various data protection bodies working now in the EU area can be made more effective through centralisation.
The founding of a joint body with respect to the work of Europol, customs control and the ordinary fundamental rights of EU citizens is an excellent idea. At the same time, however, we must ensure that there are adequate resources available. The workload is increasing at a ferocious rate. And one must clarify ways of making data protection cooperation more effective between the Secretariat to be created and the national authorities. The independence of data protection bodies is the key to success here. Supervision always leads to difficult interpretations of a situation, the outcome of which many players may well wish to influence, owing to purely financial interests. Because of this, the bodies will have to work in close cooperation with the EU and national courts of justice. The European Parliament must monitor closely the work and accountability of the official Secretariat to be set up from a position of impartiality.
Mr President, ladies and gentleman, first of all, the Commission wishes to thank the rapporteur, Mr Hernández Mollar, for the excellent report that he has presented and acknowledge that our participation in this debate has been made easier by the fact that we broadly agree with and support the approach he has proposed.
The Commission is pleased with the initiative that has been taken by the Portuguese Government, as we feel that it will contribute to our efforts to rationalise, in a sensible way, the administrative support provided to the bodies responsible for supervising and guaranteeing data protection established by the Europol Convention, the Convention on the Use of Information Technology for Customs Purposes and the Convention implementing the Schengen Agreement.
The Commission shares the rapporteur' s view that a single supervisory body needs to be created for these three instruments, because a single supervisory body would ensure that the principles of data protection are applied more coherently, both under the Schengen Convention and the Convention on the Use of Information Technology for Customs Purposes. The creation of a single supervisory body would also prevent an undesirable duplication of work.
Similarly, the Commission agrees with the idea that a range of common essential principles on data protection needs to be established and can be implemented as uniformly as possible throughout the third pillar. It is true that there are currently shortcomings in the Community legal framework in this area. We are pleased that a specialist Council Group has initiated the debate on these common general principles and also that the French Presidency has already made it clear that this issue is one of its priorities.
We must recognise that this is not an easy task, not only because of the sophistication of the technology, but also because it is particularly important for us to find a solution that strikes a balance between safeguarding citizens' rights and freedoms on the one hand and on the other, having the instruments needed to ensure that the democratic rule of law is respected and that we can effectively fight transnational and organised crime.
I feel sure that our first task must be to define these common principles, which can then be translated into the various legislative instruments that we will need to adopt in the coming years under the third pillar. This approach also involves - as various speakers have already pointed out - introducing, either under the Europol Convention or under new laws based on the Schengen Convention, clear and transparent principles of democratic and judicial supervision, which will guarantee the fundamental values on which a Union governed by the rule of law must be based.
Perhaps the most difficult issue that this report raises is the problem of deciding whether a separate budget heading should be created for the joint secretariat. The Commission agrees with the rapporteur' s assertion that it is extremely important to guarantee the independence of this secretariat in relation to the Council itself. The idea that we are therefore advocating, even if this issue can potentially only be resolved in the long term, is to create a separate budget heading. Nevertheless, we understand that for the moment, the Council' s prime concern is that the creation of a new budget heading could cause delays in setting up a joint secretariat. So in practical terms the Commission understands the Council' s desire to use existing financial structures, but only as a provisional measure. In the event that the Council decides to uphold its position, the Commission will back Mr Hernández Mollar' s proposal, which is to reiterate the recitals put forward by the rapporteur so as to make it quite clear that these are merely provisional financial arrangements pending the creation of a single supervisory body responsible for data protection under the three conventions. To conclude, I am delighted that this report and its underlying principles have received such widespread support in the European Parliament.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Eurodac
The next item is the report (A5-0219/2000) by Mr Pirker, on behalf of the Committee on Citizens ' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Regulation concerning the establishment of 'Eurodac' for the comparison of finger prints for the effective application of the Dublin Convention (renewed consultation) [8417/2000 - C5-0256/2000 - 1999/0116(CNS)].
Mr President, Commissioner, honourable Members, we are able to celebrate a ten-year anniversary almost exactly to the day. Almost exactly ten years ago to the day, we started discussing which country should in fact be responsible for processing asylum applications. Then the Dublin Convention came into force. Yet, to this day, we have failed to make Dublin truly enforceable, in other words, we have been unable to establish a suitable instrument of control. We have been discussing the fact that we need an instrument of this kind, for years, but so far to no avail, and tomorrow we will have our one and only chance to actually complete Eurodac. I would be delighted if we could. A great many Council Presidents, who have held office in the intervening period, would be delighted too, and everyone has promised that they will make it an absolute priority to try and make Eurodac a reality.
This has been a long, drawn-out business, and it concerns an important issue. Why do we need Eurodac and what can it do? Eurodac is a system that will enable us to compare fingerprints and ascertain in an appropriate manner, which country was the first point of contact for the refugee, and, as such, which country is responsible for processing the asylum application. This will also allow for a distribution of the burden amongst the Member States. And, of course, it is also an instrument that will be used to establish if an applicant has submitted asylum applications before. In other words, it is also an instrument for fighting abuse and illegal activity. It is an instrument that we both want, and need, to have at all costs.
As I said, it has been a long, drawn-out business and the last time we discussed it in Parliament was December 1999. The vast majority of us were agreed, firstly on the fact that we must get Eurodac up and running, and secondly, on the conditions under which it should be implemented. Above all, we have seen eye to eye with Commissioner Vitorino throughout, and I would like to thank him, because he has moved heaven and earth to enable Eurodac to at last become a reality.
Parliament established that the implementing powers would be conferred on the Commission, in accordance with the provisions of the EC Treaty. However, immediately after we had taken this decision, the Council met in December and, for reasons which we do not understand at all, shelved these joint proposals from Parliament and the Commission, and reserved the most important implementing powers for itself. Consequently, because there had been a substantial amendment, this required reconsultation of Parliament, i.e. we have had to review the situation, albeit only in respect of the relevant points, i.e. Articles 22 and 23 alone. We confined ourselves to these areas in committee, with the exception of Mrs Boumediene-Thiery, who sparked off a new discussion. I do not know what she was hoping to achieve in this way. The object of the exercise was simply to deal with Articles 22 and 23.
The new proposal relating to these articles accommodates the Council' s wish to retain sole responsibility for the most important implementing powers, i.e. those regarding the collection, transmission and comparison of fingerprints, those for the blocking of the data concerning applicants for asylum, and those for drawing up statistics on asylum applicants. There was unanimous agreement in committee that we should stand by our original proposal and reject that of the Council. Why? For two quite crucial reasons. Firstly, the Council' s move is contrary to Article 202 of the EC Treaty, which establishes the principle that the implementation of the rules which the Council lays down shall be conferred on the Commission. This is particularly important in this case. The Commission could take a far more impartial - i.e. it would be less likely to accommodate specific national interests - and objective line when it comes to implementing this regulation. Therefore we as a Parliament support this. There is also a second reason as to why we oppose the Council' s proposal. It works against Parliament because it excludes us, because there is no longer a comitology procedure, and because we will no longer have access or entitlement to the information we need.
This proposal would whittle away Parliament' s rights. For these two highly convincing reasons, we are in favour of the proposal submitted by the Commission and Commissioner Vitorino, to the effect that implementing powers should be bestowed on the Commission, and I would urge you all to attend tomorrow' s vote. This will be our opportunity to make Europe a safer place, and to take action against abuse. Let us seize this opportunity and use this chance to at last make Eurodac a reality.
I should very much like to support what Mr Pirker has just said. As a past Minister for Immigration and Asylum in the United Kingdom, I am well aware that the confusion with regard to determining which country should deal with any particular application has been an immense problem and one that has created a considerable level of friction between Members of the European Union. Unless it is tackled urgently, it will continue to be an area of friction as we look at the enlargement process.
The Dublin Convention in itself has always been important but it is the flaws in the Dublin Convention and our failure to administer the Dublin Convention properly, which has caused issues to arise which could even threaten the human rights of some of the applicants and individuals concerned.
All the countries that are signatories to the United Nations Convention of 1951 are well aware of the criteria for determining whether someone should be granted the extremely valuable and significant status of a refugee and I hope that nothing we ever do here would affect the right to make an application within those criteria.
However - with new technology, with new travelling arrangements, and indeed with people who want to abuse the system using that technology - it has become more and more difficult for the authorities to treat people in an appropriate and fair manner in handling their cases. Eurodac has to run hand in hand with the reform of the Dublin Convention and I am somewhat concerned at the attitude that the Council has adopted in the past.
Mr Pirker has spoken of the delays that have occurred and the numerous times that this vital issue has been reconsidered. My feelings are clear: if the Council wishes to reserve powers to itself when the information from Eurodac should be available to this democratic body, Parliament, then that is unacceptable.
That is all the more reason why we need to treat this matter with urgency, why we need to resolve it, and why Parliament should continue to play a strong role in the future in the superintendence and monitoring of vital issues relating to the granting refugee status to those who might apply.
I fully support Mr Pirker and I hope we make strong moves now to conclude this matter in the interests of everybody.
Mr President, as the rapporteur, Mr Pirker, has said, this Parliament has already expressed its opinion more than once on the proposed Eurodac Agreement. Last time it expressed its opinion on the proposal as a whole and I believe that the position Parliament adopted was very close to what the Socialist Group wanted.
I wish to defend Parliament' s position, which this House voted for a few months ago in relation to the Eurodac Agreement. I therefore believe that we are now being consulted on an amendment which the Council is introducing in this communication, and that it affects the allocation of competences for this action by the Council.
The Treaty established that the Commission must have responsibility for implementation - for Eurodac also, we believe - and also established that Parliament can supervise what the Commission does. This still does not seem sufficient to us, and we hope that, at least in the legislative and supervisory field, we can have further competences. For this reason, my Group is tomorrow going to abstain in the vote on all the amendments which do not relate to this change to the Council' s communication. We are going to abstain on those amendments which we feel have already been approved by Parliament and which are already included in this Parliament' s previous report. We are going to abstain for reasons which I imagine are very different from Mr Pirker' s reasons for voting against it, but we are going to abstain in order to maintain the position which Parliament has already expressed.
However, on behalf of my group, I would like to express my support for the amendments proposed by Mr Pirker, for the reasons which I have already expressed, because I believe that the previous proposal was better and because I believe that the Commission must take this project forward. I hope that it does so taking account of Parliament' s decision and it is important that tomorrow' s vote shows Parliament' s strong support for the previous proposal.
Mr President, we are developing a third pillar on the basis of policies which have been intergovernmental and which must become Community policies. I believe it is very important for Parliament to support these first actions we are taking and also to support the Commission so that it can play the role accorded it by the Treaty.
The ELDR Group fully supports Mr Pirker in his insistence that Article 202 of the Treaty should be followed in its general rule that implementation powers for this regulation should be conferred on the Commission. He is absolutely right to argue that the Commission is in a stronger position to take an impartial view which does not bend to accommodate specific national interests and therefore it is arguably more capable of drawing up adequate data-protection safeguards.
Secondly, although Parliament may have its arguments with the Commission from time to time, we do have a much better chance of exercising democratic supervision if the Commission has the implementing powers than if the Council has them. This is because the regulatory committee procedure, coupled with the interinstitutional agreement, entitles Parliament to receive draft implementing measures. And when - rather than if - we achieve codecision in this area, this will enable Parliament to require the Commission to re-examine the measures if the implementing measures are exceeded.
We would be foolish, as a Parliament, to rely on the Council' s goodwill rather than on rights which we possess if the Commission has the implementing powers. That is why my group will abstain on some of the amendments of substance which would alter the substantive details of the Eurodac regulation.
My group supported these amendments when the focus was on the substance but at this stage it is better to concentrate on the issue of whether the Commission or Council has implementing powers so that we in Parliament state loudly and in unison that our interests lie in backing the Commission. That is the only issue that we ought to concentrate on now and, perhaps with some slight regret, we feel that Parliament' s position needs to be slimmed down to Mr Pirker' s points on comitology.
Ladies and gentlemen, we are now facing a fairly unusual procedure which deserves a detailed explanation so that everyone can vote in the full knowledge of what is explicitly and implicitly at stake in this matter.
Last November, the majority of the European Parliament adopted a report on the creation of the Eurodac system. Following this vote, the Council modified its proposal for a regulation, stating that the Eurodac system for comparing fingerprints should be established and administered by the Council rather than the Commission. This important change is the reason why this report is being re-examined by this Chamber. In the opinion of our Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, it was the Commission rather than the Council that should be given responsibility for administering this new facility, Eurodac.
Indeed, the Commission quite rightly emphasised that, as the only Community institution of the Union, it ought to have responsibility for administering a Community programme like Eurodac, and not in any circumstances the Council, which is an intergovernmental body. We wholly support the Commission on this.
However, the new proposal being examined today has not taken any account whatsoever of the amendments Parliament has voted in favour of. Whether it be about specifying 18 years as the minimum age at which an applicant for asylum can be registered on the Eurodac database, about erasing personal data once legally recognised status has been acquired or about substituting the expression 'third-country national' for 'alien' , the Council has not seen fit to take account of Parliament' s opinion and has been supported in this by the Commission, which has also declined to take account of it.
It is in view of this situation that I am today asking you again to uphold the vote which Parliament wisely held last year. This means voting on the text adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which includes the amendments relating to the lower age limit of 18 years, the erasing of personal data in the case of any applicant who has achieved legal status and the use of the expression 'third-country national' rather than 'alien' . The amendments to the report proposed by the Group of the European People' s Party, to which the rapporteur belongs, should therefore be rejected.
I really find it difficult to understand how anyone can remain silent and avoid taking sides and consider taking fingerprints from 14-year-old adolescents to be a legitimate action, when it is something which contravenes all the international treaties in force, particularly those on the rights of the child.
When it comes to erasing personal data, it is just a question of being sensible. Once the applicant concerned has obtained legal status, there is in fact no justification for retaining the personal data and fingerprints of someone whose situation has been regularised in law. That would be to view him as a potential criminal. It is not solely in the future Charter that the protection of fundamental rights, close to our hearts as it is, becomes an issue, but also in every European text, where we must be vigilant in their defence.
What is at stake is Parliament' s credibility in the eyes of those who already have a lot of difficulty putting their trust in us. The people of Europe find it incomprehensible, and surprising to say the least, that the European Parliament should one day come out in favour of a report only, a few months later, to go back on its decision and vote in favour of a radically different report. How can our electorate have confidence in a Parliament which changes its views according to the way the wind blows and which is incapable of facing up to the Commission and the Council which do not, for all that, have the democratic legitimacy with which we have as an institution.
That is why, ladies and gentlemen, I would today ask you to vote in such a way as to reaffirm last November' s vote and to adopt the report in the form presented to you by the committee. It is in adopting coherent and consistent positions that Parliament will enhance its stature.
Mr President, today' s debate has its pitfalls inasmuch as we are being asked to amend, or to refuse to amend, a system, namely the Eurodac system, which our group has comprehensively rejected.
The Eurodac system is part and parcel of a general tendency to criminalise and penalise immigrants and those who are being persecuted the world over. It reveals the true face of liberal Europe, which is setting itself up as a besieged fortress. How can anyone imagine that it is by means of repressive laws that the starving of the earth are to be prevented from coming to Europe, even at the risk of their lives, as has been seen recently at Dover and in Gibraltar.
On the contrary, it is, as we all know, these combined weapons of criminalisation which force thousands of foreigners to become illegal immigrants who then fall victim to smugglers, slave merchants or unscrupulous bosses who grossly exploit them. Regularising the status of illegal immigrants en masse is the way to put a spoke in the wheels of all these dealers in human misery.
It is these combined weapons of criminalisation which will erode our own freedoms, as witness the French Presidency' s plan, which we shall have to express our opinion on. This plan is aimed at cracking down on anyone who comes to the aid of an immigrant without the proper papers. It is because of these weapons and because of this strategy that, today in France, a boy of Tamil origin is imprisoned with his mother in the Aranc detention centre waiting for a judgement from the Minister of the Interior and, in all likelihood, his expulsion from the country.
Recording people' s fingerprints on computer is an attack on individual freedom. It systematically treats asylum seekers as suspects and puts a question mark over the confidentiality of the documents held by the bodies responsible for examining their applications. It infringes the legal protection due to refugees in being applied even to 14-year-olds. It contravenes the International Declaration on the Rights of the Child and, in particular, Article 10 of this. Who, among you here, would dare take the fingerprints of a young lad of 14? The Eurodac project makes criminals of immigrants without proper papers, often deprived of legal status because of the differences in the laws between one European country and another.
It fundamentally violates all the international conventions protecting human rights. With this project, Fortress Europe is guilty of failing to assist refugees who are in danger. This is hardly a surprise coming from a liberal Europe which equips the Ankara dictatorship with combat helicopters at the same time as rejecting Kurdish refugees.
At a time when a wave of racism and xenophobia is forming across Europe and when consideration is being given to drawing up a Charter of Fundamental Rights, you ought to reject Eurodac, with or without amendments. It is our own freedoms that are at stake.
Mr President, ladies and gentlemen, on behalf of the Radical Members of the Bonino List, I would like to express concern and strong opposition to a Europe which, especially in its gradual creation of a so-called Area of Freedom, Justice and Security, is following the intergovernmental road, which only incorporates elements that are repressive and destroy freedoms and trample underfoot the rights of the citizens of the European Union and the Member States. The Eurodac incident is an example of this: without having defined any kind of European political asylum policy at all, the Member States, through the Council, created the Dublin Convention, which legalises mutual backscratching as regards applicants for asylum and the examination of their applications for political asylum in our Member States.
At this point, in order to bring the Convention into operation, the Council promoted the creation of the Eurodac system, and initially made the Commission responsible for its implementation. However, it then decided to go further and extend electronic fingerprinting to illegal immigrants, removed the management responsibilities from the Commission, and took them directly upon itself.
In the face of this confusion, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is right, through Mr Pirker' s report, to restore these responsibilities to the Commission and to make other amendments of substance which we fully support. Having said that, since we do not, however, support the basic bureaucratic, repressive approach sustained by the Council and abetted by the Commission, which is reflected in the Dublin Convention and the EURODAC system, we will vote for the amendments of substance tabled by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs but against the legislative resolution, for it leaves the way almost completely open for this absurd piece of legislation which introduces the systematic compilation of police records on refugees and illegal immigrants at European level: a legal, political and humanitarian atrocity.
Mr President, ladies and gentlemen, I am not going to speak about the issues underlying the proposal for a regulation, which have been so thoroughly studied and discussed in committee and in this Chamber, a process that culminated in the vote on Parliament' s opinion last November.
It is nevertheless worthwhile saying, in line with the views of the rapporteur Mr Pirker and of the Commission itself, how incomprehensible we find it that in the new text, the Council proposes to reserve to itself responsibility for implementing the Eurodac regulation, which departs from the system previously envisaged, in which these powers would fall to the Commission. We are unhappy with this, firstly because Parliament, as has already been pointed out, is seeing its rights diminished, specifically its right to remain informed. In fact, the Commission is, in general terms, obliged, under the terms of Article 7 of the decision on comitology, to keep Parliament informed of committee proceedings and whenever the Commission transmits relevant measures or proposals to the Council. With this new text, this prerogative is clearly undermined. Secondly, there is a lack of legal coherence and above all a lack of legal justification in these transfers of competence. Article 1 of the decision on comitology has not been respected and therefore this course of action breaches Article 202 of the Treaty, since this article contains no provisions that would justify this procedure being adopted in this specific case.
Our view is that the generally accepted status of the Commission is still valid: it is the guardian of the treaties, equidistant from each of the Member States; it is autonomous, independent and the defender of the common good. It is the Commission rather than the Member States that is responsible - transcending borders and national peculiarities - for drafting laws that provide adequate protection on issues involving fundamental freedoms.
The Council has demonstrated its lack of confidence in the Commission. Without wishing to appear perverse, perhaps the Council is looking for a legal fight over this issue, which would clear the way for an almost certain application to the European Court of Justice to delay the universal implementation of the new Community legislation in progress on the right to asylum. Sometimes in politics, things are indeed what they seem! Unfortunately, Commissioner, and this is not your fault, this is a matter on which you cannot allay our fears.
Mr President, I am grateful to Commissioner Vitorino for his work. I speak for some Members on this side of the House in saying that there are concerns about this report. We are not one hundred percent happy. We wish we were not at this stage today, but I look at this from the point of view - which I share with several colleagues, that we do not want asylum seekers to be seen as criminals.
Criminals have their fingerprints taken and we need not automatically or in any way assume that asylum seekers ought to be put into this category. Many of them are escaping from terror, from torture, from other experiences. We want to make certain that at our frontiers they are not put through similar experiences and practices again.
I accept what Mr Kirkhope said a few minutes ago, that there are frictions and difficulties with the system which need to be sorted out. Other colleagues have referred to the issue of fingerprinting 14-year-olds, which has been very sensitive and very emotive.
On this side of the House we are realistic. That is why we are looking for the safeguards that have been put into the report. It is why we would prefer that there be parliamentary scrutiny in the question of Commission versus Council. We believe that Parliament is there to safeguard citizens and make certain that the asylum policy is carried out in the fairest possible way.
With those reservations and I know I speak on behalf of several colleagues - I will be following Mrs Terrón' s line. We wish the Commission well in this work.
Mr President, ladies and gentlemen, first of all the Commission wishes to thank the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and especially Mr Pirker, for the speed with which the renewed consultation on the Eurodac project has proceeded, as well as for the quality of the proposals that have been presented.
I should like to begin by reminding honourable Members that the Tampere European Council requested that the Eurodac system be completed as quickly as possible. We can conclude from this report that the Commission and the European Parliament have played their part in this task most speedily. What is under discussion today is merely a new consultation on the specific issue of comitology. I am not going to comment again on the fundamentals of the Eurodac system, but I would like to remind you, and particularly Mrs Boumediene-Thiery, that following the debate in the European Parliament the Commission submitted an amended proposal. Although it is true that this amended proposal did not include all the amendments approved by the European Parliament, it must at least be recognised that some of the suggestions made by Parliament were incorporated.
Therefore, on the only issue which is still under discussion - comitology - the Commission wishes to remind Parliament of the position it adopted towards the Council: we disagree with the Council' s decision to reserve to itself the power to lay down most of the implementing rules here. This factor was crucial in the commitments that the Commission made to you, the European Parliament, with regard to our reasons for being prepared to participate in a Eurodac system. One of the crucial factors is that, if the system is managed and implemented by the Commission, there is a guarantee of effective control by the European Parliament. Some of the doubts as to the legitimacy of the Eurodac system could be dispelled by bringing these two elements together, with responsibility for the management and implementation of the system falling to the Commission and democratic control to the European Parliament.
Secondly, it is our view that the Council' s decision is not properly underpinned by the principles and criteria governing the actual comitology rules. We will therefore continue to state our position to the Council, which is that we would have a win-win situation if the solution adopted were the one for which the Commission has always fought.
Lastly, I should like once more to make it clear to Parliament that we have not used these doubts or this quarrel about interpretation in relation to Eurodac as an excuse for inaction: the Commission has already submitted a working paper on revising the Dublin Convention, which it has in fact sent to the European Parliament. It is our view that the shortcomings and errors in the workings of the Dublin Convention show precisely why we need a European asylum policy.
I am particularly pleased to be able to tell you that the Commission has today given substance to a key aspect of the Tampere mandate on asylum by approving a proposal for a directive on minimum rules for a common procedure for requests for asylum. This shows that we are not working on a piecemeal basis; we are putting together a jigsaw puzzle, a jigsaw that involves revising the Dublin Convention. Another piece of this jigsaw is the decision that we have adopted today, to propose a directive on minimum standards for a common asylum procedure, and another piece is the preparatory technical work on the Eurodac system, which has not stood still, but is continuing. This work can, of course, only be carried out when there is a clear and unassailable legal basis for developing the Eurodac system.
Once again, I would like to thank you - even the honourable Members who have criticised the Commission - for the support expressed by various political groups for the Commission to manage and implement the Eurodac system. We are prepared to take on this challenge, in the hope that the Council will listen to us.
Commissioner, before you leave the Chamber I invite you to come here so that I can take your fingerprints, perhaps, together with Mr Pirker.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Minimum safety and health requirements for the use of work equipment
The next item is the report (A5-0222/2000) by Mr Skinner, on behalf of the Committee on Employment and Social Affairs, on the Proposal for a European Parliament and Council Directive amending for the second time Directive 89/655/EEC concerning the minimum safety and health requirements for the use of work equipment by workers at work (2nd individual Directive within the meaning of Article 16 of Directive 89/391/EEC) (important text for the EEA) [COM(1998) 678 - C4-0707/1998 - 1998/0327(COD)]
Mr President, the first question to be asked about this report is: Why do we need this directive? It is very interesting when you look at the statistics because the exact reasons become clear.
Almost 10% of all occupational accidents involve falls from heights. One in ten of those involves permanent invalidity or death. Across the European Union in any one year there are approximately half a million falls from heights in the workplace. 300 000 of those result in absences from the workplace of more than three days and 40 000 result in serious injury. Unfortunately, 1 000 are fatal.
Many of these accidents - many of which can be avoided - come about because of the poor use of scaffolding or ladders. In the UK, the Health and Safety Executive, the body looking at accidents in the workplace has estimated that some 30% of all prohibition notices in the United Kingdom are issued for unsafe scaffolding alone. In fact, 90% of all accidents on ladders come about because of the misuse of ladders. These are statistics gathered by industry groups and others and not because of equipment failure.
Figures published recently by the European Agency for Health and Safety in Bilbao suggest enormous variations between Member States in the incidence of falls from heights. Such variations suggest that health and safety levels are not the same for all workers across the European Union. That is why we need to establish minimum requirements with a view to protecting workers from falls from heights.
The current cost, both in personal terms and those of the workers and families affected and in terms of economic costs to industry and the social and health protection systems, warrants legislation in this area. Billions of pounds are spent caring for workers who have been injured or become ill. This can largely be avoided.
The background to this proposal suggests additional reasons for having this legislation. This is an amendment to an existing directive on the general minimum requirements for work equipment at work. A proposal to include scaffolding in an earlier amendment to the directive was rejected by Parliament, thanks to many of my colleagues on the other side of the House. The directive finally adopted covered only two specific types of work equipment: mobile equipment and equipment for lifting loads which are very important areas in their own right. This directive will rectify this serious omission. If we do not include falls from heights, the only certainty is that there will be more and the rate will increase. If Parliament rejects this addition, then it must hold itself responsible for the consequences.
The Commission' s original intention was to present a proposal for a scaffolding directive. However, because serious falls from heights do not occur only from scaffolding, the scope has been widened to include protection for workers from all manner of falls from heights. Although falls from heights occur in circumstances where ladders and scaffolding are not present, the main focus of the proposal is on scaffolding, ladders and rope access, as you will see as you read.
The current rules in many Member States apply only to the building industry, so another important factor is that the scope is extended to other sectors. Also it is important to stress as some seem mildly confused about this, that this proposal is based on Article 138, previously Article 118a, which laid down the minimum requirements for ensuring a better level of protection for workers health and safety.
We are not dealing with the construction, the concept or the design or work equipment, but with the risks to the health and safety of workers using the equipment. It does seem to me that there are some people in this House who are a little bit dim in grasping that.
The importance of working at heights and having this directive is clear also. Some have questioned the validity of this legislation and they are free to do so. However, contrary to what has been suggested, this proposal does not merely suggest training people to use ladders, nor does it outlaw the use of ladders. What it does is provide for safe use of ladders and other equipment.
I wonder whether the critics of this report have ever worked on construction sites as many of us have. I wonder whether they would accept that there are many people who know exactly what this legislation can bring about.
Finally, concerning the amendments tabled, which I have only just seen today, I welcome Amendments Nos 22 and 25: Amendment No 22 as a second choice if Amendment No 5 falls and Amendment No 25 as a recital as it hits the tone of my report very well. However, for consistency' s sake and with regard to the framework directive which is the basis of this whole legislative approach, I cannot accept the others at present.
Mr President, I feel obliged, and I would like to do so courteously, to begin by congratulating the rapporteur, Mr Skinner, on his sensitivity, his excellent report and his willingness to accept the proposals - which I believe are well put together - of the Group on whose behalf I have the honour of speaking. All of this means that we have a text which enjoys broad consensus, and not only amongst the two main Groups, since this consensus has been forged through constant communication with social operators, entrepreneurs and workers, via the trade unions. I believe that consensus is necessary in a field in which the safety, health, integrity and the very lives of workers are at stake.
Very recently I was going for a walk around my town, Vigo, in Galicia, in the north west of Spain, when I happened to see a large works sign. The works involved the renovation of an old square in the town' s historic quarter, and the sign said: "This company respects the law. It uses safety equipment and devices. If you are not familiar with them, do not enter the site. Inform us of any situation of risk. Please help us to fulfil the legal obligations for protecting the safety and health of workers" .
I mention the contents of this works sign and the advice, legal requirements for third parties and those with an interest in the works, because I believe that it represents a summary of the requirements of a good policy on health at work. A good policy on health at work must begin by being preventive and the idea of prevention must to a large extent include awareness, not only on the part of workers and employers, but also on the part of society as a whole.
Unfortunately, every day we hear news of accidents at work. We know very well there is no such thing as zero risk, but we are also aware that society must not cease in its efforts to prevent risk being turned into accidents. When an accident happens, the responsibility may perhaps fall to the employer, because they have still not been convinced that money spent on safety is an investment. Or perhaps it may fall to the worker, because they ignore the risks, or because of a lack of caution, or because adequate measures or precautions have not been taken, mainly in activities such as construction, in which the temporary nature of works and of the sector itself - a bridging sector, between primary activity, mainly agricultural, and the industrial and service sectors - require even more precautionary measures. Or it may perhaps fall to the administration itself through the insufficiency, and therefore ineffectiveness, of the inspection, advisory and control services responsible for informing, advising and, where necessary, penalising non-compliance with the employment legislation.
Health and safety at work, especially where the risk is very high, is the responsibility of society and of all the sectors concerned, and the whole of society must assume its fair share of responsibility and commitment. The employer should consider money spent on safety at work as an investment. The worker should take full precautions, demanding and arguing for the use of preventive and protective mechanisms, as well as the good practices of companies.
States and governments should amend the measures for the promotion of preventive actions, for the inspection of the measures to prevent accidents, and also for the replacement of the administrative and political methods for combating accidents at work. The old model of penalties, which has shown itself to be insufficient and ineffective, should be replaced with a method providing stimulus and incentive, by intensifying action in all companies or activities with the highest number of accidents, and also by offering benefits and advantages to companies with the lowest number of accidents and the highest spending on prevention and awareness.
Furthermore, the Commission and the Council should set minimum conditions which may seem strict to some, but which will allow working conditions to be improved and the health and safety of workers to be protected, harmonising legislation in a market operating with the free movement of workers.
In this way, European citizens will see Europe as being closer to them, a Europe that addresses their problems, concerns and interests.
Mr President, I wish, first of all, to congratulate the rapporteur, Mr Skinner, for his efforts in moderating and reconciling the various interests so that Parliament can make a positive, consensual contribution to improving this excellent Commission proposal.
Negligence in work organisation, a lack of appropriate equipment for personal and collective safety, the low level of training and the high number of self-employed workers are the main causes of the high level of injuries and deaths in the workplace. The risks inherent in the building industry are even greater when compared with other, similar sectors.
Over the last 50 years, business activity has increased apace, and immigrant workers and sub-contractors are used to a great extent. Apart from the aspects that have already been mentioned, the problems of communication and organisation are getting worse, and there is a tendency for the safety of everyone on building sites to be neglected, and for responsibility to be watered down. It can never be stated too strongly that all the directives relating to the health and safety of workers and particularly the definition of responsibility contained in Directive 89/655/EEC are in force. These state that the employer, the owner of the site, is responsible for any accidents that happen there, and also for preventing them. The person responsible for the safety of the site is obliged to carry out a risk assessment and to ensure that checks on safety equipment used by everyone with access to the site, regardless of their job, employment status or length of service, have been carried out.
The risk assessment has been carried out at a snail' s pace in the European Union, and this second revision is a positive sign that we really want to support and encourage. Even looking at the matter from a purely economic point of view, it is extremely worrying to note that in the European Union, in 1996, out of every 100 000 workers, 4 229 took more than three days' sick leave as a result of accidents in the workplace. In that year, four million seven hundred thousand accidents took place. Although fatal accidents have decreased by 13%, which is to some extent linked to Community action between 1994 and 1996, there were still 5 549 deaths in 1996. It is estimated that the damage caused to the European economy in that year was around 146 million working days lost. It is particularly relevant to the debate on the directive that I mentioned earlier that, although the construction industry does not have the highest number of accidents, it does have the greatest number of fatal accidents, comparable only with the road haulage sector.
Europe cannot at the same time consider itself to be the world' s leading social model and yet allow people to count for little and for their lives to be reduced to mere statistics. Men, especially young men under the age of 25, are the main victims of accidents in the workplace, but the probability of death as a result of an accident increases with age and is highest for those between 55 and 64 years old. This probability is highest in smaller companies - with up to 50 employees - and for self-employed workers, for whom the accident rate stands at 73.1% of all accidents in the workplace. This illustrates the need for measures to be adopted in professions with a high turnover of workers: measures which focus on young people' s qualifications, multidisciplinary solutions involving training and qualifications and the quality of SMEs in some sectors.
Since the famous survey conducted in 1907 in the United States, when identification, compulsory registration, cause of death, the employer' s age, the worker' s age, name, circumstances and the accident itself were studied to establish costs and duties enabling workers to be better protected...
(The President cut the speaker off)
Mr President, as a number of speakers have already mentioned, falls from heights are among the most serious categories of industrial accident and, by means of this report which is a stage in the elaboration of the directive on minimum safety and health requirements for the use of work equipment, we are setting to work on doing something about the problem. On behalf of the Group of the European Liberal, Democrat and Reform Party, I should like to say that, overall, we regard the result as progress. The main features of the rules we are proposing to introduce in this area seem to be clear and, at the same time, appear to take due account of the fact that businesses will have to be able to make the rules work in practice and on a day-to-day basis. For we need to remember that, however commendable and laudable the purpose behind what we are adopting, the consequences will not necessarily always be as we hope, and our objective must therefore always be to formulate rules which are as simple and precise as possible and to ensure that there is room for the flexibility needed in the labour market. I believe that our rapporteur, Peter Skinner, has striven to find this balance between the desire for clear rules and the need for flexibility and diversity. He deserves a lot of thanks for this, as well as for his method of working. aimed at building consensus. However, I believe that it will also be important in the future to work on reducing the risk of accidents by acquiring greater knowledge of how such accidents happen. How many accidents are we talking about? When do they occur? How do they happen? What can we do to prevent them? I believe that the work begun with the European Agency for Health and Safety in Bilbao will make a positive contribution to a reduction in the accident figures as we find the answers to these questions and use them constructively. This is a proper path to go down: the authorities cooperating with the two sides of industry.
Mr President, Commissioner, the report before us has been commended by everyone as being useful and necessary. It concerns the use of ladders, scaffolding and ropes, working at heights, and, from time to time, alongside dangerous drops. The background to this report is, of course, the many accidents which have occurred in the past and the inadequacy of directives to date. This is why it is useful and necessary to have this report, although it has been a long time coming. However, all credit to Mr Skinner for finally managing to complete it.
Despite this, it is a problem report in a way, not because it is causing something to be done, but because the sector we are dealing with is extremely diverse. It covers people working in the service sector, maintenance sector, painters, window cleaners, etc. Working at heights is not always for long periods of time but often for short spells. This means that the definitions we use should be specific rather than vague, and that the provisions we make should be enforceable, which is far from always being the case. I have already indicated that some descriptions are vague, including those describing "short duration" and "low level of risk" , for example, whilst the assessing of risks involving only a couple of people has been over-regulated. We have managed to discuss some of these instances within the committee and these sections have been deleted from the report, which has led to an improvement. I welcome the progress made and we should be able to continue in the same vein.
Let us examine a number of aspects, such as scaffold bearing surfaces. Needless to say, they should be securely fixed but it is not always possible to brace them against movement, as long as they do not slip. Mobile scaffolds must be prevented from moving about, but this cannot always be legislated for sufficiently. You cannot have red lights everywhere. Portable ladders must be anchored down and be solid, but they must remain serviceable. This is why we have proposed requesting split voting for a number of amendments. In this way, everyone will have the opportunity to propose improvements on the vulnerable sections of the directive.
Mr President, I think it outrageous that the problem of accidents due to falls at work can give rise to some much opposition and cannot be sorted out more quickly. Yet, the rapporteur himself reminds us how urgent the matter is when he quotes a figure of 500 000 accidents per year in this sphere alone, leading to at least 40 000 cases of seriously injury and around a thousand deaths. As the rapporteur is careful to point out, however, building firms are opposed to regulation of any kind and, as a result, the report carefully avoids implicating them.
Technical defects in scaffolding and other systems do cause accidents in the workplace, but the main cause is production rates, working hours and poor conditions. The report asks for employers to make arrangements at least to limit the carnage, if not to put an end to it. If emergency measures were to be agreed, forcing employers to make such arrangements, then I should immediately be all in favour of them. I doubt, however, if that would be possible, so respectful is this Parliament of employers' interests. Meanwhile, capitalist exploitation continues to exact a heavy toll among tens of thousands of employees in terms of their health and, sometimes, their lives.
Mr President, we support and value Mr Skinner' s work, although we do feel that, given the premises and, above all, the implications of the issue, he could have been a little more incisive, in view, moreover, of the fact that eleven years have passed since the first directive on the subject was produced and of the shortcomings of its amending directive which entered into force five years ago.
Of course, we are aware of the greater or lesser sensitivity towards these issues shown in the positions adopted within this very Parliament and elsewhere, and of the concerns raised regarding legislation which is more stringent or would involve greater costs for businesses. However, as the rapporteur points out, we must consider just how much a worker' s life and health is worth. In effect, occupational accidents continue to be the scourge of the world of employment in all the countries of the European Union, although there is a higher incidence in certain sectors. This can certainly be explained by the many factors which contribute in various ways to increasing or reducing the size of the phenomenon, but we are now faced with an indisputable cause of injury, which is present in all the Member States, and which is sadly responsible for as much as ten percent of all occupational accidents, namely falls from heights.
It must be said that the Economic and Social Committee' s opinion certainly laid out, clearly and precisely, not only the scale of the problem but also and above all the solutions to be adopted: Mr Skinner has not failed to build on this foundation, taking as a starting point the need to consolidate the relevant terminology used, to improve the way work is organised and to provide specific training and information for the workers involved. It must also be pointed out, however, that the solution should nevertheless be implemented via the preparation and issuing of more precise, and more stringent guidelines on prevention by the Commission, making it possible, among other things, to overcome the problem of the fragmentation of responsibilities in this area and, at the same time, to provide, along with more binding controls, for a system of incentives, particularly where small- and medium-sized businesses are concerned, to ensure that occupational safety rules are implemented efficiently and effectively.
Mr President, first of all, I would like to thank Mr Skinner for his commendable report on this complex issue of health and safety requirements for the use of work equipment, and also for being willing to adopt important proposals put forward by the PPE-DE Group. Mr Perez Alvarez has already gone into this. I am not happy on every count. A certain amount of amendment will be necessary prior to the second reading, but the PPE-DE Group is prepared to accept the report overall. The report in its present form even takes account of objections raised by small- and medium-sized enterprises, and calls for experts to be involved, but, of course, only where the setting up of ladders and scaffolding equipment at the workplace is concerned.
As is surely the case with all legal texts at national - and at regional level for that matter - some of the phraseology might raise a smile, if you can call any of it a laughing matter that is. The smile certainly drained from my face when I read the European-wide statistics on accidents in the workplace, and on hearing them just now. I do not intend to go further into the facts and figures, as we have already heard a great deal on that score. But there is one fundamental point I would like to make. Safety measures are not the only things that cost. Continued payment of wages, sick pay, invalidity, widows' and orphans' allowances are a drain on business and on the national economy. This is how productive a moderate social policy is. Preventive action is also better, cheaper and more humane than a social policy that deals with the consequences.
It is no good shutting the stable door when the horse has bolted; you need to make sure it is shut to start with. 'But what about subsidiarity?' , goes the common cry. This principle is not meant to render Europe completely inert! I like the definition provided in Quadragesimo anno the best: subsidiarity - gives right of way in cases of doubt to smaller living entities and to solutions reached by social partners, in the face of State, or - I might well add - EU rulings. But if the smaller entity is unable to perform its tasks in the interests of the public good, then the larger entity must step in. This explains why so many European minimum standards were laid down in the EU Treaties in the eighties, when Christian Democrats and Conservatives had the monopoly on power in Europe; in other words, it is a Christian Democrat affair.
Incidentally, health and safety regulations have been organised at international level since the industrial revolution in the 19th century. The great Conservative British statesman Benjamin Disraeli was one of the pioneers of health and safety regulations. Continental Europe took its cue from England, adopted these laws and also enshrined them in international conventions, doing so from the very outset. In view of globalisation and Europeanisation, there is without doubt a need for the European social dimension in the 21st century. We want to Europeanise the economy. We have the single currency. It cannot be the answer to deal with social policy at a purely regional, or even provincial, level. Minimum standards mean subsidiarity. Each country can frame its own health and safety regulations provided that European minimum standards are observed.
We PPE-DE Group Members are opposed to European maximum standards. In Germany the picture is completed by legal acts introduced by the social partners. There are German standards and health and safety regulations for the workplace. We also have statutes such as legal acts governing professional trade associations, not to mention the accident prevention law. Incidentally, it is all very well for people to be critical - for stylistic reasons among others - of the fact that we have a whole host of detailed regulations. I tell you this though; a fraction of these practical regulations would do the citizens and workers of the Member States a greater service than reams and reams of fancy talk and great ideologies.
Mr President, as the rapporteur' s fine report points out, the figures recently published by the European Agency for Health and Safety at Work, whose headquarters are in Bilbao, indicate very differing results in relation to work accidents between the various Member States, owing to the fact that the States are not applying uniform statistical criteria. It is therefore urgent that we establish harmonised standards at Community level so that we can have comparable data and assess the results of preventive policies in each European State, community or region. We must do this to ensure that we do not have first- or second-class workers, or lower, but that all workers are protected by safety regulations and requirements of the same quality.
It is also the case that we need more site inspectors so that companies will sufficiently respect the regulations, but it is just as true that the public institutions and companies must begin by setting an example in all of this. Nevertheless, even today, many activities and workplaces of public bodies do not have the required plans for prevention of work-related risk that are laid down in Community directives.
I would therefore like to call on all the European public managers to make an effort to be the first to comply with the regulations, so that managers in the private sector cannot use institutional laziness as an excuse.
The Commission has proposed an amended directive on health and safety at work. This report suggests it should be longer and more detailed. UK Conservatives believe that we should vote against it for that very reason.
This is not a question of whether or not health and safety at work is an important issue. Of course it is. It is not a question of whether or not the recommendations in the report are sound. Many of them are and Peter Skinner has put a lot of thought into his work.
It is a question of how the European Parliament should be spending its time and be seen to be spending its time. It is a question of what Parliament should be looking at as its priorities. It is a question of whether it should be for the Commission and for the European Parliament to prescribe the fine detail of people' s working and waking lives.
There is a problem in the UK, but not confined to the UK. The EU is seen to be interfering. The European Parliament is often seen to be interfering even more. It is not seen as focusing on the big issues. Our constituents ask us why they should vote for anybody at the European elections. They ask: what are you doing for us? What shall we answer? We have the opportunity to tell our people that we do care about the big issues that they care about, that we can help deliver a better peace, security, prosperity, environment and quality of life - issues that can genuinely be helped best at a European level. Or we can answer that the EU, through the Commission and Parliament, is about deciding whether or not it should be legal for one person to stand at the bottom of a ladder holding on to it while another person climbs up it. This is the issue that we are discussing today.
Let us oppose this latest example of red tape from the top. At some time or other, Parliament must give a clear signal as to its true sense of purpose, its true priorities. I say: Let it be now.
I am very grateful to be able to follow my colleague, Philip Bushill-Matthews, because I share many of the concerns he has expressed. I think that this proposal reflects no credit on the European Union or on this House. I think if the European Union - and indeed if the European Parliament - wishes to be taken seriously by the people of Europe then this is exactly the sort of legislation which it should cease to enact because we all know that health and safety and workers' safety is a priority for all Member States, and so it should be.
But there is no justification for a Europe-wide standard on this issue. There can be no reason why Member States, acting in a uniform way, would necessarily be able to tackle this problem more effectively than individual Member States and, above all, there can be no reason for taking such a close interest in ordinary aspects of people' s working lives.
It can make no sense to legislate on how Europeans are permitted to climb ladders. This should not be the priority for this House. It is too great a level of detail for this House to involve itself in and it will merely lead to the ridiculing of the European Union because this is just the sort of interference which is deeply unpopular with many citizens across the European Union.
Instead of engaging in this sort of interference, we should be addressing those issues where it is constructive for Member States to work together and develop some common standards. A common and uniform and centralised standard on how you climb a ladder is not necessary and it is an undesirable interference with the way people run their work environment. We can trust the people of Europe to decide for themselves how they climb ladders.
I believe that it is not necessary to conduct a risk assessment every time it is proposed to use a ladder. As anyone working in the home can tell you, ladders are used very commonly and very frequently and, yes, there are accidents but I do not believe this kind of directive will ever eliminate those accidents. All it will do is add yet another layer of European bureaucracy and red tape to be dealt with by a business community already suffocated by the weight of red tape.
As my colleague has said, it is time for a change. It is time for this Parliament to start addressing the issues which are of concern to the citizens of Europe and to stop addressing itself to detailed questions where it can be of no assistance in actually securing worker protection. In fact, all it is doing is bringing itself and the European Union into disrepute and burdening European businesses with a layer of cost and bureaucracy that they can ill afford.
I have to express amazement at the two speeches we have just heard, one from Mr Bushill-Matthews and the other from Mrs Villiers. They seem to be engaging in a self-fulfilling prophecy. They deplore the fact that the European Parliament is regarded as involving itself in trivia and generating red tape and yet they spend their time issuing press releases describing very important pieces of health and safety legislation as nothing but trivia and red tape.
It is hardly surprising that the British media project the sort of image that they describe. This is a very important piece of health and safety legislation, building upon the corpus of such legislation that we have adopted at European level over the last twenty years. It is not trivial for the families of the 500 000 people who fall from heights at work every year. 300 000 of those accidents are serious enough to cause the employees to be absent from work more than three days. 40 000 of those falls are very serious and 1 000 result in deaths. Try to explain to the families concerned that this is a trivial issue. It is not. It is a very important issue and survey after survey, including those in Eurobarometer, and surveys of SMEs including by the last British Government have shown that SMEs themselves recognise the importance of good health and safety legislation.
I deplore the fact that the consensus we have had in this important area of policy has been broken in this way by a small minority in the EPP. It really is absolutely deplorable and we should all - right across the political spectrum - make it clear that we will not tolerate that sort of behaviour from that minority.
It is described as bureaucratic. But read the directive itself, read the proposal. Is it onerous? Is it burdensome? Does it require detailed voluminous risk assessments before work is carried out a height? No, it does not, it is a very easily understood, readable, implementable directive and it should be described in that way. It should be described as making a valuable contribution to preventing injury and deaths within the European Union.
Please do not engage in this trivialisation and then come along here and hypocritically express surprise that this institution is being held in ridicule. You are the people who are causing that. Stop it now, please.
Mr President, first of all I would like to say that my delegation intends to back the Skinner report on the Proposal for a European Parliament and Council Directive amending for the second time the Directive concerning minimum health and safety requirements. The key issue of health and safety protection for workers is a matter of concern to us all. No one is prepared to expose themselves to the accusation that they are anti-social, and it is undoubtedly justifiable to have minimum regulations in the European area. It also accords with the EU Treaty, and so we will give the rapporteur the respect due to him.
But I am at a loss as to why MEPs manoeuvre themselves time and again into predicaments where they either face the accusation of being of an anti-social disposition, or else risk becoming a laughing stock. I certainly cannot see why mature adults should be dictated to on how they should climb ladders, or get down them, or why a risk assessment should have to be completed before a ladder is used; or why there should be an instruction to the effect that, two people should not climb a ladder at the same time, if at all possible, or even one stating that time spent up a ladder should not exceed half an hour, or - a peculiar refinement - 25% of total working hours.
The Skinner report will go down in parliamentary lore as 'the ladder report' , and the people of the European Union will justifiably ask themselves whether we do not have anything better to do than produce legislation on things they take for granted, which should in fact be a matter for in-house experts and have no place either in an EU directive or an associated report produced by the codecision-making Parliament! In fact this is not the first time that a report with a social component has contained such absurdities. When MEPs have to rack their brains over matters such as the physical constitution of Europeans, in order to establish standards for the average size of tractor seat, or the conditions under which panicled tomatoes - the Austrian word is Rispenparadeiser - can enter the market, this shows an MEP' s job description, but also the raison d' être of the European institutions, in a poor light, to say nothing of the fact that such detailed provisions and over-regulation can become counter-productive. The same applies to national legislation on protection for workers, incidentally.
Despite all the financial incentives, protective measures of this kind are apt to deter employers from taking on apprentices, thereby contributing to youth unemployment rather than helping to alleviate it. In addition, however, the Skinner report raises the fundamental question as to what Europe should do and what it should not do. In other words, it is about competences and the judicious application of the subsidiarity principle.
We cannot, and must not, evade the issue any longer. This is not just because of the Intergovernmental Conference and the organisational form of the European Union, which must find a satisfactory solution in view of the forthcoming enlargement. This issue has to do with the acceptance of the Union by the people, which is the subject of much complaint. We need more Europe where internal and external security is concerned, more Europe when it comes to looking after our interests in the global competition, in currency policy and in the completion of the single market. But what we do not need is a Europe that makes inroads on the autonomy of governments, regional administrative bodies, and lastly, the individual, and which takes away the individual' s right to an opinion. I therefore intend to use this report as an opportunity to highlight the demand for a debate on competences after the Intergovernmental Conference.
Mr President, let us be absolutely clear about the fact that there is no one in this Parliament who wants anything other than the best. Let us make it clear that no one in this Parliament wants anything other than that the number of accidents, especially fatal accidents, should fall in all workplaces around our splendid continent and in our Member States.
Let us, however, at the same time make it absolutely clear to one other - and I am addressing a number of speakers here - that different answers can be arrived at to the question of what is the correct level of political decision-making at which to make these important decisions. After listening to Mr Hughes, to the British Labour Government and also to others in Britain, I am extremely confident that they are deeply committed to finding answers to these questions. After listening to Mr Menrad, I am very confident that the German Christian Democratic Party is thoroughly engaged with these issues in Germany. I can guarantee that all seven parliamentary parties in Sweden, especially my own Christian Democratic Party, are concerned about the matter. I can also assure you that public opinion and the trade unions are very committed to the issue and want to enact laws which will lead to a very significant reduction in the number of deaths due to industrial accidents.
What is it, then, which leads us to believe that it is at the level of the European Parliament, representing countries with more than 15 national parliaments, that the right forum for decision-making is to be found? In the light of the subsidiarity or proximity principle, allow me to express my doubts about the extent to which this issue is suited to being dealt with specifically in the European Parliament.
Amendment 14, paragraph 4.2.2, for example, reads as follows: 'Before portable ladders are brought into service, their feet shall be prevented from slipping by securing the stiles at or near their upper or lower ends, by any anti-slip device or by any other arrangement of equivalent effectiveness. As a priority, ladders should be secured firmly using all possible means. Ladders used for access should be long enough for their uprights to protrude sufficiently beyond the access platform. Ladders in several sections shall be so used as to ensure that they are secure. The holding of the ladder by another person as a safety measure shall not be allowed.'
This text is well meant and perfectly in order legally. I can absolutely assure you that, at home in Mora in Dalarna, where I live, as well as in the Swedish Parliament and also in all other national parliaments, these matters are being carefully looked into. In view of the subsidiarity principle in the Treaties of Maastricht and Amsterdam, is it right of the European Parliament to legislate at this very high level of detail? Instead what we ought to be doing is aiming for a directive which specifies our objectives. In that way, we can allow the Member States themselves, their people and their elected representatives in national parliaments and governments to be responsible for the existence of regulations ensuring that working life does not involve unnecessary risks. Allow them to determine how to frame the rules so as to fulfil the requirements of the directive in the best way. National legislation is being enacted in this area to add to the existing national laws. The two sides of industry are also extremely active in this area.
We Swedish Christian Democrats shall be voting against this report on the basis of the subsidiarity principle.
I should like to congratulate Mr Skinner for skilfully managing to formulate a series of compromises which strike a good balance between the different interests involved.
This has led to a document that has clearly won considerable approval, which is quite an achievement on this very important political issue. This text is a good answer to Mr Bushill-Matthews' voters and what Europe does for them. It is something concrete and it concerns people is every day lives. Using the enterprises' language, I should like to say that this directive is based not only on social solidarity and social justice, but on competition issues as well. That is why we try to help applicant countries to develop and implement health and safety policies.
These health and safety policies are the Commission' s first priority in the social agenda. Apart from undertaking the specific commitments set out in this agenda, we are starting to prepare a communication on health and safety and future strategies for health and safety. The European Parliament has many new ideas and we expect your contribution to this communication.
If we turn to the current text, this is the second amendment of Directive 89/655 EEC concerning the minimum safety and health requirements for work equipment. It aims to prevent falls from heights by setting minimum requirements for the use of the relevant work equipment such as ladders and scaffolding. Falls from heights account for more than 10% of occupational accidents and one in ten of such falls results in permanent invalidity or death. This is a particularly serious problem, which is costly for business and society and which, more importantly, causes suffering and human tragedy for the people directly involved and their families.
The current proposal is a very important step towards doing something concrete about this. I welcome your broad support. It is obvious it is something more than bureaucracy.
Since my reply must deal with the technical details because of the rules of this procedure, I have to stick to the written text. On your amendments and the ideas behind the amendments, we are happy to accept Amendments Nos 2, 3, 4, 9, 11, 15, 20 and 22 as they stand. On the text of Amendments Nos 10, 13, 14, 18, the Commission agrees with the principles behind the changes proposed and can agree with most of the texts put forward. However, we do propose a few changes or additions, mainly to be sure that we take account of all possible situations and do not create any unintended holes in the safety net we intend to provide with this initiative.
On Amendment No 10, we agree with the inclusion of a reference to a prior risk assessment, but would prefer different wording in order to specify the circumstances for the use of ladders. Similarly, on Amendment No 13 we share the desire to ensure that there is no implied obligation to use mobile platforms, but we believe that this is best achieved by the original wording with the possible addition of the phrase "of adequate dimensions" .
Also, Amendment No 14 will improve the directive, but in order to avoid any risk of a different interpretation in the future, we would prefer a slight change to the wording, which would include retaining the requirement to prevent the sections of a multi-section ladder from moving relative to each other. This is because even slight sudden movements that do not threaten the security of the ladder may cause the worker to lose balance and fall.
We agree with the main idea behind Amendment No 18 and the references to the securing of the decks and the prevention of unintentional movement. However, we must oppose the reference to "load-bearing surfaces" as they will cause confusion over what is meant by "deck" . We also must oppose the reference to planks forming the scaffold deck as this implies that scaffolding systems that use prefabricated boards are not covered. Likewise Amendments Nos 16 and 19 need only slight modification to avoid difficulties in interpretation later on.
Finally, we cannot accept Amendments Nos 1, 5, 6, 7, 8, 21, 23, 24, 25 and 26. This is not a question of a political disagreement but simply that Amendments Nos 6 and 7 change accepted standard texts while the other amendments repeat what is stated elsewhere. We must endeavour to keep Community legislation as straightforward as possible and avoid any inconsistencies in the overall framework. This is especially important in the field of health and safety where businesses sometimes have in implementing rules because of their complexities.
With regard to Amendment No 1, the issue is already covered by the text. In the same way, the definition of "collective fall protection safeguards" given in Amendment No 8 is not necessary. These safeguards have already been mentioned in the basic directive and there is no risk of confusion.
Also Amendment No 21 is unnecessary as this area is already covered by Directive 92/57/EEC and it refers to a specific paragraph. Here again, if we repeat something that has already been defined, it is a potential for conflicting interpretations. Amendment No 5 is covered by Amendment No 22, which is accepted as it stands. Amendment No 6 covers training, which is already incorporated in Recital 7, and research, which is beyond the scope of this directive. Furthermore, Recital 7 uses a standard form of words. There are thus several reasons for not accepting Amendment No 6. Amendment No 7 advocates a change in Article 2(3). This is established standard wording and the Commission therefore cannot accept a change to it.
Amendment No 23 cannot be supported by the Commission as the issue of health and safety committees in enterprises has been appropriately addressed in the framework directive and according to it, detailed regulation is a matter of subsidiarity for all Member States. Amendments Nos 24 and 25 must be rejected because training is already adequately covered, especially following Amendments Nos 16, 19 and 22. In spite of its simplicity, the Commission cannot support Amendment No 26 as we prefer to specify the circumstances for the use of ladders.
To sum up, I am happy that we agree on all main issues and our differences lie in a few technical points. I repeat my appreciation of your extensive work and it will improve the protection of workers in this field. We will improve the protection we intend to provide with this initiative.
Mr President, I am glad to see the tradition of speaking to the Commissioner is still alive and well. I am particularly pleased with the comments she has made. I hope that Parliament' s amendments will be adopted tomorrow as I am sure they will be, despite the elements in this Parliament which do not seem to want to join in and that we will have an interesting discussion with the Council. I wonder if the Commissioner would join me in deploring the way in which this report has been treated, with parts - notably the ladders - being isolated and suggestions made - by Mr Bushill-Matthews for one - that this is something that is futile if not childish.
Commissioner, I hope you will agree that this is a Treaty obligation for us all to look at. The basis is Article 138, which was previously Article 118a - and if I am right, we must look into the costs - administrative and otherwise - for small-to-medium-sized businesses, as laid down in the Treaty already. This is a small-to-medium-sized-business-friendly piece of legislation, but more importantly it is friendly to the workers who have to use this equipment. That is why the legislation is there and is to be applied across the European Union. If only Mr Bushill-Matthews had been here when I first started, he would have heard some of the arguments which I wish to place before this House as to why it is important to have EU legislation.
It is a great problem when you do not hear the arguments, but you merely come in with your own loaded thoughts. Indeed, it is a great shame, and I hope that Mrs Villiers will come back some time and perhaps pay a visit to our committee so she can hear some of the debate about this report as well - because I noticed that she disappeared soon after she made her point - maybe we will read about that in the papers as well.
Finally, I would like to say to Mr Bushill-Matthews, who is here, that the journalist on the Daily Mail, to which you sent your press releases on this report, rang me back and asked me about a specific amendment that contained your phraseology and your words, which he said was the nonsense part of this whole directive. Perhaps you can correct him instead of correcting us.
The debate is closed.
The vote will take place tomorrow, Thursday, at 11 a.m.
Competition rules
The next item is the debate on the report (A5-0217/2000) by Mr Evans, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on competition rules relating to horizontal cooperation agreements [C5-0304/2000 - 2000/2154(COS)].
Mr President, perhaps I can begin by saying the introduction of the title of our debate no doubt had many Daily Mail journalists salivating, but the issues that we are considering are fundamental issues that go to the heart of what the European Union is all about. That is the development of a true, single market; because if we were able to achieve a true, single market, not only might we find more unanimity within this Chamber, but we should be well on the way to serving our constituents by ensuring that we achieve real economic progress in Europe. Therefore, this particular piece of legislation falls within that context.
There are a number of ways in which competition policy is important in driving this agenda forward. The Commissioner, and I congratulate him for it, has seized the initiative in terms of the application of state-aid policy; we will be debating that in the second session in Strasbourg in connection with another report which I am currently taking before the Committee on Economic and Monetary Affairs. The other major area that Commissioner Monti has been busy with is the modernisation of competition policy itself. We are awaiting the outcome of the Commissioner' s review of over 100 responses to his White Paper on the reform of restrictive trade practices and the abuse of market power. Earlier today I heard that we may receive the result before the end of this month; perhaps we will hear more from the Commissioner about that in due course.
The reform that we are looking at, according to the Commission itself, forms part of the overall agenda of reform. Within that context, I want to say to the Commissioner that business is looking for a number of things. It is certainly looking for the things that the Commission was seeking consultees from about whether the current regulations have become too legalistic, too bureaucratic and could be simplified. I have no doubt that the Commissioner' s proposals will achieve that simplification. Business is looking for the development of confidence in the whole range of new mechanisms which the Commissioner is seeking to bring forward as part of its overall reform package. I would therefore ask the Commission how he sees this specific reform, which is not controversial, in the context of his wider reform of competition policy which, as he well knows, might be generously said to be slightly more controversial.
May I turn to some of the detailed areas in the particular proposals that the Commission has asked Parliament to comment upon. Firstly, I welcome this process. The Commissioner is inviting Parliament to express its views in relation to the paper that was produced in April of this year. In essence there are a number of areas where, having agreed with the thrust of the reform being taken forward, I feel that the Commission might give the matter further thought. Firstly, I would like the Commissioner to explain why there is a contrast between the treatment of horizontal restraints and vertical restraints. I would like the Commissioner to indicate whether, in due course, it is his intention to see further exemption categories specified in the legislation. I have indicated that businesses are strongly of the view that the duration of exemption in the cases of research and development should be expanded up to a period of ten years. Since the Commission' s own papers make it clear that horizontal cooperation agreements are generally not made in order to work against the interests of consumers, I would be grateful to see what the Commissioner' s response is in that particular area.
I would also be grateful to have clarification of the position regarding trade supplies, not least because that is an issue that troubles Mr Berenguer Fuster. I know he has tabled amendments in relation to that.
I am particularly concerned to ensure that we take all steps to avoid a re-nationalisation of EU competition law and I would be grateful to hear what reassurances we can have from the Commissioner in that area.
Finally, business would prefer a lengthier transition period; they would also prefer the Commission to look at more than just the market share in assessing market power. For these purposes what the Commission proposes may be appropriate, but deciding market power solely by assessing market share is too inexact a science.
Mr President, Commissioner, rapporteur, ladies and gentlemen, I would like to begin by thanking Mr Evans warmly for his report, and also for his statement just now, which has already placed this report and the Commission' s statement in the wider context of the necessary reform of competition policy.
We know how rapidly the world economy is changing and so we are also aware of the increasing importance of research and development, the value of cooperation between companies, and the need for companies to specialise, and hence also the need for specialisation agreements. Competition is not an end in itself, as far as we are concerned, it is a means of achieving growth and employment, and if, like the Commissioner and ourselves, you champion a functioning single market organised along the lines of the social market economy, you do not favour unlimited competition, but competition governed by the necessary principles of political organisation, keeping in mind that we have a responsibility towards the future and our fellow human beings.
The point has already been made today that these are very welcome reforms, that there is a need for companies to work together, and that the statement affords companies greater freedom as regards their cooperation agreements, and will allow for simplification, flexibilisation and liberalisation. That is what we have on the plus side. We are also critical of some aspects, and there are certain things we would like to see. The rapporteur touched on some of them, and I would like to explore them again. Firstly, Commissioner, we believe that, in view of increasing autonomy, the people hanker after legal certainty. I therefore ask myself whether treating horizontal restraints and vertical restraints differently will really lead to greater legal certainty, or whether it would not be better for both, to have a block exemption regulation.
Secondly, it is our wish that the exploitation of the results should not be restricted to five years, but should be extended to ten. We urge you to make it perfectly clear, by including them in the guidelines, that reciprocal, or unilateral agreements on supply - 'trade supplies' for short - are not affected by the ban laid down in Article 81(2), and we take the view - which is also expressed in the report by the Committee on Economic and Monetary Affairs - that you ought to consider the definition of market share. Which market do we mean? The buying market, the selling market, the national market, the regional market? We all know that the market is in a constant state of flux for the businesses concerned, and we also fear that guidelines 122 and 141 will set an arbitrary market power threshold of 15%. We feel it is important to increase this threshold, just as we believe that the length of the transitional period for introduction of these regulations should be increased to at least two years, so that your aspirations are fully realised.
Mr President, ladies and gentlemen, first of all I would like to congratulate Mr Evans on his wonderful report and point out once again the large extent to which we have agreed on analysing the reforms of Community competition law as a whole, as well as the social consequences of competition.
It is true that the great beneficiaries of an appropriate competition policy are the consumers, the citizens as a whole. We should not see this regulation as something that exclusively concerns companies; it is of interest to all of us as citizens. We also agree on our positive assessment of the Commission' s attempts to modernise and reform Community competition law.
We must congratulate Mr Monti and the whole of the Commission on having the courage and bravery to complete a reform - which the Commission is determined to do - a reform that was started years ago. I have said in other interventions that, in my opinion, it is not only necessary but also takes us in the right direction. The Commission' s chosen path is the right one.
Having been in force for 40 years, Community competition law had begun to show signs of exhaustion. There is no doubt whatsoever that the competition rules included in the Treaty, and in the law derived from it, have contributed significantly to the growth of a culture of competition, and have been fundamental to the creation of the single market.
On the other hand, the Commission' s decisions and the judgments of the Court of Justice have enjoyed well-earned prestige in terms of achieving this aim. We must not forget, however, that those rules were initially alien to European law. The European legal tradition, especially the continental tradition, concentrated more on aspects relating to unfair competition; the free competition elements were imported from the United States. A Spanish business academic - Professor Garrigues - explained very graphically that the American soldiers who came to Europe to fight in the Second World War brought 'antitrust' legislation in their rucksacks. Now, those positive aspects could not disguise certain deficiencies which had traditionally been demonstrated by the experts. Perhaps the best-founded criticism referred to the rigidity of the rules. It is true that it was perhaps necessary at the beginning to apply the rules so rigidly, because new rules had to be applied, imported from the United States, in accordance with the continental legal tradition.
I must add here that it is no surprise that Mr Evans' assessment and concern does not coincide exactly with that of his colleague in the Group of the European People' s Party, Mr Karas. Mr Evans is behaving more like an Anglo-Saxon lawyer, while Mr Karas has demonstrated the usual preoccupations of continental lawyers. I believe that this reform is more along the lines of Anglo-Saxon law and, despite being a continental lawyer, I agree with it. I am not so concerned about legal certainty as some people.
Nevertheless, it is true that what was acceptable twenty or thirty years ago is not necessarily acceptable today. Today, the single market is a reality and the culture of competition is sufficiently widespread. Change was therefore necessary. It is no longer possible to apply competition rules which do not take account of the economic analysis and a consideration of the market' s power.
In the field of vertical restrictions, the new regulations on exemption by category and the guidelines for their application have been approved. The time has now come to introduce reform in the field of horizontal restrictions. In this area, the Commission is now presenting us with two proposals for regulations, one on research and development agreements, and the other on the regulation of specialisation agreements, accompanied by guidelines. It should be noted, as the report does, that there is now an noticeable difference with regard to the treatment of vertical and horizontal restrictions since, in the case of vertical restrictions, there was a single regulation and guidelines which covered all the possibilities to which that regulation applied. With regard to horizontal restrictions, however, there are guidelines which are, to a large extent, broader than the two specific aspects regulated by the two proposals for regulations.
The Group of the Party of European Socialists has presented Parliament with five amendments which express some of our concerns. Of these, I would draw your attention to our concern at the fact that crisis cartels are not dealt with. They were included in the previous legislation and have disappeared here without sufficient justification. I would therefore ask you to vote in favour of these amendments.
Finally, ladies and gentlemen, as a result of the reform, the Commission will be able to focus on tackling the conduct of those who hold power in the market, because it is that conduct which is genuinely anti-competitive and damaging to the market. I repeat that in this sense we are in agreement. It seems that we will finally be able to say goodbye to an over-rigorous and over-formal approach and welcome economic analysis into European competition law.
Mr President, in the proposals which he has formulated in the report under discussion, our rapporteur, Mr Evans, is calling for the Commission to relax the competition rules for horizontal cooperation agreements between companies operating at the same market level.
It would therefore appear that the Commission has a keener sense of fair trading than the European Parliament, despite the fact that, logically-speaking, the opposite should apply. It is the European Parliament which should be more sensitive to the social impact of competition policy. Especially as, even though we have the most stringent fair trading legislation, the real world in which we live is a world in which large monopolies abuse dominant market positions, in which mergers, take-overs and acquisitions by corporate behemoths are a daily occurrence, giving rise to monopolies of global proportions which almost always lay off thousands of workers and have a huge impact on employment and which then monopolise wealth-producing resources, markets and consumers. It is precisely because the real world is thus that we should be more careful and stricter when it comes to ensuring that horizontal cooperation agreements are treated and controlled in the same manner as mergers and vertical restraints.
This being so, we are unable to vote in favour of the proposals calling for policy restrictions to be relaxed, as proposed by the Commission.
Mr President, I would like to start by congratulating Mr Evans on the quality and weight of his report. I would also like to express the Commission' s appreciation of Parliament' s consistently constructive attitude to competition issues, which we consider to be an important tool in the framework of the social market economy to which Mr Karas referred, the ultimate aim of which, as Mr Berenguer Fuster stressed, is to protect the consumer. Mr Berenguer has also grasped perfectly the line which the Commission intends to take, which is to focus more on economic analysis in developing competition policy, but, at the same time, as Mr Karas, Mr Evans and others have requested, we are endeavouring to provide the greatest possible legal certainty for businesses.
Today' s debate concerns a major aspect of our attempts to modernise competition policy. On the one hand, the Commission has drawn up a revised version of the block exemption regulations on research and development and specialisation agreements, and, on the other hand, it has prepared draft guidelines on the applicability of article 81 to horizontal cooperation agreements. In this way, it is the Commission' s intention to codify the relevant case law and working practice as they have developed on the basis the evaluation of individual cases over all these years, without making any major changes to the criteria for evaluating horizontal cooperation agreements on the basis of Community law. These documents are therefore intended to clarify the criteria used to implement competition policy in this field, certainly not to alter them.
I would like to stress this aspect, because there has been some criticism of the Commission' s proposal that it is masking a thorough revision of the line taken regarding the horizontal cooperation agreements. These allegations are completely unfounded. It is generally understood that agreements signed between competitors are likely to restrict competition to a much greater degree than other types of agreement. This is certainly the case where agreements between competitors are intended to set prices, divide up the market or limit production. We are certainly not attempting to make anybody think that horizontal agreements, which have severely negative implications for competition, will in the future be regulated less rigorously. However, in the absence of basic restrictions, it is necessary for the agreements to be examined in their economic context, so that it can be ascertained whether they would have a negative effect on the market.
There is, however, clearly a need to update and clarify the regulations on horizontal agreements for two fundamental reasons: firstly, because these regulations represent a response to the present economic reality, for businesses have to react to increasing pressure from competition and adapt to a market which is in a constant state of flux. Cooperation can often be a way to share risks, save on expenditure, pool expertise and speed up the launching of innovations onto the market. It is an important tool, particularly for small- and medium-sized businesses. Consumers will benefit from these economic advantages, but only if effective competition is maintained on the market.
Our second reason for revising the legislation in this area is the fact that clarification of the norms is essential for the success of our undertaking to modernise competition policy, an undertaking whose scope the rapporteur, Mr Evans, has grasped fully, and for this I am grateful to him, as I am for his reference to state aid, which is another, no less important element of competition policy. The line taken is similar to that recently adopted on vertical agreements, and primarily responds to two objectives: preventing the Directorate-General for Competition having to examine cases which have no bearing on competition policy, and enabling the businesses themselves to establish whether or not an agreement would restrict competition and whether it would be eligible for an exemption.
The draft resolution shows that Parliament supports the aims of the reform. The questions raised by you and others contain extremely valuable suggestions. I am now, already, able to inform you that I intend to incorporate the majority of these suggestions. I shall, in particular, recommend to the Commission that it adheres to your opinion on three major points in respect of the block exemption regulations. Firstly, the maximum duration of the exemption for research and development agreements should be extended beyond the current limit of five years. However, a compromise does need to be reached between the businesses' interests in exploiting the results of their own research and the public interest, in guaranteeing competition on the new markets. I shall therefore propose to limit the duration of the exemption not to ten but to seven years.
Secondly, the restrictions concerning the possibility of parties exploiting the results of research and development projects carried out jointly should be as few as possible, in order to encourage the movement of knowledge, which is instrumental in both technical and economic progress. I shall therefore propose, on the basis of your comments, that, as a rule, these restrictions be allowed to intervene only where they are to be applied to businesses which are not in direct competition.
Thirdly, the transitional period should be extended. In this we can take the block exemption regulations on vertical agreements as an example and set a period of 18 months. Then, with regard to the guidelines, we will certainly be able to comply with your request to operate a clearer distinction between the guidelines for horizontal agreements and those for vertical agreements, and to be clearer in our handling of industrial supply agreements.
The Commission intends to adopt the definitive version of the block exemption regulations and guidelines before the end of the year. This would avoid a legal gap forming after the current regulations expire, but it would also contribute considerably to keeping Community policy up to date.
Mr President, this debate has touched on a number of other important, interesting points. I do not have the time to comment on all of them, but I would just like to make a couple of observations. Mr Theonas, you raised the question of mergers. The care with which the Commission has exercised its powers in the area of merger control cannot have escaped you. As we are required to do by the regulation, we are adhering rigorously to the criterion of prohibiting mergers where they would lead to the creation or consolidation of a dominant position. Often, this is not the case - there is no danger of it happening - partly because the businesses are aware of this requirement and propose remedies which can, on occasions, be extremely effective.
Mr Evans raised the question of trade supplies. I agree that the treatment of industrial supply agreements needs to be elaborated in the guidelines. This will be done in the chapter on production agreements.
Crisis cartels, Mr Berenguer, aim directly at reducing output and raising prices; they therefore always have a restrictive effect on competition. That does not exclude the possibility of such cartels being exempt under Article 81(3). It would, however, only be possible after an individual examination of the case and the merits of the agreement. That is why it would be inappropriate to include these agreements in the guidelines.
Finally, how does this all fit into the broader modernisation effort? First of all I can confirm to Mr Evans that I expect the Commission to be able to adopt a proposal for a regulation to reform Regulation 17 of 1962 before the end of this month. That reform involves the elimination of the notification system.
This, however, Mr Karas, should not reduce the legal certainty for companies. In order to ensure this, the Commission is clarifying its present substantive rules. We have already done so for distribution - vertical agreements - and we are now doing it for horizontal agreements. Our block exemption regulations and notices will give companies more certainty on the contents of our rules and in self-assessing their agreements in the spirit of an overall modernisation effort. This cannot be considered a renationalisation of competition policy but, more than in the past, it will benefit from the cooperation of the national in the cooperation of the national competition authorities and the national courts in the general effort of applying EC competition rules.
The debate is closed.
The vote will take place tomorrow, Thursday, at 11 a.m.
Environmental dimension in the development process
The next item is the debate on the report (A5-0215/2000) by Mr Wijkman, on behalf of the Parliament Delegation to the Conciliation Committee, on the Commission' s opinion on the European Parliament' s amendments to the joint position of the Council on the proposed European Parliament and Council regulation on measures to promote the full integration of the environmental dimension in the development process of developing countries (amending the Commission' s proposal) [C5-0283/2000 - 1999/0020(COD)].
Mr President, the regulation we are now to be discussing concerns the prior conditions for ensuring that, under the European Union's aid policy, better account is taken of the physical environment and of basic natural resources in conjunction with various development projects.
This is an important issue because we know that economic growth can often have damaging consequences for the natural environment, either when natural resources are exploited, in the course of industrial production itself or when products are used. Environmental damage has harmful effects on public health. It is in danger of destroying biological diversity and may also entail damage which jeopardises the long-term productive capacity of natural systems. When and if that happens, the health of our economies is also affected. By thinking in preventive terms and by choosing methods and techniques which interfere with the environment as little as possible, growth can be combined with proper consideration for the environment. That is important in our own countries, but we still have a long way to go throughout the European Union. It is also important, of course, in the developing countries, especially in connection with the development cooperation initiated by the European Union.
The requirements for integrating environmental considerations include extensive method development work and demonstration projects, as well as education and training, both of the Commission' s staff and of affected personnel in the recipient countries. The regulation we are discussing lays down detailed rules for this and makes a nice large sum of money available.
This matter has been debated by Parliament twice before. At the last reading, there were significant differences between our own points of view and the proposal adopted by the Council. Conciliation was initiated, and we are now seeing the result of this. From Parliament' s point of view, I think we should greet the result of this conciliation with great satisfaction. We have achieved what we were aiming for in a number of important areas. Allow me to mention three important examples of these.
First of all, the budget is near enough double the size of the original amount. We have gone from EUR 50 million to EUR 93 million.
Secondly, the degree to which the Member States were to be involved in the implementation itself was a major issue. Parliament' s approach to this question was to opt for the least possible involvement, that is to say to make the Commission chiefly responsible for the implementation itself and to evaluate it subsequently. The compromise we have reached means that there is to be joint decision-making only in the case of activities involving more than EUR 2.5 million, when active participation on the part of the Member States is actually required. That is a good thing, in my view. If, as it ought to be, our aim is to simplify the provision of aid, remove the bureaucracy surrounding it and, in that way, close the gap between promises and commitments, on the one hand, and the activities carried out, on the other, it is essential that the Member States should interfere less in operational activity. With the conciliation we have achieved, we have taken a welcome step in that direction.
Thirdly, we demanded at the second reading that the regulation should not be limited in time, that is to say that this type of activity should be planned on a very long-term basis. Now that the development process is to be evaluated after four years and decisions then taken about the future, I think, however, that we should be satisfied. Once the evaluation has taken place, we shall have every opportunity to establish guidelines, and more detailed guidelines than today' s, for this important activity.
I therefore recommend that Parliament approve the result of the conciliation.
Mr President, this draft regulation is one of the first regulations in the sphere of development policy to be adopted by means of the codecision procedure. The European Parliament has done justice to the weightier responsibility it bears by virtue of its increased decision-making powers. Many people felt that this regulation should be passed as quickly as possible, which has meant Parliament having to distance itself from many of its proposed amendments. The path we chose was undoubtedly the right one. We were able to make a few improvements to this draft regulation.
One of the most important improvements - the rapporteur has already mentioned it - is that the potential activities provided for by this regulation are to be adequately funded. It was a great achievement on our part to secure an increase in the funding from EUR 54.4 million to EUR 93 million - i.e. it was practically doubled - even though we know that we would need a much larger amount to do justice to the importance of this issue in terms of our common future. But that would lead to a general political discussion, which would of course be beyond the scope of this regulation.
Our proposed amendments enabled us to make a number of changes to Article 3, which is concerned with the nature of the measures to be carried out. I am disappointed that Parliament' s proposed amendment was not adopted, because it advocated dispensing with bank guarantees or credit safeguards if need be, in order to make the range of applicants and the target group as large as possible. Despite everything, I believe this represents a great achievement on Parliament' s part, and also on the part of the rapporteur.
Mr President, eight years after the Rio conference, where the countries of the United Nations acknowledged that development and the environment were inextricably linked, the European Union is finally adopting regulations to ensure that the environment is integrated into the development projects of developing countries. Although we have cause to congratulate ourselves on the financial contribution agreed in the course of the conciliation - and I should like to thank the rapporteur on behalf of my group - the budget in question is still modest, given the considerable needs and still greater expectations of the populations concerned.
Are we not merely salving our consciences by granting just a little more than EUR 15 million over a period of six years to developing countries in Africa, the Caribbean and South America when we are aware of the social, economic and ecological conditions in these underprivileged lands?
This budget line, designed to promote the full integration of the environmental dimension in the development process, will be of no significance whatsoever if the environmental dimension is neglected in the case of other projects. I would like to remind you that sustainable development which integrates the environmental dimension fully is still, more than ever, the only model of development able to meet the requirements both of the underprivileged countries of the South and the polluted countries of the North.
On behalf of the Commission, I wish to congratulate the rapporteur, Mr Wijkman, and the members of the conciliation delegation on having put together a compromise package which the Council has already formally adopted.
The Commission supports the proposed regulation currently before you. It considers it a valuable instrument for carrying out strategic and pilot activities in the field of the environment. It is, of course, a supplementary instrument to the others at the disposal of the Commission.
Fortunately, our activities in the field of environment and development are not limited to actions funded under this regulation. We are mainstreaming the environment in everything we do. Hence, we intend to use it in a strategic fashion focusing, in particular, on support for the various international environmental conventions.
Plans to finance projects which will meet the objectives of the regulation are already advanced. Once it has been formally adopted and funds made available we will proceed to finalise agreements for their implementation. However, time will be against us since we are fast approaching the end of the financial year.
Once more, I wish to thank Parliament for their work in ensuring the passage of this regulation and the interest that many Members have shown. I am confident that the regulation will provide us with a useful tool for ensuring that the environmental dimension is fully taken into account in our development cooperation.
Sustainable management of forests in developing countries
The next item is the report (A5-0216/2000) by Mr Fernández Martín, on behalf of the Parliamentary delegation to the Conciliation Committee, on a joint text, approved by the Conciliation Committee, for a European Parliament and Council regulation on measures designed to promote the conservation and sustainable management of forests in developing countries [C5­0284/2000 - 1999/0015(COS)].
Mr President, with this report on the regulation on the conservation and sustainable management of tropical forests and other types of forest in developing countries, and with the previous report by Mr Wijkman, Parliament is reaching the high point today, with the corresponding vote tomorrow, of its first exercise of its new codecision competences in the field of cooperation and development. It has taken the procedure a long time to come to an end, since we have spent almost three years on the first and second readings and on the debate in conciliation.
As rapporteur, I would like to express my satisfaction that such a long period has been fruitful and has enabled us to reach an agreement on the text of the regulation which I am today asking Parliament to vote in favour of. We started from very different positions. Basically, the differences between Parliament and the Council concerned the budgetary funding of the programme, the timetable and commitology.
Parliament had proposed, in previous stages of the procedure, numerous amendments which the Council and the Commission have accepted and I must say - it is fair to recognise this - that the Commission' s management of the previous programme, its high level of execution and its good results, have meant that the rapporteur, with the support of the Committee on Development and Cooperation, has been able to persuade the Council of the need to maintain the programme with a sufficient degree of funding to guarantee its success.
The tropical forests and their various functions and usefulness to humanity can contribute to a large extent to the achievement of the Union' s aims, not only in terms of development and the environment, but also with regard to its objectives of fighting poverty and sustainable economic and social development.
With the regulation, the European Union provides appropriate financial and technical aid with a view to promoting conservation and the sustainable management of tropical forests and other types of forest in developing countries, so that the forests may play their role as generators of wealth and social development with the sustainable environmental criteria which is expected of them at local, national and international levels.
The regulation says that the sustainable management of the forests must seek to improve the living conditions and well-being of the populations within the limits of the capacity of the ecosystems, maintaining the natural heritage and its biological diversity. This must be done by promoting the active participation of the populations which depend on the forests and the local communities in the creation of policies and planning in the field of development. To this end, it is necessary to improve coordination and the flow of information between Commission projects - those that the Commission will present in the coming years - and those of the Member States, in order to achieve more coherent actions and therefore a more efficient use of resources.
In terms of the budget, we should be pleased that, after the restrictions which, in general, have resulted from the plans for reconstruction in Kosovo, we now have a contribution of EUR 249 million, having started with an initial Council proposal of EUR 9 million, for a period of 6 years, from now until 2006. This will provide sufficient funding to fulfil the objectives, at least with the same efficiency with which they have been fulfilled during the period which is coming to an end now.
Nevertheless, in the field of commitology the differing positions of Parliament, especially the Committee on Development and Cooperation, and the Council are well known. Our position is more inclined towards giving greater competences to the Commission in this area. We have not managed to reach an agreement, since this agreement is waiting for the problem to be dealt with globally. However, at least the Committee on Development and Cooperation can feel satisfied because, on this question of commitology, an agreement has been reached which will allow us to establish the necessary budgetary estimates and a precise timetable for maintaining up-to-date information on the strategic guidelines and the priorities for implementing actions for the coming years.
To sum up, Mr President, this is a sound agreement for a sound programme for the conservation of the tropical forests.
Mr President, not only is the present draft regulation on measures to promote the sustainable management of tropical forests and other forests in developing countries, very closely associated with the previous regulation in terms of subject matter, the political pressure and the political arguments used to rail-road this regulation through as quickly as possible are also reminiscent of what happened the last time round. In this case too, we opted for a conciliation procedure, notwithstanding all the prophecies of doom, and I believe we substantially improved the content of the regulation in the process.
The active participation of the local communities and those who are directly affected, in the development of the national forestry policy and development planning, is now one of the objectives of the regulation, and this represents a major step forwards in terms of content, to my mind. Parliament has managed to secure adequate funding. The Council' s proposal earmarked a ridiculously low sum of EUR 63 million for the period between 2000 and 2006. Parliament demanded EUR 249 million for the same period and achieved it, making the point very clearly in so doing that it is unacceptable as far as we are concerned to play the reconstruction in the Balkans - as important as it is - off against EU development policy and development cooperation.
It is vital that the Commission reports back to Parliament annually on the guidelines and priorities it has worked out. Together with Article 11 of this regulation, which lays down an annual reporting obligation in respect of financed projects and measures, this provides us with the basic tools we will need to draw attention, in good time, to disturbing trends.
Mr President, my feeling is that the conservation of tropical forests should certainly be brought about through funding, contributions etc., but above all - and this is why the report appealed to me - it should involve the participation of the local peoples, providing them with ideas for a future for the forest and genuinely sustainable forest management. A few years ago, the magazine 'Nature' featured a study into a Peruvian forest and the best way to exploit it. This forest, like all tropical forests, boasted remarkable biodiversity: it contained a good 270 plant species in a single hectare, whereas a European forest can have as few as six or seven species per hectare.
Now, this rich biodiversity - which, moreover, is not confined to plant species - has a financial consequence which is in itself truly impressive. However, there are different ways of accessing this potential source of revenue: for example, it is possible to cut down all the trees and sell the wood, which would bring in FF 5 000 plus another FF 15 000 from using the land as pastureland - which is what usually happens - or for crops. In this scenario, the land becomes poor in humus and desertification soon follows.
On the other hand, another approach could be to exploit the produce of the land, such as fruit and the produce of the underwood, and to operate a system of controlled tree felling, which would produce an annual income of FF 2 000. In this case, the income would be regular, practically perennial.
This is just one example to illustrate that I am a firm believer in the principle of providing services, technical information and advice on a modus operandi to these peoples, so that they can sustain their forests themselves, for I am sure that it is in their interest to operate in this way rather than conducting mass tree-felling operations and laying waste to vast numbers of these areas which are so valuable for our planet' s atmosphere.
I would like to end by quoting an aphorism from Chairman Mao' s Little Red Book - which, although it is no longer popular can still be useful on occasions. It reads: "Do not give a fisherman fish; teach him how to fish better" .
On behalf of the Commission, I wish to congratulate the rapporteur for his work on this regulation. I congratulate Mr Fernández Martín and the other members of the conciliation delegation for their efforts to achieve a satisfactory conclusion on the tropical forests regulation.
The Commission supports the proposed text before you. As with the environment budget heading we intend to use the tropical forests budget heading strategically and in coordination with actions funded under the other instruments at the disposal of the Commission.
At international level I envisage this regulation to be an important tool for the Community to promote the conclusions of the UN intergovernmental forum on forests. This area, as has been clearly expressed in these contributions, is crucial for biodiversity, for climate, and for our conscience in handing over an Earth that has these qualities to future generations. Anybody who has had the thrill of being in a real tropical forest will never forget the experience and we should certainly not deny our children that.
Once more, I offer my congratulations to Parliament for this successful conclusion and I also wish to express my appreciation for the input it has made during the first and second readings of the regulation.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Complementarity on development cooperation policies
The next item is the report (A5-0227/2000) by Mrs Ferrer, on behalf of the Committee on Development and Cooperation, on the communication from the Commission to the Council and the European Parliament on complementarity between Community and Member States' policies on development cooperation [COM(1999)218 - C5-0179/1999 - 1999/2156(COS)].
Mr President, Commissioner, ladies and gentlemen, the increase in poverty, despite the gradual growth of world GDP over recent decades, the current tendency of Member States to reduce the funds intended for official aid to development in favour of direct investment, of which only 1% goes to the least-developed countries - which increases the gulf which separates those countries from the rich or developing countries - and the conviction that the globalisation process may increase the difficulties of the poor countries, are all factors which demonstrate the urgent need to improve the effectiveness of policies on development cooperation.
In the field of democracy and respect for human rights we are also very far from the desirable parameters: coups d' états, violence, wars and violations of human rights are still realities in the least-developed countries. We must therefore contribute to correcting this situation.
In this context, it is essential to strengthen the complementarity of policies on development cooperation implemented by the Community and the Member States. Firstly, because complementarity enables us to take advantage of the synergy resulting from a coordinated approach in the actions to be implemented, not only by the European Union but also by all the international donors, which will improve the impact of those actions. Secondly, because it contributes an element of added value to the Member States' interventions, which will help to optimise the resources destined for development aid and to achieve better results. Thirdly, because it would improve the visibility of the European Union and make its development policy more credible, which will allow it to exert the political influence it deserves as the main provider of funds - let us remember that between half and two thirds of development aid comes from the European Union - and both the NGOs and the recipient countries would like this influence to be greater given that nobody is more sensitive than the European Union in the field of social justice and human development.
Lastly, improving complementarity is important because the Treaty on European Union clearly establishes that the Member States and the Community must coordinate their policies on development cooperation and harmonise their aid programmes. That is why we must take a positive view of the Commission' s presentation of the communication on the complementarity of Community and Member States' policies on development cooperation, since the measures it proposes may contribute to removing the obstacles which hinder significant advances in this area.
In general terms, it can be said that the Committee on Development and Cooperation, and myself, are in agreement on the broad approach of the document and on the measures it proposes. Nevertheless, I would like to make some specific points. The first is that I consider that the Commission should have taken account of the fact that complementarity is not an isolated element, but should rather be dealt with within a context of a global strategy which also addresses the issues of coordination and coherence, since coherence is inseparable from coordination and complementarity, and, without coordination, complementarity is not possible. Therefore, I believe that, in order to really improve the impact of European development policies and safeguard the credibility of the Union, it would have been much more appropriate and would have made things much clearer if these aspects had been tackled jointly within the framework of the communication on development policy, since that would have better highlighted the essential and inseparable nature of these elements in relation to the formulation of a development policy in accordance with the Union' s objectives.
My second point relates to the very concept of complementarity, which must not be viewed as a protective principle for preserving the competences of the Member States in this field, but as a manifestation of a political will to unite our efforts to improve and contribute more effectively to implementing the objectives of our policies on development cooperation. Furthermore, the need to ensure the unity, coherence and effectiveness of Union action in the field of external policy - which is also laid down in the Treaty - must extend to development policies, since these are an integral part of the Union' s external action. The Commission should therefore take the initiative and make a qualitative leap in that direction in order to allow the European Union to establish its strategic priorities in the field of development aid.
Thirdly, I must say that it will be difficult for measures to strengthen complementarity, alone, to achieve the desired results. For that, the political will of the Council must, as a precondition, make progress towards greater integration in the field of cooperation, because what has hindered the progress of complementarity has been above all the fact that the Member States define their development cooperation policies more in accordance with their geo-strategic economic interests and their colonial pasts than with the objectives of the Union in relation to development.
Lastly, we should repeat that, as well as the operative measures to improve the management of programmes, with which - as I have said - the Committee on Development and Cooperation is in agreement in principle, we believe that the Commission should take the responsibility for reflecting and making proposals, which is an essential requirement if the Union wants to direct aid not only towards promoting the economic growth of the beneficiary countries but also so that that growth will reach all sections of the population, thereby fulfilling its commitment to the development of peoples and, therefore, its commitment to peace, since, without development, peace will always be difficult to attain.
In any event, and to sum up, I would like to reiterate the timeliness of this communication - even though we would have liked it to have been part of a global package - and say how fitting the measures are and that, together with the measures also proposed by the Committee on Development and Cooperation in my report, we hope that they will help to guide our action, providing better operational management. I should repeat once again that the Council must show signs of political will, without which it will be very difficult to make the principle of complementarity a reality.
Mr President, I would like to congratulate Mrs Ferrer on having produced a balanced report. It is important that we recognise the role of the EU and the extent of its influence. We demand coherence and coordination. I would similarly like to say how satisfied I am that the importance of the work of NGOs, which work independently of governments, is being acknowledged and taken into account in development cooperation with the express purpose of strengthening civil society as a result of such cooperation. I also think that the recommendation that coordination should take place within the framework of the strategies selected by the target countries themselves is a healthy approach to the issue.
When we speak of development cooperation, in the same breath it is a salutary exercise to remind ourselves that development cooperation is not an objective in itself. The objective is for the less developed countries to be able to sort out their affairs themselves, take responsibility for their own development, and act as societies in a manner that is just. And instead of hindering these opportunities, we should try to help put things right.
At EU level, this means, for example, that our policy should not encourage countries to survive on the basis of just one product. Only those countries whose economy is in decent shape can benefit from globalisation. Those developing countries that struggle along on the basis of one product will run into difficulties. At EU level, we must also see to it that our values are reflected in our policy on development cooperation.
Conditionality must have its place. Thus, we cannot aid countries that show no interest in their citizens' human rights or democracy. In other cases we have to confine ourselves just to humanitarian aid. I would also say it was vital that the EU should have a human rights secretary, in the manner of the Ombudsman, whose job would include observing the human rights situation in the less developed countries. At EU level we must really be aware of the political effects of aid, as we already know from experience that aid can be damaging. In fact the risk is considerable. We have to develop the sort of aid that by its nature prevents conflicts, and does not fuel them. Aid must be directed in such a way that it brings benefit to the worst-off of all. Crises caused by environmental problems must be able to be predicted, and aid should not be given in such a way that it stirs up conflict over natural resources. We have to learn to recognise those societies in which the risk of violence is associated with state-induced terror. In channelling aid we have to see to it that it does not prop up undemocratic state structures. Through the conditionality of aid we can prevent corruption and the oppression of certain groups. I know that the issue is not simple and that conditionality is an arduous and cumbersome exercise, but positive conditionality, as it is referred to, can achieve a lot. Experience has shown it. For that reason the EU should not shy away from it.
Mr President, Commissioner, ladies and gentlemen, before this debate we would have liked to ask the Council a question on the policy of complementarity. We tried to, but we were unable to. It has not been possible, and we regret this because the truth is, Commissioner, that on this matter you are not alone. There are also the Member States and the Council.
In any event, I believe that the report which Mrs Ferrer has presented this afternoon is a sound report and, as she too has said, we would have liked to have a joint text. We are dealing with development policy in a piecemeal way and this prevents us from having an overview. Her report can, however, be considered to be an important contribution.
This report is of an importance which transcends the material scope of development aid policy. As well as being a requirement of the Treaty, complementarity between Community aid policy and that of the Member States, is an invaluable instrument for helping the Union and the Member States to progress along a common path in the field of aid.
We Socialists believe that development aid policy in general must be the flagship of Community external action and yet there is no such complementarity, apart from a few pilot projects. We are failing to use a mechanism which would to such a large extent maximise the resources, which are becoming scarcer, dedicated to aid as the political result of a joint effort, despite the repeated requests of this Parliament and the repeated resolutions of the Council itself, which basically has ultimate responsibility in this area.
Complementarity is currently expressed in operational coordination on the ground and in the commitology procedure in Brussels. With regard to the former, I have already said that it is only applied in certain pilot projects. As for commitology, I will give you an example of how this is not working either: the Latin America committee has only met twice this year, instead of on a monthly basis which used to be the case and which would be necessary for it to work. Some of the programmes approved by this committee, such as the regional programme for the reconstruction of Central America in relation to Hurricane Mitch, are still to be implemented. There is a clear lack of political will to implement the measures which we decide on in Parliament, and that leads to inefficiency in the achievement of our political objectives, to a gradual paralysis of the functioning of the European institutions and to a bad image which, as the previous speaker said, is sometimes projected to the public. Complementarity with the Member States, coherence between Community policies and coordination between departments must form the basis of development aid policy if this policy is to fulfil this Parliament' s minimum requirements in terms of efficiency.
There are problems with the diversity of instruments and the duplication of procedures, but the real problem is the lack of political will. As has been said before, the States must overcome their individual tendencies - which often reflect their concerns about former colonial relationships or other factors - and commit themselves to a common European project. If we do not adopt this policy, we will not be efficient in terms of development cooperation.
The Commission now has the opportunity to include these elements in its reform and the Council has the historic responsibility to involve itself in the definition and implementation of Community policies. Both institutions can rely on the strong support of the Socialist Group in Parliament in relation to development aid policy.
The policy of complementarity between national and Community policies has a total of 16 players (15+1). Coherence between Community policies and coordination between departments within the Commission are intended to create what we wish to be the Union' s development aid policy, with the aim of improving the efficiency of European aid by helping to optimise the use of resources, both human and financial, and to make the European Union more visible, thereby making it more efficient and giving it a greater presence in the international community. We hope that all of this will be introduced with the reform and that we will have coherent, complementary and coordinated policies in order to achieve greater efficiency.
Mr President, Commissioner, ladies and gentlemen, Mrs Ferrer' s report deals with the Commission communication on complementarity between Community and Member State policies on development cooperation. I share her disappointment that we are discussing this in isolation. Instead, we should be having a searching debate on a global strategy for our cooperation with the Southern countries, which involves the triptych of complementarity, coordination and cohesion, also known as the three Cs, where Europe continues to fail so miserably. This, in fact, also goes for the Member States, because the European Member States simply refuse to take these values on board and prefer to stick to their own neo-colonial ideas.
The lack of efficient Community development cooperation therefore serve the Member States as an excellent alibi for not having to attain complementarity, and certainly not coordination and cohesion. Some Member States make the bold claim that the Community should not adopt development policy but should delegate everything to the Member States. We certainly do not share this view. Anyone who is genuinely concerned about fair-minded world relations in terms of development must admit that, all too often, the Member States' own strategic and economic interests prevail over development interests. At best, they try to mitigate or alleviate the effects of economic policy pursued by the rich countries in the fields of globalisation, our need for raw materials, minerals, oil, etc.
There is no doubt that we want poor countries to be included in the general economic and cultural developments in the world in the interests of the populations concerned and not only in the interests of the industrialised world. This is why we need to free ourselves from these neo-colonial dynamics and relations which feed dependency and destroy the environment. We need to abolish poverty in the world. This requires a global, multilateral strategy, which, first and foremost relies on the coordination of Member State and Community development policy in every country, in every recipient country and at international level. This is more important than complementarity. There is no doubt that a more coordinated policy would have a far greater impact.
The contrast between the high level of European aid, which accounts for more than half of all aid globally, and the little political impact, for example upon ending armed conflict and severe violations of human rights, is really poignant. If coordination and complementarity were already in place in the recipient countries, donor countries would prefer to hoist their national flags there too. Is the Council actually prepared to change the system of comitology? This, in my opinion, is a sine qua non. It will be a real challenge for the Commission to delegate EU responsibilites to our delegations based out there. If this fails, then opponents of the joint development policy are bound to press for abolition full stop.
With regard to coordination at international level, we would welcome a European approach which can be different from that of the IMF and the World Bank. We do not want to be an extension of the Bretton Woods institutions. We want to play a leading role in the world. This is why these Member States should stop telling their electorate that nothing in Europe ever works. It is high time they acknowledged their own share of responsibility for these failures, but we should do the same.
Mr President, we share the rapporteur' s view that, pursuant to Article 177 of the Treaty establishing the European Community, the European Union fulfils an auxiliary role in the field of development cooperation.
From this article, it is clear that there is no question of replacing the Member States' development policy. The EU aid policy is determined by the fifteen Member States and financed by contributions from the Member States, as established in the EU Treaty.
In theory, this is a solid basis for a decisive and clear DC policy, with implementation to match. In practice, however, both leave something to be desired. The payments, for example, pose a problem.
On the whole, two visions are to be distinguished between in the DC Council: that of the Northern Member States, which consider DC to be a valuable area of policy and which are, by and large, of the opinion that the EU DC is lacking in terms of quality, and that of the Southern Member States which consider DC to be merely an instrument of foreign and economic relations. These discrepancies are marginalised all too easily by the EU in the complementarity and coordination proposed by the rapporteur and the Commission.
The reason why the Council and Member States suffer from a lack of 'political will' , as highlighted by the rapporteur and Commission, can therefore be found in this fundamental difference in approach to development cooperation. This is why at EU level, it is impossible to develop cohesive policy in this area.
Finally, the Treaty terms the EU' s DC as supplementary to the aid from Member States. In our opinion, this means that the Commission should provide the added value over and above what the Member States can offer, such as granting emergency aid in emergency situations such as natural disasters and wars. Long-term programmes, on the other hand, fare better within bilateral, often historical relations between developing countries and Member States. In any case, the Commission should not act as the sixteenth bilateral donor, which is the case in practice. The European Union could, however, help coordinate Member State aid and intervene if the Member States fail to take any action.
We therefore partly endorse the view that European coordination and complementarity are important, but we do not conclude from that that EU DC coordination adds something to what should be the actual objective, namely coordination which unites all relevant donors, preferably under the guidance of the recipient country or, if this is not possible, under the guidance of the UN or the World Bank. We will take a stance to this effect in the discussion on coordination and complementarity.
Mr President, the fine report which my compatriot, Mrs Ferrer, is presenting us with today addresses a problem which has been highlighted on numerous occasions and, at the same time, the urgent need to resolve it and open up new avenues in the relations between the united Europe and the third world.
The problem I am referring to is the notable lack of harmony and coordination in development cooperation action and policy between the European Union and its Member States, on the one hand, and between some of the Member States themselves, on the other. What has been described and condemned by many authoritative voices and, in particular, by organisations that work in this area - and also by our own Parliament - is that over the years the different Member States have been acting independently in the field of cooperation, often according to individual national views and interests, sometimes honourable and sometimes less so, but in any event without any significant effort to be coherent and fairly distribute roles, not even in terms of providing mutual information and even less in terms of coordination. To sum up, there has been no effort to act rationally and efficiently so that the available resources, which are always limited, are not wasted and instead yield the best possible results.
Furthermore, until very recently, the required effort has not been made to reasonably coordinate Community policy in this field with the policies that at the same time were being carried out by the 15 Member States, although this is certainly not exclusive to the area which we are dealing with. It was truly regrettable to see how Community actions were being implemented, sometimes without even an awareness of what each of the Member States was doing in relation to the relevant countries or sectors. The result was, and to a large extent still is, so far, disparate actions, overlapping in many cases, and even the duplication and incompatibility of what each of us is doing. This is absurd and is something of a disaster.
This situation was naturally unsustainable and was one more problem to resolve, but that need has become all the more blatant and urgent given that the very process of European construction, the reforms and the progress of the Union, are making it essential that we act on the international stage as one country, with one voice, and given that it is an undeniable priority for the viability of our project that we implement a common foreign and security policy.
In our opinion, anything we can do in the field of development policy is but a substantial part of this foreign and security policy. That is what Mrs Ferrer demonstrates, and the heading of her report highlights the key concept of complementarity. This is not the first time we have discussed this issue in Parliament, of course. The faults which we had noted were too obvious not to have been raised in previous debates. Nevertheless, by taking account of a situation which is particularly pressing, but also particularly favourable, we are taking an important step forward and we are doing so at a time when both the Commission and the Council seem convinced that we have to adopt specific measures in order to leave behind the previous situation and produce the coherence which will enable the resources which Europe intends for development cooperation to be more substantial, in both qualitative and quantitative terms.
Furthermore, in this way, we will achieve for Europe a much more decisive role in the challenge, which is of such concern to us, of creating a fairer, more balanced and therefore more stable world.
Mr President, ladies and gentlemen, I am taking the same line as my predecessors, because, unfortunately, we cannot conceal the fact that the public image of European development cooperation bears no relation to the enormous amount of financial support that the EU itself and its Member States gives to the countries of the south. Although the EU is by far the largest donor, it comes off far worse in terms of people' s perceptions than do the large multilateral organisations, such as the UN and the World Bank. Approximately 60% of all financial aid comes out of the European pot.
Complementarity, coherence and coordination are the notorious three C' s at the centre of the debate on European development cooperation. The European Commission' s financial housekeeping, which revealed a considerable amount of unspent funds, played no small part in re-igniting the reform debate. Theoretical transactions do little to help our case though. Nor can it be denied that there have been successes that should be shouted from the rooftops. Above all, it is practices that must change, which requires the necessary amount of political will on the part of all those concerned.
Take Mozambique and the deployment of ECHO, for example. Right at the very start of the flood disaster at the beginning of February, ECHO rushed to the aid of the most vulnerable with EUR 750 000. Since then, a further EUR 9.65 million have been made available as emergency aid, and EUR 21 million are to be provided in addition, to deal with the consequences in the medium-term. There was a rapid reaction from the Member States too. The European Union and its Member States have provided a total of EUR 85 million in aid, whereas the UN contribution brought the overall international package to only EUR 115 million, including the European funds.
What we are lacking is the aforementioned three C' s. Coherence can only be achieved if strategies and measures are brought into line. Complementarity and coordination are important pre-requisites for creating synergy. The juxtaposition of multilateral and bilateral development cooperation, on the other hand - which is in evidence in countries besides Mozambique - leads to completely unnecessary frictional losses, as I saw for myself when I visited the country a few weeks ago.
Mrs Ferrer' s report contains a whole host of proposals and demands that deserve our unqualified support. I would like to highlight three points in particular: complementarity, coherence and coordination must be brought together in one uniform strategy because they are interdependent. The political leaders and the civil society of the partner States must have their decision-making powers strengthened, as must the EU delegation posts in situ, which is already happening with the elaboration of national indicative programmes within the scope of ACP cooperation. This will also require there to be improved cooperation between the delegations of the European Union and the diplomatic services of the Member States, which is a matter for the Council.
We need to redouble our efforts, in order, not only to further coordination between the EU and the Member States in this sphere, but also with the international bodies. Since we provide the lion' s share of the funding for development cooperation, we are also entitled to clear recognition on the operational front and in terms of public perceptions.
There have certainly been positive moves in this direction, but they must be developed, and consolidated in a definitive frame of reference. At the same time, we must overcome the burdensome legacy of colonial history, or the geo-strategic interests of individual Member States. The lack of political will on the part of the Member States represents the greatest obstacle to us being able to practise the three C' s satisfactorily, because they have no real interest in efficient, harmonised development cooperation, thereby tarnishing the European image and preventing us from optimising our potential as regards development policy, which reflects badly on the Member States themselves more than anything. Those in the European capitals ought to learn that strengthening Europe' s standing can do the same for their own image.
I believe that complementarity and EU coordination are among our most important tools for increasing the effectiveness and impact of EU development cooperation on the ground. I therefore welcome Mrs Ferrer' s report.
Parliament and the Commission share the same considerations and agree on the approach. We agree that we now need to see results. We need to increase internal EU coordination, country by country and sector by sector, following the 1998 guidelines on operational coordination.
We should help partner countries in their efforts and reinforce the role of EU coordination as regards wider global coordination between donors, whether they be the World Bank, United Nations organisations or bilateral governmental or non-governmental organisations.
The Commission has already taken the first step. We have adopted a harmonised framework for the elaboration of the country strategy papers. We will use this framework in future programming exercises. The country strategy papers will guide us when reviewing our assistance programmes. They will indicate how Community assistance fits in with what other donors are doing.
These country strategy papers are the first practical tool, not only for improved donor coordination and complementarity, but also for overall coherence of development cooperation policy with other EU policies. The country strategy papers should also steer us in the right direction for achieving an optimum division of labour between the Commission and Member States. Collectively, we should be able to respond to most of the essential needs of partners in the developing countries. The move towards sector-wide programmes will greatly facilitate this process. I also hope it will produce greater cost effectiveness.
However, if we are to succeed in this, our Member States must join forces and participate in this exercise. The quantitative aspect of how much each and every Member State is mobilising and putting into this effort is also part of our collective success or collective failure.
Let me comment on some details of your report. Firstly, I note that at several points in the resolution, the issue of complementarity is placed within a broader framework connected with a need for greater consistency between the various policies of the EU. I agree.
This is the reason we speak about the policy of the three Cs: complementarity, coherence and coordination. On coherence - which we have often discussed - we have now established the coherence focal point in the Directorate General for Development. It has been operational since the start of this month and we are using it and we would like others to do the same whenever a problem seems to exist concerning coherence.
I should also mention that today is a big day for coherence in our development policy and trade policy. The Commission, having talked about quota-free or duty-free access for essentially all products from least developed countries; has decided to drop the word "essentially" . From today the Commission has a clear policy. It is now up to the Member States. We are offering, for all products, quota-free, tariff-free access for the least developed countries. This is a very good decision.
Secondly, I welcome your wish to strengthen coordination between the Community and the Member States in international forums and at international conferences. We, in the Commission, share your concern. It is paramount that we improve the effectiveness and visibility of the EU at international level. This has been demonstrated at several conferences: we work well together and we represent a constructive progressive force at global level.
I have been invited to participate in the development committee in the World Bank. No Commissioner has tried that before. Next May we are organising a conference with Unctad, in this Chamber, on the least developed countries and we are also organising a conference with WHO and UNAIDS on 28 September concerning malaria, HIV-AIDS and tuberculosis, the three major communicable diseases. We also work well with our partners at multilateral level.
Thirdly, specifically relating to the recommendations of the motion for a resolution, I welcome your support especially on two essential issues: firstly, human resources and, secondly, the role of management committees in development cooperation.
The lack of human resources is a serious and real problem that for too long has been ignored. It has come back to haunt us and now requires action. We are continuing our efforts at the Commission to improve the effectiveness of our services. We are radically changing how we do things but this is not enough. We also need the human resources to match our programme resources and ambitions. Your support here will be crucial when the budgetary decisions have to be taken.
As regards the Member State committees that work in parallel with the Commission in the management and implementation of the development programmes, we believe that their key role should be to discuss political priorities and overall strategy with us. It should not be to micromanage the process or examine individual projects as is, unfortunately, still the case. We need to find more effective ways of working together. The support of Parliament is also vital.
It was said in the discussion here that some Member States want to dismantle what we do collectively. I do not think this is the case. In any case, Member States warmly welcomed the overall policy statement which is the basis for what we do. We also have a clear commitment on the ninth EDF and the financial perspective.
Compared with any other major worldwide donors, the Commission - and what we do together in Europe - is backed financially in a much more predictable and solid way. This also puts a heavy responsibility on our shoulders but, the basis is that we are not only the biggest but also the most predictable and stable donor to work with.
In conclusion, I should like to thank the rapporteur again for her excellent work. This is a very useful report and I am determined to move forward on complementarity and will use the new tools available: the country strategy papers, the new and improved programming systems and a more effective management of external assistance, which also includes greater responsibility for our delegations in third countries.
I am confident that the European Parliament will provide us with the necessary support in these endeavours. I look forward to continuing to work with you in an open and constructive manner. The reform process is now moving. We know what kind of battles to fight and, with your support, we are also going to win them.
Today we can be proud that we are doing all this and, hopefully, tomorrow we will also have reason to be proud of how we are doing it.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 7.55 p.m. and resumed at 9 p.m.)
Trade in goods resulting from the processing of agricultural products
The next item is the debate on the report (A5-0228/2000) by Mr Souchet, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation No 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products [COM(1999) 717 - C5-0095/2000 - 1999/0284(CNS)].
Mr President, the proposal for a regulation before us relates to the scheme specifically covering exchanges of non-Annex 1 products with third countries, the main provision of which is for the granting of export refunds in respect of incorporated agricultural products. Annex 1 of the Treaty defines the list of products eligible for a COM under the CAP. These are basic agricultural products and products that have undergone initial processing. Non-Annex 1 products are those that have been processed a second time.
The problem which has now come fully to light and which the Community has to deal with as from this year is the fact that, because of the consolidations granted by the Community under the Marrakesh agreements, refunds are no longer sufficient in relation to needs.
The Commission cannot be said to have been overly imaginative in seeking solutions to this difficult problem, where a lot is at stake for our manufacturers and processors of agricultural products. Other than simply withdrawing certain products from the list of those eligible for refunds and in that way causing difficult administrative problems for the sectors concerned, one solution alone presents itself, as usual: that of extending the system of active improvement which allows agricultural raw materials to be imported at the so-called world market price, as long as the processed products in which they are incorporated are re-exported.
No alternative solution to the system of refunds on agricultural products has been seriously looked into. Other windows onto the subject, opened by certain Member States such as Germany and Austria, were immediately closed again, since any alternative proposal was declared out of hand to be incompatible with the constraints to which we have subjected ourselves under the GATT agreement.
In the circumstances, we obviously have to give primary consideration to the size of the sector concerned and to the volume of exports. Rapidly increasing exports of non-Annex 1 processed products alone represent 25% of total exports of products from the food and agricultural sector as a whole, and 2.5 million jobs, widely distributed among the different countries of Europe, depend upon this single sector. For these products, additional access to agricultural product refunds at least constitutes a partial, quick fix solution which, in the absence of alternative proposals, makes it possible immediately to guarantee the competitiveness of non-Annex 1 products.
The parliamentary Committee on Agriculture and Rural Development has maintained that the ways in which the additional agricultural product refunds were applied should be determined in such a way as effectively to enable companies to have recourse to these within the acceptable limits laid down by the supply balances. In this way, it would be possible to maintain a sufficient quantity of refunds for companies which cannot make use of these, either in order to avoid GMOs or because of the unavailability of raw materials on the world market or the lack of staff or appropriate infrastructures.
That said, agricultural product refunds present a range of risks and disadvantages. First of all, a disadvantage in terms of principle: agricultural product refunds do, indeed, by their nature circumvent the Community' s expressed preference. The European agri-foodstuffs industry ought to be encouraged to give preference to Community raw materials. This implies that, despite the extension proposed to us, the agricultural product refunds ought definitely not to become a structural tool but ought to remain a residual scheme and a last resort solution, to be implemented only when there is a real shortage of refunds.
That is why we are proposing a series of amendments which ought to be taken into consideration overall to reinforce this residual character of the agricultural product refunds. We believe that any extension to the agricultural product refunds should be subject to very strict supervision and follow-up. That is why we are in favour of establishing quotas for the scheme. That is why we are also proposing that, at the end of the first year in which the scheme has been implemented, the Commission should present the European Parliament with a precise interim report providing, in particular, an update on the situation regarding each COM concerned. In that way, we shall have a tool of superintendence and control with which to ensure that agricultural product refunds are of limited availability, that the amounts concerned are no more than are really needed, that they do not have an adverse effect upon our own producers of raw materials and that they are not concentrated upon a limited number of COMs at the risk of destabilising these.
A second disadvantage of the system of agricultural product refunds is the particular complexity and the cumbersome procedures it imposes upon SMEs in particular. The latter ought to be given easier access to these refunds, which remain more straightforward to administer, and, in this context, they ought to be exempted from presentation of certificates up to an adjustable ceiling of EUR 50 000 per year. Bear in mind that the refunds, particularly for processed food products, are far from being reserved solely for large businesses. They play an essential role where SMEs are concerned.
These, then, are the component elements of a genuine monitoring tool which we think it essential to implement in order to ensure that the new agricultural product refunds are operating in accordance with the objectives which justify our agreeing to them. In the longer term, however, there will only be a lasting solution to the issue we are to deal with today as a matter of urgency if, when the WTO agreements next come up for renewal, Community negotiators receive clear instructions to the effect that adequate account must be taken of the interests of our non-Annex 1 products and that the close links forged by our processing industries with our producers of agricultural raw materials and their countries must be maintained and consolidated.
Mr President, the Commission' s plans to slash export refunds will cost the EU' s food and drink processors an estimated EUR 145 million per year. It is particularly galling that the decision to impose these cuts was taken without consultation with this House.
Export refunds are not a subsidy. They compensate the food and drink industry for sourcing their raw materials within the EU at higher prices than can be obtained on world markets. It is astonishing that the Commission chose to single out German fruit yoghurt, Scotch whisky and pharmaceutical products for these cuts, apparently for no better reason than the belief that these are wealthy industries which do not deserve assistance. Other sectors, such as pasta, confectionery and some dairy products that also receive export refunds, have escaped relatively unscathed. This is deeply unfair. The cuts are damaging to EU industry and they will destroy the competitive advantage of our agri-foodstuffs sector and they will destroy jobs.
The Commission' s scheme to compensate food processors for losing out on export refunds, by encouraging them to seek inward processing relief on a range of commodities from outside the EU, is both muddle-headed and inept. Not only does the scheme encourage processors to import grain and other raw materials from outside the EU - once again to the direct disadvantage of our beleaguered farmers - but it also involves a mountain of red tape and bureaucratic complexity which will virtually exclude SMEs from this scheme.
The Commission must devise a new system. Those food and drink exporters who through adding value to their products, constitute a vitally important part of the EU agricultural economy must receive alternative compensation exactly equivalent to the value of the export refunds they have lost. To do otherwise will place EU food processors at a massive competitive disadvantage on world markets.
Export refunds are essential to ensure the international competitiveness of non-Annex - I processed food. In addition, the food and drink processors in the EU purchase around two-thirds of all their agricultural produce within the 15 Member States. This deliberate attack on non-Annex - I export refunds further undermines our farmers who are suffering their worst recession in decades. It is also a direct attack on the fastest growing export sector within the EU, our processed food sector.
We are committed to 36% reduction of export refunds over six years and we are nearing the end of that period under our obligations in the GATT Uruguay Round Agreement. However, these cuts should not be targeted in such an arbitrary manner on a small number of industries, as the Commission has chosen to do. Access to IPR offers only a very unsatisfactory and temporary solution.
I congratulate Mr Souchet in drawing up a good report in the face of Commission intransigence on this issue. He is fundamentally correct in describing the Commission proposal as a temporary measure. There is no doubt that the whole system now needs to be dismantled and rebuilt in a much more sensible and less complex manner, in line with our WTO and GATT requirements.
Mr President, this proposal relates to an extremely delicate area. We simply have to note that, basically, the system of inward processing breaks with the principle of European preference or, if you like, the system of Community preferences. This is a very delicate area and, furthermore, the system of inward processing, in its application, is extremely complex and slow and therefore harms numerous small- and medium-sized businesses.
In this delicate area, our decisions, as politicians, should be directed towards maintaining the competitiveness of the European food industry in the world and towards strengthening the close links between the processing industry and the producers of raw materials. The greatest responsibility in this area falls to the Commission. We require a creative and flexible Commission, capable of judging changes in the markets, measured and, at the same time, imaginative. We need a Commission which gives priority to the European farm model and the defence of small farmers, but the truth is that so far all the Commission has demonstrated in this area has been its opacity, its discretionary approach to legislation and very little else.
As for the European Parliament, Mr President, both the Committee on Agriculture, Fisheries and Rural Development and its chairman, Mr Graefe zu Baringdorf, have worked seriously and prudently on this difficult report. Mr Souchet has produced a wonderful report, and I congratulate him on his work as rapporteur. He has been correct, specifically in his proposals to limit and rationalise the use of the system of inward processing by adapting it to the situation of the markets, the regulatory framework and the budgetary framework. All of this is correct, as well as his demands for exemptions in favour of small exporters.
Many thanks, therefore, to the rapporteur and the European Parliament, and I hope that the Commission will improve its work in this area.
Mr President, the Commission is proposing changes to trade arrangements for processed agricultural products. The purpose is to end subsidies and restrict them by means of a certificate. There are two fundamental courses of development behind this: on the one hand, the pressures caused by the liberalisation of world trade on reducing export aid and, on the other, the EU' s internal budgetary pressures mainly associated with external relations. The food processing chain and, ultimately, the farmers, are going to foot this bill. Already the market situation is putting immense pressure on the European producer. In addition, costs are rising thanks, for example, to higher fuel prices and increasing environmental and other obligations. Profitability in production is shaky, and this rather pointedly begs the question as to whether agricultural production in Europe makes sense any longer.
Our committee and the European Liberal Democrats believe that the EU must safeguard the profitability of the production chain. The Commission is proposing selective deterioration. We are, however, in a position of constraint. It may be necessary to act in this way, but certain principles have to be adhered to in this issue. The changes must take account of small companies active in this sector of industry. For example, in the country I represent large export companies simply cannot exist, owing to the country' s small population. There should be some flexibility in setting the restrictions in respect of export aid procedures. For that reason, the wording of Amendment No 8 is justified. It provides a degree of flexibility, especially for small companies.
I would also like to make the comment that by replacing cuts in export aid with inward processing and additional procedures the effects will be unevenly spread, in that a heavy burden will fall on the remoter EU countries in terms of transport costs. For that reason I agree with the rapporteur that, in the long run, these procedures will not work. This is a question of temporary solutions only. Our group supports the committee' s amendments.
Mr President, when the Commission' s proposal landed on the table we rubbed our eyes a little in disbelief. 'Active processing trade' - what on earth does that mean? Once I had immersed myself more deeply in the subject, I was amazed to learn what this was all about. It had been clear up until now: industry buys products produced in the EU and is then given export refunds in order to be able to compete on the international market. Now the Commission is saying that there is no longer enough money, however, because we entered into a commitment in Marrakech and now we are going to have to rethink the situation. Then they have a brainwave to the effect that industry will no longer buy agricultural raw materials on the EU market but on the world market instead, which the EU, for its part, will export its raw materials onto, and in dumping its goods will also be partly responsible for world market prices. They think that industry will now be able to buy there, local products will stay where they are, and industry will then make refined products from the aforesaid local products and bring them onto the world market.
We were absolutely convinced at first that there was no chance of this working. Then we gave the issue every attention in committee, but the view I have just described to you is that of the Commission. Subsequently, we tried to discuss whether or not it would be possible to sell products produced within the EU at world market prices, as the chemical and pharmaceutical industries do, so that, at the very least, the products we sometimes have an abundance of - although we do not produce surpluses overall, there is an abundance of produce in certain sectors - could be reduced.
But no, they did not want to float this idea at the WTO negotiations. An apparently elegant solution was being proposed, which undermined the WTO negotiations somewhat. There is a passage in the explanatory statement of this regulation which states that the Community preferential arrangements must not be undermined, nor must there be disturbances to the European market. When I buy products elsewhere, which are available here in abundance, then of course I cannot assume that there will be no disruption to the market. It seems to be a compromise solution, and my group is unable to accept it in its present form.
I would like to offer my compliments to the rapporteur. Mr Souchet is someone who can always be relied upon to speak up for agricultural interests. His approach may, from time to time, be a little on the traditional side for my taste, but I am full of admiration for him. You have done your level best for rural farming in Europe, and that is the spirit in which we will vote for the proposed amendments that we put forward in committee. We endorse your report, but we intend to reject the legislative resolution.
We had to draw the line at this point, at the very least, because, overall, we do not think it is a balanced and reasonable solution, and on the whole, we feel, and fear, that if this mechanism is implemented, prices within the EU will come under direct pressure once again. We will lead the next discussion we have on prices and the next discussions we have about whether prices of our products within the EU are pitched too high. But what we in fact need to discuss, is whether the sale prices on the world market call for a price discussion, because no one in the world can produce goods in an environmentally and socially responsible manner under these conditions.
Mr President, the rapporteur, Mr Souchet, makes a number of accurate comments as regards the impact of the proposed amendments to Regulation 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products.
If the proposed amendments are accepted and the inward processing arrangements are opened yet further, Community preference, which has already deteriorated, will no longer apply in practice and it will be more difficult to place processed Community agricultural products on international markets; small- and medium-sized units relying on Community agricultural produce and Community export refunds stand to lose and large processing units buying cheap raw materials from third countries stand to gain.
The brunt of this adverse impact will be felt in the Mediterranean countries, including Greece, because these are the countries which produce these products and most processing units in these countries are small- or medium-sized. It would be an affront, having created such an unfortunate situation, if we were to accept the proposed amendments to the regulation, even on a provisional basis, i.e. until the WTO agreement is completed, on the pretext of safeguarding employment and the value added.
That is why, despite the fact that we agree with many of the rapporteur' s findings, we disagree with his conclusion on the opening of inward processing arrangements, even on a provisional basis, precisely because we believe that, under present circumstances, provisional measures will turn into permanent measures and will exacerbate the situation.
Mr President, according to this regulation, the Commission is stuck with a limited budget, and this is due to a complex of three reasons: firstly, the guaranteed prices for agricultural products of European origin; secondly, export refunds to companies which sell these agricultural raw materials in processed form on the world market; and thirdly, the agreements within the WTO.
Mr Souchet is right in pointing out that it is not so much the limited budget but rather the WTO rules which are playing tricks on the Commission. In the case of shortages of raw materials on the internal European market, the food industry can import these from the world market without any import duty and under inward processing arrangements, as has been the case to date.
But the regulation changes the essence of inward processing. A shortage of raw materials no longer justifies the use of inward processing, but rather financial motives, namely reaching the WTO ceiling. Suppose there was a surplus of cereals on the internal market whilst the ceiling of refunds had been reached. Inward processing would then open the door to cereal imports from the world market. There is a very real danger that the relationship between the food industry and the farmer then changes from one of partnership to one of competition.
European farmers are not just producers of agricultural products; very often they also maintain our cultural landscape, but at a price. We should be very much aware of that price, which is passed on to the food industry. It requires creativity to find sound solutions for farmers and industry within the strict boundaries of the World Trade Organisation. It is inevitable that some industries will lose their export subsidies in the process. A number of industries process only a small proportion of their agricultural products into finished products. It is unfair in my eyes that they should complain, especially in view of the high profit margins they submit each quarter. Small exporters, on the other hand, deserve more protection. We back the amendments which have their interests in mind.
Together with the rapporteur, we would call on the Commission to keep a close eye on the balance between agriculture and the food industry in Europe during the forthcoming negotiations within the framework of the WTO.
Mr President, the Commission' s proposal to reduce refunds for processed agricultural products and to make inward processing easier carries considerable risks. I shall highlight just three of them. The first is that this proposal is not driven so much by the restrictions imposed by the WTO, but particularly by the well-known budget restrictions currently being applied in the European Union, specifically due to the need to reallocate means and resources to commitments that the Union has given in the field of external affairs, notably Kosovo. These objectives are not under threat. They will have to be addressed in a transparent way during the major debates on the European Union' s options. What is not acceptable is that little more than a year ago, the Financial Perspectives up to 2007 were approved, and now, a few months later, resources that had been earmarked for agriculture are being withdrawn.
The second risk is that the increasing use of inward processing could put us in the extremely dangerous situation of no longer producing many agricultural products within the European Union, since it would be more profitable to import them in their raw state, process them and re-export them. Only a few sections of society would benefit from this and it would spell disaster for agricultural communities. In the long term, the European Union' s dependence on external supplies in a sector as strategically important as food production would make the Union as a whole extremely vulnerable. It would therefore be a foolish mistake to think that the practice of inward processing could be a lasting solution.
The third risk relates to our negotiating strategy for the Millennium Round. This week, the Commission has approved a document on the competitiveness of our exports, which reveals its fundamental position on the various types of export aid. The Commission' s position is quite clear: the European Union will not in future accept reductions, within the WTO, only in support for export refunds - there will also have to be reductions in all types of support provided by our main competitors in the international markets, ranging from export credits to food aid and state-run businesses. All this will have to be "put on the table" and reduced under the GATT rules.
The European Union' s stance on this issue is totally correct: all types of aid which have a similar effect must come under the WTO rules, not only the refund system used by the European Union. It is in this context of external pressure that the European Union is applying in the framework of the GATT, that is, the WTO negotiations, that it seems to be a mistake to have presented this proposal at this time.
To conclude, I should simply like to thank Mr Souchet for the tremendous job he has done, which we greatly appreciate.
Mr President, in complimenting Mr Souchet on his work, I express my disappointment and concern with regard to the Commission proposal to reduce subsidies worth EUR 145 million per year to the food and drink industry. This proposal has serious implications for Ireland' s dairy sector and will result in a serious loss of trade, particularly in the area of the reprocessing of dairy products.
I fully support the rapporteur in his proposals that the measure should only be introduced on a temporary basis and that aid should be introduced to cushion the effects on the sectors which are most affected. I have given the example of Ireland' s dairy industry and would ask the Commissioner to examine the implications for this sector in particular. I also support the provisions in Mr Souchet' s report which states that we must ensure respect for the European agriculture and food production model. It is only right and proper that we negotiate a new regulatory framework for exports or products not covered by Annex I as part of the WTO Millennium Round.
Mr Souchet is correct when he states that the decision to cut export refunds for certain products is unacceptable because such arrangements originally contributed to the management of the internal market. This situation in fact was validated by the World Trade Organisation. I believe that the proposed opening of on additional facility for raw materials that have access to inward processing arrangements will not be sufficient to cover the food industry supply and export requirements.
Long-term, Europe needs to exercise greater vigilance in relation to world trade - which is now under consideration - and how decisions taken there impact on our processors and on our farmers. There is sufficient evidence that our competitors in the world market, particularly the United States and New Zealand, are not always as committed to adhering to the rules as are the EU Member States. With the proposed enlargement of the European Union to central and eastern Europe, we must take a strong hand in safeguarding our European objective which, of course, is to develop agriculture as a major and competitive player in world trade. Already our competitors have demonstrated their negotiating skills in this crucial area of international policy.
Mr President, you really have to rub your eyes two or three times when you read what kind of proposal the Commission has come up with by way of a solution to these problems, which have been discussed time and again. It is absolutely true what Mr Souchet, as rapporteur, and Mr Graefe zu Baringdorf, as chairman of the Committee on Agriculture and Rural Development have had to say on the subject. They have my unequivocal support.
On the other hand, however, there can be no doubt that the bottleneck in the budget and also the special WTO agreements represent a completely new challenge at the end of the day, particularly where export refunds are concerned. Who would have thought, even as little as a year ago, that we would be facing this conundrum, and having to weigh up the interests of agricultural product processors against those of the farmers who produce the products. If the Commission is now looking for a way to resolve this export bottleneck in products that are not covered by Annex I, then it is certainly responding to a need. Yet there is not the slightest suggestion in the Commission proposal that the problems facing the raw materials producers, i.e. the farmers, have been registered.
I am in complete agreement with Mr Souchet. Thank you very much for all the work you have put into the report. He rightly complains that the Commission is offering no alternative courses of action. One thing is for sure though, there must be no restriction in the availability of raw materials at competitive prices, and at the end of the day, agricultural policy cannot be devoted exclusively to the protection of the raw materials producers. But then nor should the burden fall on one side alone in agriculture, or have to be borne by individual products.
There are agricultural products that almost pay for the export refunds themselves, at the end of the day, owing to contributions from the producers, i.e. the farmers. Sugar is a case in point. The farmers' contributions go into the general melting pot of the EU budget on the revenue side, and if export refunds are cut then these contributions will decline too. As I said, sugar is a particular case in point. I feel we must give special consideration to this issue, and give it priority where export refunds are concerned.
Mr President, I would first of all like to congratulate the rapporteur, Mr Souchet, on his report, because there was only one possible response to the Commission proposal, which was not a good proposal, and that was a powerful parliamentary response, which is what we have. I am extremely pleased with it. It is also providing us with the opportunity to examine the situation we currently find ourselves in, as we are being forced to adapt regulations on two counts, which means that we sometimes need to adopt working methods which are not our own.
The first point is agreements reached at WTO level and the second one could be the budget. I would like briefly to explain both, starting with the WTO rules. It is becoming clear - poignantly so - given the price level in the EU but also outside, that we still need refunds, and there is also an indication that the difference in power between producers and farmers worldwide and those who sell their products is still far too pronounced. As long as this is the case, we cannot in fact do without refunds. This will also need to be spelled out clearly during the forthcoming WTO negotiations.
The second point concerns the budget. It does not seem right to me to use this in the argument regarding the refund regulation and processed agricultural products. Why? Because the European Union has, for a number of years, awarded refunds to Member States because it simply was unable spend it all itself. Surely, this cannot be the argument. Secondly, Parliament made it abundantly clear in its report on the 2001 budget, which was adopted in the Agricultural Committee, that there is extra scope within the framework of the financial agreements of Berlin.
In these agreements, a number of proposals have been made for a number of export certificates in order to solve this problem. For example, an extra five million has been proposed for cereals in the form of spirits, an extra ten million for cereals and rice, eleven million for sugar and isoglucose and eleven million for processed dairy produce. So the money is available and the solution should thus be in sight.
The fact remains that the agricultural policy is, in principle, there for the benefit of farmers. This is why it has been framed with the European rural areas in mind. The fact that this regulation is necessary also illustrates the close relationship between the processing industries in Europe and the farmers. In this sense, an interim regulation is essential. But I should add that, quite clearly, we should drive home the message to the processing industry that, first and foremost, we rely on products which are grown within the European Union. In addition, I should also call on the Commission to give due consideration to small- and medium-sized businesses. In many heavily agricultural regions, jobs are already thin on the ground, so it is precisely those companies that should be able to cope with this type of regulation and should, in that sense, be given more attention.
On behalf of the Commission and in particular my colleague Mr Liikanen, I would like to thank the rapporteur, Mr Souchet, and the Committee on Agriculture and Rural Development, for the preparation of your report. I hope that your deliberations will lead to a consensus that opens the way for a rapid implementation early in the new budgetary year.
We all agree on the need to promote the Union' s processed food industry competitive position. Export refunds are an important instrument in sustaining the industry' s competitiveness by compensating for high prices of basic agricultural products in the Union. However, both budget constraints and commitments under the WTO severely restrict available refunds that will no longer be sufficient to cover the industry' s export opportunities. It is for this reason that the Commission has proposed, within a balanced package of specific measures, an additional facility of inward processing relief - IPR - that will help compensate for the industry' s loss of international competitiveness.
The Commission can agree with your proposed Amendments Nos 2, 6, 10, 13 and 15. The Commission can broadly agree with the purpose of Amendments Nos 1, 3, 7, 8, 9, 11, 14 but does not consider them entirely appropriate for a number of reasons.
For WTO negotiations, a specific mandate from the Council is required therefore the present regulation does not seem to be the appropriate means of determining the Union' s position. This relates to the first of the amendments. Furthermore, some amendments could entail an administrative burden related to implementation and control that would appear disproportionate. This concerns Amendments Nos 3, 11 and 14.
The threshold for exempting small exporters from the export refund certificate system has already been increased to EUR 50 000, which concerns Amendments Nos 7 and 8. The remaining flexibility under the 2000 budget has already been used, which relates to Amendment No 9.
Finally, the Commission is not ready to accept Amendments Nos 4, 5, 12, 16 and part of Amendment No 1. As a general rule, the Commission does not support discrimination among individual products concerning the possibility of access to inward processing relief. This relates to part of Amendments Nos 1, 4, 12 and 16. Moreover, the use of C-sugar in processed products for export is not possible under current market organisation: this concerns Amendment No 12. Operators importing products under the IPR do not receive any refund for the export of processed goods, so the assumption in Amendment No 5 is incorrect.
Mr President, permit me to address two comments to the Commission. Firstly, the Commissioner said: in view of the "high prices of basic agricultural products in the Union" . Perhaps the Commission could get used to the following version: in view of the "low world market prices caused by dumping" , because otherwise we risk creating the impression that the agricultural pricing system within the EU is pitched too high. No, it is too low on the world market because farmers cannot produce at this price.
Secondly, this is a report according to Article 37. We reserve the right - I will discuss this with the other groups - to refer this back to committee, because what you have said, your assumptions that is, will of course put paid to the efforts made by the Committee on Agriculture and Rural Development. It is then highly likely that we will enter negotiations. I am just saying this now to give you food for thought. The honourable Members here will then be able to make their feelings known in the discussions. I just wanted to give you advance notice. Mr President, thank you very much for giving me the opportunity to do so.
The debate is closed.
The vote will take place tomorrow, Thursday, at 11 a.m..
Enforcement of civil and commercial judgments
The next item is the debate on the report (A5-0253/2000) by Mrs Wallis, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a Council regulation (EC) on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters [COM(1999) 348 - C5-0169/1999 - 1999/0154(CNS)].
Mr President, I speak first on behalf of the committee and will speak later on behalf of my group. In finally presenting this report to plenary on behalf of the Legal Affairs Committee, there are many people I should and will thank, but there is one whose inspiration I would especially like to mention because I hope it will set the scene for our debate tonight.
As a young lawyer in London in the early 1980s, I was privileged to work with a then elderly German lady, who was one of those remarkable German-Jewish immigrés who came to London in the early war years and entered the English legal profession. This amazing lady not only qualified as an English solicitor, having previously qualified in Germany, but, as a true European of her own generation, she also obtained a doctorate from the Sorbonne the title of which was the mutual recognition and enforcement of judgments. She inspired me with an interest in this area of law and as she gradually retired and handed over her practice, I became more and more familiar with the workings of the Brussels Convention as it came into force in the UK. I hope she would approve of where we have got to today, and how the European Union is now able to allow lawyers to move and practise in other Member States by choice rather than force of circumstance and that by this regulation our committee will further assist a step forward in giving greater access to justice to our citizens across Europe.
I want to use this occasion to say something about the importance of what we are doing here. The original EC Convention on Jurisdiction and Judgments of 1968 was an important landmark in this field of international private law, marking a departure from a previous patchwork of mainly bilateral treaties between various countries. For the first time, by way of an intergovernmental convention, the EC gave itself a special, unique and comprehensive regime of recognition and enforcement.
We are now participating in the next important landmark in that process - seeing what was a convention become a Community act, a regulation, in one fell swoop bringing a previous area of private international law into Community law and more importantly into the internal market. How fitting that it should be our committee, with its new competence in this legislature bridging the themes of legal affairs in the internal market, that should have had to deal with this new Brussels regulation.
The committee has been at pains throughout this process to point out and highlight the importance of the internal market dimension of this proposal which gives us a chance to ensure even more strongly than before that our businesses and citizens can have confidence that contracts and obligations they enter into across the Union will be upheld by a common framework of procedural law on jurisdiction and enforcement. We are making progress towards a system of civil law and justice that will give ease and certainty of access across Member State boundaries, at last beginning to make a reality of the area of freedom and justice proposed at Tampere.
The issue that has, of course, taken most of the committee' s time and attention has been the fact that this proposal for a regulation has coincided with the growth of e-commerce which in itself offers enormous opportunities to business and consumers within the internal market. The committee has, as the Commission will be well aware, grappled long and hard with the issues raised in Articles 15 and 17 of the proposed regulation. That is to say where there is a dispute between a business and a consumer, whose court should the parties have recourse to. These two articles, in whatever combination, have to be read together.
The Commission proposal in line with previous consumer protection legislation took the view in dealing with Article 15 that all such disputes should go to the consumer' s court whilst willing to defer to a general proposition that contracts concluded at a distance should fall under this category. The committee has been searching for a way of protecting Europe' s growing e-commerce sector and especially small businesses from exposure to 15 different and diverse legal jurisdictions. The committee has therefore opted by a small majority in favour of the option of Article 17a which modifies the general principle in Article 15. This modification allows parties in a B to C contract to contract in favour of the seller' s jurisdiction. This was felt to uphold the freedom of contract of the parties but addition there is another element to which I will now turn.
I believe the committee' s most fundamental contribution to this debate will be the introduction of the reference of such B to C disputes to ADR or EDR. This has been generally agreed to be the best way to neutralise the difficult discussion about whose jurisdiction can apply. There can be no doubt that the Brussels Convention made enormous strides in simplifying the jurisdiction rules applicable to cross-border disputes but they are still a lawyer' s dream and a litigant' s nightmare. They have not created real ease of access to justice.
The opening up of a simple effective system of cross-border disputes is the committee' s goal in introducing the concept of ADR and we welcome the way in which this has already been picked up and worked on by the Commission. There was also agreement in committee that in this evolving area we remain deeply concerned as to the impact of legislation on Europe' s e-business. Therefore, in line with the E-commerce Directive, we have asked for a two-year review.
I have covered the main aspects. I wish to conclude with a note of thanks to my colleague on the committee, especially to our chairman who I know feels as passionately as I do about this area of law, whatever our differences, but my biggest set of thanks must go to the committee secretariat and to Mr Robert Bray for all his help and advice throughout this process.
Mr President, firstly, I would like to congratulate the rapporteur of her presentation for what is a very fair and balanced report. On behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I am pleased to be able to deliver this opinion, on behalf of my colleague, Mrs Hazan, who unfortunately cannot be with us tonight.
My committee considers it important to give a positive response to this Commission proposal, which strives to make the recognition and enforcement of judgments between Member States almost automatic. Not only does this regulation build upon the judicial cooperation between the States it marks an attempt to put the citizen at the heart of the Europe - the citizen, not just big business, money brokers and others, with perhaps profit purely as their motive.
My committee also considers that the provision of the regulation which seeks to protect the weaker parties in a contract should be approved. This will enable consumers, workers and insurers to be safeguarded by effective European regulations that can be automatically applicable across the Member States.
Following this logic, it seems clear to us that there are no legitimate grounds to exempt e-commerce transactions from consumer protection rules. The rapporteur has referred to this, but e-commerce is an area which is set to grow. To differentiate between the rights of those buying on line and those shopping in the high street would go against the valuable work that the European Parliament and the EU in general has already done in championing the rights of the citizens. E-consumers, in common with all weaker parties to a contract and indeed European citizens in general, deserve and should be given the right to a fair hearing.
Finally, my committee welcomes the introduction of alternative dispute resolution procedures and hopes that this regulation can enter into force as soon as possible.
Mr President, please allow me to begin with a few words in my capacity as Chairperson of the Committee on Legal Affairs and the Internal Market. Rarely have I felt as proud of my position as I am today in relation to this report, due to the work that has been carried out in committee over the last year. The fact that it has taken a year does not mean that Parliament has not been interested. On the contrary, there has been intense and fruitful debate between the members of the Committee, as well as people from the academic world and all the interested parties.
I warmly congratulate Mrs Wallis on having made this work possible, as rapporteur, and of course I thank the secretariat of the Committee on Legal Affairs for the work they have done and, in particular, as Mrs Wallis has also mentioned, the work of Mr Bray. We have had disagreements, Mr President, but I am sure that whatever the result achieved in this House tomorrow, the work of the Committee on Legal Affairs will have moved this issue forward significantly.
I shall now continue, Mr President, on behalf of the PPE. As you well know, and as the rapporteur has reminded us, the main question being debated deals with judgments by the competent court on contracts concluded with consumers on the Internet. I would like to say once again how proud I am at the balanced and detailed nature of this report. It proposes pragmatic solutions, which are likely to increase consumer protection and at the same time allow businesses, in particular small- and medium-sized ones, which make up the social fabric of Europe, to offer their services and products to consumers resident within the internal market. The internal market must be a genuine domestic market, both for businesses and for consumers.
As for the consumer, it is proposed that the scope of the special system be extended to those who sign contracts at a distance within the internal market with no distinction whatsoever between directed and undirected activities and, as the rapporteur has highlighted, it incorporates the extrajudicial resolution of disputes into the regulation. With regard to the promotion of cross-border electronic commerce, it is proposed to allow businesses, under certain very specific and very restricted circumstances, to insert jurisdiction clauses which the consumer could accept.
Mr President, I am convinced that Parliament' s opinion will have a real impact on the Justice and Home Affairs Council. In fact, as Mrs Wallis has said, Parliament has done what neither the Commission nor the Council has dared to do, which is to hold a realistic debate on the basic question, on the protection of consumers in the 21st century, not the protection of consumers in the 19th century, nor the 20th century, with all the interested parties and taking account of all the interests involved.
When we examine the history of this issue, we realise that the Commission, in making its proposal, has limited itself to a draft review of the Brussels Convention, carried out by a committee of experts before the entry into force of the Treaty of Amsterdam, i.e. when this was an intergovernmental matter, very close to international public law. Furthermore, Mr President, that committee worked alone, with no transparency, with no interministerial consultations and without consulting the interested parties. It is clear that the Justice and Home Affairs Council expected that, given the weak institutional powers of this Parliament in this field, even after Amsterdam, the final adoption of the regulation by the Council would be a mere formality.
The clear unwillingness of the Justice and Home Affairs Council to open a debate on this question indicates that in recent times Parliament has been subject to every type of pressure. After more than one year of discussion in the Committee on Legal Affairs, I can say simply that the arguments levelled against its report lack foundation and are more the result of intimidation and demagoguery than of basic reasoning. Let us look at this briefly.
Some people are trying to politicise the debate, hoping that that will create a left-right division, trying to take the consumer hostage, saying that the report would prejudice their protection. This argument is both demagogic and unjustified and is ultimately based an antiquated form of protection, which is ineffective and grounded in a nationalist view that runs counter to European construction.
The solutions that have been adopted offer much more protection than those proposed by the Commission or - and here I disagree with Mrs Wallis - those presented to Parliament, which in reality limit the protection solely to consumers targeted by an Internet site, by a business.
Pseudo-legal arguments have also been put forward, such as the supposed incompatibility with the directive on abusive clauses or with the jurisprudence of the Court of Justice. Well, there is no incompatibility with that or with anything else and allow me to quote the report, issued by the SANCO Directorate-General on 20 September 1999, which says, and I quote in French because it is the only version that exists: "The jurisdiction clauses are therefore possible and legal, within the meaning of this proposal, provided that certain conditions are guaranteed" . It continues: "It is therefore necessary for the consumer to be clearly informed before signing the contract" .
It is precisely for this reason, Mr President, that the Committee on Legal Affairs requires strict conditions of transparency. It is therefore not true that this report goes against an intended Community objective.
Lastly, and perhaps this is the most cynical of the arguments, people say: "Well, this creates difficulties for small- and medium-sized businesses, but they should be insured" . That is like saying: "There should not be firemen in towns or cities. If a house burns down, the owners should be insured" . We must create good legislation, which is balanced for everyone.
To end, I disagree with Mrs Wallis' solution, despite the fact that we have shared this adventure, because I believe that at the end of the day her solution does not offer more protection to the consumer, since it only protects the consumer which a company has targeted. A lawyer could spend years and years pondering which jurisdiction should apply in the case of active or passive sites or directed or undirected activities.
In conclusion, Mr President, it seems to me that in this field of judicial cooperation Parliament must send a clear signal to the Council and the Commission that it will not accept being sidelined or manipulated by dogmatic arguments that represent purely nationalist interests. Instead, by dint of its thorough work, Parliament has here a great opportunity to demonstrate that pragmatic and reasonable solutions can be found to rebalance this proposal whatever the result tomorrow in this House.
Mr President, we all know that the development of the Internet as a shopping channel can bring great benefits: new opportunities for small businesses, for Internet start-ups and opening up the single market to our consumers right across 15 Member States. It can lead to lower prices for them. It can lead to a range of choice and we all support that, but we also know from surveys by national consumer councils, particularly in my Member State, that consumers do not yet have sufficient trust and confidence in the new technology to shop on-line. I am pleased to see that businesses recognise that consumer confidence is critical to the growth of this small-business e-commerce network. They recognise it is a precondition for persuading the consumer to shop on-line and therefore our key objective has to be to encourage that trust and confidence which in turn will benefit business by broadening their customer and consumer market base.
It is regrettable that in committee this debate has declined in some ways to business versus industry. Both business and industry can gain from a common sense approach to this. We can only recognise the full potential of business-to-consumer e-commerce if sufficient trust and confidence is there. The way to persuade those consumers to take the plunge is to ensure that their rights are intact and this has to include, in my group' s view, the right to take action in their own national court.
There is a view that consumers are only engaging in buying CDs, books, low-value items, but of course we know that e-commerce is taking off in such way that soon they will be buying financial services, they will be buying cars. In my constituency they want to buy cheaper cars from France and the Netherlands. These are serious amounts of money and, as we encourage more consumers to go on-line, we really must give them the right to sue in their own courts so that we do not expect them - particularly poorer consumers - to go to courts abroad. In reality we know that regulating the e-commerce world in the interests of both business and consumers requires a more innovative approach. It needs a fundamental legal framework with innovative, non-legislative solutions and that is why I support Mrs Wallis' proposals: looking at the potential of ADR systems, looking at trustmarks, supporting small businesses in voluntary codes of good conduct, and finding mutually satisfactory ways to solve disputes.
Internet service providers have a role to play in this. America Online, for example, runs its own merchant business programme where it guarantees to support the consumer in getting legal redress from any of the businesses that use them as a provider. The reality is that none of these systems, of course, are in place in Europe, nor are they even really developed. Even in the US, where only 8% of websites have trustmarks, there are still considerable problems gaining legal redress. ADRs, therefore, cannot be a replacement for legal remedy. The consumer cannot be bound to lose his right to go to court by contracts, as inserted in the report that is before us from the Legal Affairs Committee.
More work needs to be done in the area. We need to create trust but, until these new systems are in place, there is no reason why consumers should not enjoy the same rights on-line as they do offline.
I cannot deprive my constituents of their right to sue in their own courts. They are entitled to their own system of justice and we have to continue to support that.
We do not support jurisdiction clauses because my group also believes that these are in contravention of the unfair contract term legislation, by causing significant imbalance in the parties' rights and obligations under contract to the detriment of the consumer. This we believe would create more legal uncertainty, more court cases, more money perhaps for lawyers, but that cannot be in the interests of business or consumers.
I am very pleased that in my country the CBI has backed Mrs Wallis' approach. It is a sensible position in helping us to work with business and consumers that we can ensure that court action is only the last resort and we can find better ways to resolve disputes.
It is a matter of some regret to me that members of the Legal Affairs Committee seem to have forgotten that it is our committee which bears the responsibility for the legal protection of the consumer. It cannot, therefore, be right that we respond to the challenges of the new world of e-commerce by seeking to limit or constrain those rights. This will send a bad signal to consumers. It will not support e-business development and it will mean that we will not develop the e-commerce business-to-consumer sector.
I appeal, therefore, for some common sense in this debate. I know that no legislation is perfect. We are all struggling in the e-commerce world to get legislation that is right, to get the right balance between self-regulation and a regulatory framework which gives minimum guarantees. That is why I believe also that this two-year review clause is sensible. It will allow us to look at legislation, how it is impacting on SMEs and now it is impacting on consumers. The idea of setting up a case book and collecting evidence is an excellent idea. We now have to work to find practical and effective ways to resolve disputes. This cannot be at the expense of consumers.
The opinion on this report revolves around Articles 15 and 17. I now speak on behalf of my group, in respect of the amendments tabled by them and other political groups.
The shared aim of all of us is to try to find a balanced way of protecting consumers and shielding SMEs from differing Member State jurisdictions. This problem has been exaggerated totally out of proportion. From the evidence available, such cross border B to C disputes are few and far between and the hope is that most of them will now be weeded out by ADR systems. But, where they go beyond that, it is the consumer who is most disadvantaged. The bigger businesses will be able to afford legal assistance. The astute and sensible SME can insure for a modest premium. That leaves the residue of unsuspecting businesses that may get involved in a transaction outside their Member State.
In these circumstances it is not unreasonable to build on the previous content of Article 15, use the concept of "directed at" , acknowledge that this is a concept also found in American jurisprudence and utilised by WIPO. It is not simple but it has been used and there is no simple solution here. This, in combination with a modification to Article 17, which allows freedom of contract to choose ADR but respects existing consumer rights in the form of the unfair contract terms directive, presents a much more workable, legally certain package that will promote confidence.
It is a mark of the balance that we have achieved in these amendments that they have won the support of the CBI in my own country and more than partial support from consumer organisations. They certainly prefer this package to the committee one.
What I did not refer to when I spoke previously was Parliament' s role in this legislative process. We are consultees. We know from what has been said on this subject by Commissioner Byrne that he will not accept the type of formulation proposed by the committee at Article 17a. I believe that Commissioner Vitorino shares his view.
From the Council' s perspective, the UK Government expressed a similar view. It seems unlikely that a French Presidency, which is highlighting consumer affairs, will take a different view.
We could say that, because we are only consultees, we can say what we like. We are merely signalling a political direction but it is important that we should signal a legally certain and workable solution, not one that will create as many problems as it seeks to solve.
Parliament should behave responsibly as a grown-up legislator, not as a petulant child. We have the opportunity to build on the already substantial achievements in the committee' s final report. I hope that we will go further.
I would like to thank the rapporteur, Mrs Wallis, for her persistence. It has been a long and hard road.
The European Commission has made a proposal which would ensure that consumers would have the right to take action in their own national courts and legal disputes arising from cross-border e-commerce transactions.
Amendments from the Legal Affairs Committee before Parliament would take that right and make it subject to unreasonable conditions and I cannot support those amendments. The amendments shift the balance in the report towards traders and away from consumers. Consumers can agree - prior to the conclusion of the contract - that they cannot bring proceedings against the other party in the courts of the Member States where they are domiciled. The main problem with this approach is that it assumes that consumers first read the small print in such contracts and, even if they do, that they fully understand the implications of agreeing to forego the right to sue in their own courts and the differences in relation to costs incurred, legal systems, the choice of language used and so on.
It is unlikely that the average consumer understands or is aware and we cannot agree to their full legal rights being abrogated in this way. I agree with Mrs Wallis that Commissioner Byrne was right to say that he would not accept this, and I hope that Commissioner Vitorino feels the same way, because this would be a disastrous outcome.
The committee did, however, agree to take a coherent approach to the law relating to the internet. Under the proposal, key information contained in the court files in the Member States would be copied, using a standard form, to a centralised database for on-line access by interested parties. Such a system will also promote the convergence and coordination of the different national legal systems and enable parties to check on the status of trading partners and suppliers, especially in an age of on-line trading.
This European causebook is very much to be welcomed and I hope that we will be able to support this report.
I want to compliment Mrs Wallis on the preparation and the presentation of her report. I broadly welcome this report and I want to focus in particular on Amendment No 20, Recital 26 (new), which states that the Commission will consider proposals for the establishment of a Centralised Electronic European Union Causebook and Judgment Registry Database.
This has been justified very clearly in the report. It is pro-citizen and it is pro-consumer and I would strongly urge the Commissioner to consider this proposal favourably, particularly in view of the fact that it is so pro-consumer and pro-citizen. I would strongly urge the Commission to consider it favourably as we now live in a global network with a global economy, global companies.
But we have yet to establish an infrastructure to enable the Brussels Convention, as amended and extended, to benefit our EU consumer citizens and to attract inward investment.
It is necessary to establish the causebook which has been inspired by a proposal from an Irish lawyer, Twinkle Egan who has worked diligently on this initiative for some years. At the expense of repeating myself, this will ensure that it is to the citizens' advantage. This system has the advantage of having already been vetted by many reputable institutions including the International Bar Association. The system has the attraction of being capable, of extension, to synchronising the international legal system of the global world in which we now live and trade.
The system would enable citizens of the Community and others to have prompt and easy access to authoritative and up-to-date information in relation to the existence and progress of trans-border litigation in which they may have a legitimate interest. This system would also provide efficiency in obtaining and enforcing judgments within the EU.
Mr President, we must take note of the immense amount of work put in by Mrs Wallis and her endeavours to preserve a certain balance in an extremely complex report, for we are attempting to define future scenarios which will be extremely important for all of us.
This evening's debate may appear to be very technical at first sight, but it does actually contain major political elements. One of our tasks is to establish ground rules on the working of the market and regulating the relationship between two of its fundamental players: the service provider and the consumer. It is too simplistic to say that we are protecting the consumer by laying down that the applicable law and competent court are in all cases, without exception, those of consumer's place of residence.
In reality, the market, especially the market of the new economy, is a complex environment where the commercial relations between the actors and the variety of different ways in which it is possible to conduct a transaction are driving out all inflexibility. Any of us, while we are here in Brussels, could buy something from Hong Kong over the Internet and have it delivered to Buenos Aires. To imagine that we can adopt a regulation laying down a fixed rule for establishing the competent court, the applicable law and the place of residence of the consumer does not, in actual fact, seem practical. If the person buying the goods were resident in Italy, it could well be of interest, for it would probably be an improvement on our Stone Age legal system. However, in our opinion, the market requires the rapid settling of potential disputes by the transferral of these disputes to alternative systems of justice where experts are called upon to find solutions.
Today, new players are emerging in the construction of international market rules. Consider, for example, the influence of the large law firms and global players in international transactions. It is they who introduce new rules and new ways of settling disputes. Written law is increasingly being replaced by unwritten law, which interprets the flexibility of the markets and provides solutions to specific cases. The globalisation of markets is producing a plurality of legal systems created by the same social groups which they are intended to serve. They are an expression of the market's constant need to move forward and expand. There is interaction between regulation and self regulation. The principles of sovereignty and territoriality, on which the nation state is based are, in reality, dying out. What can businesses do, faced with the handicap of rigid regulations, especially the small- and medium-sized businesses? Either they do not operate outside their own country in order to avoid excessive legal expenditure, or they put prices up in order to offset the potential cost of disputes.
At the end of the day, the cost, in the form of reduced availability of goods and services and higher prices, is borne by the consumer, who is at the mercy of our regulations. What is more, we would be holding back the economic development and increase in employment which should, apparently, come with the new economy. This is what is being advocated today by certain sections of Parliament, whose amendments display a purely demagogic approach. We do not support this approach, considering also that, in the directive on electronic commerce adopted a few months ago, we laid down rules governing the signing of on-line contracts and confirmed the validity of the principles of the internal market, rule of origin and on country control.
Therefore, my group fully supports the position of the Committee on Legal Affairs and the Internal Market - which tends precisely towards greater flexibility - and throws down one final challenge: legal solutions for the markets now require global responses, especially in the context of the regulation of the new economy itself. Of course, the European Union does need to produce its own model, but we must be aware that, without an international agreement, it is unlikely to be very effective.
Mr President, Commissioner, unlike many other MEPs, I am not in the habit of routinely thanking the rapporteur. I only do so when there is a reason. Today, we do have reason for thanking Diana Wallis for displaying what has most emphatically been the patience of a saint and the stamina of an athlete in drawing up this report.
I want to emphasise that the majority of the Group of the European Liberal, Democrat and Reform Party supports her and the amendments she has tabled on the Group' s behalf. I also want to point out that the debate has been frustrating to some degree. If the same energy had been put into developing confidence-building systems instead of into lobbying which has not always been very professional, I believe that a lot would already have happened to create the confidence and confidence-building systems which are required if consumers are to have the courage to begin trading.
One great merit of this piece of work is the importance which the rapporteur and Parliament attach to consumer-friendly dispute-resolution mechanisms and the pressure they have brought to bear in order to obtain these. This is important, and I do not believe that the same weight would have been given to this issue if this work had not been done. As has been repeated a great many times, the biggest dispute, as we all know, has been about which court is to have competence in matters relating to electronic commerce. This is an issue which will set a precedent, and that is why we have seen such vigorous lobbying. It is a question with which we shall be confronted many times in connection, for example, with tax issues and cyber crime. We must resolve the issue of which is to be the competent court. I believe that there is a lot to indicate that, in the future, we must have clearer rules specifically in connection with places of domicile. We cannot proceed as often on the basis of where events have taken place. This also emerged yesterday from our seminar on cyber crime. What is to be taken as the domicile address? That is why it is important that we should establish today that it is the consumer' s domicile address which matters in the end.
Finally, I should like to ask those who are going to support the majority of the committee in the vote how they can look consumers in their own countries in the eye when the latter become aware that the view of the majority of the committee will, in practice, lead to their being denied access to their own courts.
I should like finally to strike a biblical note. I once met an old man who said, 'I am in no doubt at all that, when I speak to my God, I can speak in my own language. I also hope, however, that the same will apply in the courts I may be called before' .
I would like to join my colleagues in thanking Mrs Wallis for her tremendous effort and work on this very difficult brief and I also want to support the call by my colleague, Pat the Cope Gallagher, and my other Irish colleague, Nuala Ahern, with regard to the establishment of a centralised European Union Electronic Database on case-law, put forward by Twinkle Egan, a barrister from Ireland.
However, when we look at the difficulties which have arisen with regard to this report, when we look at the disparate views - the so-called purists on behalf of the consumers or the other so-called purists on behalf of business and e-commerce - we sometimes forget that a lot of small- and medium-sized enterprises are consumers themselves, who will be trading with larger companies or larger suppliers and who deserve the same protection that I, "as an individual" or anybody else, as an individual consumer, would have.
Therefore, what is most of all required within the new framework is certainty with regard to the protection available and the responsibilities of the people who are trading on-line.
I look to other legislation to see what analogies or what benefits can be drawn from it. Under the various insurance directives, for instance, non-national insurance companies are required to have an agent in each Member State to deal with insurance claims that may occur in that Member State. Why not put in place a similar requirement on on-line trading companies?
Likewise, under the consumer credit directive, the provider of the service is required to inform the consumer of certain rights, certain entitlements, certain get-out clauses as well. It is not difficult to transpose that kind of ideology into a direct consumer-service-provider relationship also.
That is why, more than anything else today, we need to put this regulation in place. We do not need to defer it any longer. We do not need to put any more mud into the water. We need to enable Europe, which is lagging behind in e-commerce and Internet business worldwide, to put in place new arrangements with regard to creation of on-line business and the protection of consumer rights and also to ensure that Europe takes its rightful place at the top of the world trading system of Internet and on-line businesses.
That is why it is important that we should support the general opinion, agreed by the Legal Affairs Committee and as proposed by Mrs Wallis, concerning those areas over which there has been some conflict, I take note of what Commissioner Byrne said recently in his speech about the other opportunities. No consumer, "as an individual" or as a company, can be denied the ultimate right to take legal action but that does not mean that this should be the first course of action. There should be an agreed dispute-resolution mechanism available at local level, which can reduce the cost of settling consumer disputes because, as has been pointed out by many speakers this evening, there is the question of added costs with regard to resolution of disputes.
Finally, I would once again like to thank the rapporteur and the Commission representatives for their work and remind all Members that there is another way under the Brussels I Convention and we can put other mechanisms in place. Let us agree on this report and then make changes in other areas as they come before us.
As Mrs Wallis knows only too well I have not agreed with a number of things that she has said during the time she has been rapporteur for this important report but I would like to put on record my appreciation for the very considerable work and effort she has put into what she has done for this Parliament.
As spokesman for the British Conservatives and the Legal Affairs Committee, I want to begin by endorsing the remarks made by Mrs Palacio, chairman of that committee. The process of which this debate is a part is, as has been explained already, a component of the so-called Amsterdamisation of the Brussels Convention. It is an unusual process but one in which Parliament has to give the message from its consultation that the Brussels Convention must not merely be transformed into a regulation it has to be brought up-to-date to meet the needs of the contemporary world.
The Convention itself is old: it antedates my own country' s joining the European Economic Community. It goes back to an era before not only the Internet but even before the commercially available personal computer. It is therefore tragic that the Commission and the Council have been so timid in getting to grips with the reality of the modern world for we are in a world which is moving away from that of national jurisdictions into the world of networks. In the world of networks traditional jurisdiction-based disputes-resolution procedures are of no real help to consumers and traders when things go wrong.
It is for this reason that the jurisdictional aspects and arguments must be squeezed out of disputes. ADRs which are a form of bona fide privatised law, agreed upon by the parties and legislators, must be the first and the main means of resolving disputes. They cannot merely be the pre-trial steps before a disappointed consumer takes refuge in his own legal system for, if they become that, myriads of SMEs will boycott the Net for business, thereby reducing their own profitability and their contribution to society and the national exchequers.
It will seriously reduce Europe' s citizens' choices, thereby reducing their quality of life and standard of living. I hear my opponents say: there is Lord Inglewood representing the forces of reaction, flying in the face of the Community' s honourable tradition of consumer protection and arguing at variance with the detailed terms of existing European Community consumer protection legislation.
Taking the latter point first, I argue in the way I do because existing legislation no longer meets the consumers' needs. After all, a later statute succeeds its predecessors and, if the form of protection the consumer is given needs overhauling, earlier legislators cannot and do not stop the draftsmen and their successor legislators.
When it is time for change then it is the time for change and that time is now. The world has moved on. We have got to move on with it and nowhere is this more clearly seen than in the debate we have had about the so-called directed website. Such a thing is a contradiction in terms since the Net is a shop window at every terminal link to the network and, to argue in some contrived way, that a site can be directed at some and not others is linguistically facile, commercially nonsensical and technologically illiterate.
We have an opportunity tomorrow to vote for the 21st century, its consumers, traders and citizens by voting for the committee' s report or we can look at the future and then turn our back on it and find superficial comfort in the last century by voting for the amendments.
We, in my delegation and in this group, shall be voting for the 21st century' s solutions to 21st problems and supporting the committee' s report.
Mr President, I respect your tenureship of the chair and I yield to no one in that, but I wonder how you can justify the fact that you indicate a time and then in the case of several speakers absolutely ignore it. I do not cast any judgement over the previous speakers or the substance of their remarks, but, if people have been allocated a period of three minutes, to give them 50% more is insulting to those people who have spoken earlier and have kept rigidly to their time. I wonder whether you could justify why you have decided to ignore the clock?
I have not ignored the clock and I am very concerned that some Members may be abusing my tolerance. In general, Members have respected the time limits for their interventions and, in any event, they have expressed their points of view. I accept responsibility for this anomaly, which is going to be positive since we are going to gain time - if we do not waste it with points of order - and it is not going to set a precedent.
Mr President, ladies and gentlemen, could I first underline the fact that Mrs Wallis has spared no effort in submitting this report for discussion. The report, as it was approved within the committee, is in my view a fine example of a document which has struck a fine balance between the interests of all parties, both small- and medium-sized businesses and consumers.
It would be regrettable if this balance were to be disturbed by tomorrow' s vote, besides which, it is highly unlikely in my view that the Council would be able to agree on the tabled amendments.
Allow me to explain why. The terminology, as it is currently before us, is clear. We talk about 'contracts concluded at a distance' , terminology which, even to a lay person, is far more transparent than 'directed activities' , as is currently used in the amendment. Let me illustrate this with an example. If a French winegrower recommends his crémant in French, a French consumer may well enjoy protection under the Brussels convention, because the winegrower' s 'activities' are 'purposely directed in a substantial way' , but the English, Belgian or Italian consumer will not enjoy this protection because the activities were not purposely directed in a substantial way to those consumers. This creates considerable legal uncertainty and will lead to various procedures having to be thrashed out before the courts where each case will need to be examined individually to establish whether the activities were purposely directed or not.
Secondly, it is crucial in my opinion that the report offers parties themselves the opportunity of building a competence clause into their contracts. Contractual freedom is a fundamental principle. If we deny a party contractual freedom and, with it, the constitutional right to go to court, I can foresee various procedures needing to be instituted on account of denial of justice.
In my view, the Brussels convention is of major strategic importance for the development of e-commerce within the internal market and it will also have a major impact on the success or failure of small- and medium-sized businesses. I therefore hope that this report, as approved in the committee, will be adopted in its unamended form in the plenary tomorrow.
Mr President, as I have said in this Chamber on previous occasions, I have the privilege of working in a very interesting Legal Affairs Committee and being one of the few non-lawyers on the committee. Diana Wallis as a distinguished international lawyer has been the ideal person to work on this very complex file. I would like to thank her for the way she has done it and the way she has so freely shared her knowledge with us. I have certainly learned a great deal from it.
I want to pick up on what is a central point for me: we are, as my colleague Lord Inglewood said, trying to reflect a new world in which we want small businesses to take advantage of the most powerful, international marketing tool that they have ever been offered. There are many business that we want to use the network, the Internet, to sell to consumers all over Europe. Many of those small business will have no experience of exporting, they will not have a network of lawyers, they will be uncertain themselves about how they are going to deal with consumer complaints. The way that the committee has finally structured its approach strikes exactly the right balance.
Let us be clear, that what we have proposed in these alternative jurisdiction clauses is not something for the larger businesses. Large businesses, even medium-sized businesses, will have offices all over Europe, they will have lawyers, they will be able to deal with consumers in that respect. The basis of consumers being able to go to the court of their domicile to receive justice in the event of disputes still remains intact. Listening to some of the speeches you have heard this evening, you would think that option was under threat. We have had Mrs Ahern - I am sorry she is not here - saying it will be a disastrous outcome if the committee' s report is voted through. I fundamentally disagree with that.
What we have done is offer small companies the alternative of doing something else. They can offer consumers alternative jurisdiction but only under very specific conditions. A double lock is built in there, because they must agree to incorporate an alternative dispute-resolution mechanism before they can use the alternative clause and the terms must also be made very clear to the consumer concerned before he accepts them.
Let us think about this on-line world, ladies and gentlemen, and those of you who have shopped on-line will know that you are offered the conditions and you must positively accept them. You press the button, you move your mouse, you make a conscious decision. How many of you, when you last had your gas or electricity bill, turned it over to look at the small print - the conditions? How many of you realised that you were accepting them? In the on-line world, we must think differently. We are thinking in the old world here - some of our colleagues are thinking in the old world.
What we need to do tomorrow is to accept the committee' s report and move forward. That is our role as a grown-up legislator: to think about new ideas, encourage change and not necessarily, as Lord Inglewood said, go along with an accepted wisdom that has been with us for many years.
Mr President, Commissioner Vitorino, it is important for the e-commerce market that we can conduct pan-European trade in an electronic environment. No barriers to the market should be set up, either legislative or technological. A Europe without borders is to the benefit of consumers. If the amendments made by the committee to the report now being discussed were to be rejected tomorrow, the future of ecommerce in Europe would be in jeopardy.
Ladies and gentlemen, as nice as it would be for the employment situation for our legal profession, it would be an enormous burden for small- and medium-sized enterprises in Europe to take account of the legislation that exists in all EU countries and the signatories to the Locarno Agreement when they are engaged in e-commerce. Presumably this would also mean that any respectable companies that want to be responsible and look after their consumers' interests, will not become involved in ecommerce at all. As a result, there will be less on offer to the consumer as a whole, as Lord Inglewood earlier mentioned. On the other hand, irresponsible rascals would remain in the market and they would look after the consumer only until the clink of money is heard in the seller' s bank account, and no longer.
Ladies and gentlemen, according to a proposal by a consumer organisation, marketing could be directed at just one country or just certain markets, which is not technically possible in the world of the Internet. The electronic world knows no national frontiers. Besides, this would discriminate against consumers, as the consumer must have the right to order products from anywhere to go anywhere. This kind of interpretation would probably also run counter to the principle of the free movement of goods and services as referred to in Article 49 of the Treaty of Rome. A company engaged in e-commerce cannot normally even know what country the consumer is in. It would therefore be impossible to require a company to find out beforehand about the consumer protection legislation that exists in the customer' s country, as that country could be anywhere. Instead it would be reasonable to create alternative procedures for resolving disputes. The e-commerce players should, however, have the right to choose between normal court procedures or an alternative way to resolve the dispute.
I would also ask the Council and the Commission to still take time to reflect whether it would be worth considering this charge-back mechanism, which Mrs de Palacio mentioned again in her amendment to the report. It could increase bureaucracy from the point of view of the consumer. In this the committee' s position is not absolute but it would seem that the majority in this Chamber support it and that tomorrow it will be upheld as Parliament' s position, which is a good thing.
About 18 months ago the Council of the European Union nodded through a draft of the new Brussels regulation which essentially rubber-stamped old principles supposedly in order to apply them to modern conditions, but without thought, without real discussion and without consultation, I hope, whatever the result of the vote tomorrow, that both the Commission and Council will take note of the very extensive discussions and debate which we have had in this Parliament, which have taken account of the concerns both of business and consumers.
I disagree with Mrs Wallis' suggestion that, because of some criticism from David Byrne of the result reached in the Legal Affairs Committee, we should give way now. I would say it is our democratic duty to stand up for what we believe is the right solution for consumers and for e-commerce in the European Union regardless of whether that gives distress to Mr Byrne or not.
I would give my wholehearted support to the conclusion reached in the Legal Affairs Committee. It is a common-sense balance between, on the one hand, protecting consumers and, on the other hand, ensuring that those same consumers have access to the low prices and wide choices that are available with the truly competitive market. We have to decide, in a new era where physical location has become almost meaningless, where a dispute is eventually litigated, where a dispute is eventually solved. To allow consumers and businesses the freedom to make that choice themselves is the most pragmatic and the most common-sense solution and this gives the maximum certainty both to business and to consumers. It does not strip consumers of their pre-existing rights. It gives them choices and it reflects their enhanced status in a new Internet world, which gives them more power and more choices than ever before.
If small businesses are driven out of the market because of the proposals from the Commission or if we adopt Mrs Wallis' amendments tomorrow then it will be consumers who suffer because it will leave them at the mercy of the large global players and it will deprive them of the low prices that they deserve under the new Internet economy. Even more importantly, it will also threaten the new economy and the e-economy in the European Union.
We are sadly far behind the United States and, if tomorrow we support the amendments proposed by Mrs Wallis, we will stay far behind the United States. With the Commission' s proposals, we certainly have the worst of both worlds. We have uncertainty and legal risk for business without genuine consumer protection, because in many cases the right to sue in your own home court may be illusory if you cannot enforce the judgment without going overseas and incurring the same inconvenience as if you had to go overseas in any event to litigate this issue.
The Legal Affairs Committee has come up with a pragmatic solution. It is a common sense balance to a difficult issue and I would appeal to the House to support the resolution as put forward by the Legal Affairs Committee.
Mr President, ladies and gentlemen, the Commission wishes to begin by expressing its pleasure at the fact that this proposal has received not only the careful attention that the European Parliament gives to all of our proposals, but also because this represents work of the highest quality, which shows the great commitment of its rapporteur, Mrs Wallis, whom I should like to congratulate in particular, and of the Committee on Legal Affairs and the Internal Market, chaired by Mrs Palacio.
The "Amsterdamisation" of the Brussels I Convention is, as you know, one of the priorities of the French Presidency. From the Commission' s point of view, the issue is to adopt a legal instrument which will enable us to define clear and transparent rules which everyone can accept. These rules are necessary if we are to be able to harmoniously apply the principle of mutual recognition of legal judgments, which will, of course, involve a debate on determining the principles and rules that apply to the competence of the Member States' courts when they rule on trans-border disputes.
The scope of this regulation is therefore very broad. First of all, it contains a principle which I believe is universally accepted today: that of the jurisdiction of the courts in the Member State in which the defendant is domiciled. To achieve greater flexibility and to adapt more efficiently to the specific needs of the parties in a given dispute, the proposal for a regulation lays down alternative rules for jurisdiction, essentially the jurisdiction of the courts in the Member State of the place where the contract was concluded or of the place where the damage was done in the event that an offence has been committed. The regulation also lays down rules for the protection of the weaker party to consumer contracts, that is to say the consumer, but I shall return to this subject in greater detail later. It also lays down rules for the protection of workers and insurance policyholders, who are deemed to be the weaker parties to such contracts. As long as certain conditions are met, these parties have the right to bring a case before a court in the Member State in which they reside. This is the broad legal framework.
I understand - and I feel that it is important to make this clear to the House - that the proposed regulation is a horizontal instrument, which can be applied, in a general way, to both civil and commercial matters. It covers both contractual and non-contractual matters. It is therefore worth bearing in mind that in the field of contracts, we are dealing with legal rules on general contracts between companies, between companies and consumers, and even contracts between private individuals. Various types of special contract, such as employment or insurance contracts, are therefore dealt with separately. Having said this, my concern is to emphasise the fact that although we recognise that the debate has naturally become polarised around one aspect of the regulation' s implementation, namely that concerning the new rules on e-commerce, this regulation covers more than just this one area. There is an enormous and immediate advantage in moving towards adopting a regulation on this matter on the basis of civil judicial cooperation.
Let us move on now to the issue that has aroused the most passion in the debate, which concerns consumer contracts concluded electronically, in other words, the amendments to Articles 15, 16 and 17. First of all, I wish to say, on behalf of the Commission, that our proposal, which defines rules for judicial competence, is not seeking to come down on the side of judicial procedures at the expense of an alternative dispute-resolution system. This is not a dogmatic proposal seeking to enshrine the legal approach and to reject the choice of extrajudicial approaches to dispute resolution. Quite the contrary. The Commission shares the concern that honourable Members have expressed about the fact that perhaps in an increasingly general way, but particularly where e-commerce is concerned, the extra-judicial resolution of disputes is, without a shadow of a doubt, a much better solution in most cases than resorting to judicial procedures. This is not only because in most cases, in this type of contract, the sums involved today are, as we know, relatively small. Also and above all, it is because the speed with which these contracts are concluded by electronic means is in stark contrast to the excessive formality and slowness with which courts tend to act when resolving these disputes.
The Commission does not, therefore, recognise itself in the portrait that you might wish to paint of us, that is one of a nineteenth century dinosaur, or an even older one, if you prefer. We do not see ourselves in this light because, as you know, anthropologically speaking, dinosaurs no longer existed in the nineteenth century. We are not dinosaurs, fiercely resisting the adoption of alternative methods for resolving disputes and obsessively pursuing the notion that the courts are always the solution to all ills. This is not the Commission' s position. I even think that the extremely intensive work that we have been carrying out, which I will shortly discuss in greater detail, to promote alternative means for resolving disputes at European level is tangible proof that instead of merely making grandiose statements, we are working on the ground to implement mechanisms for alternative forms of dispute resolution.
Furthermore, we are convinced that it is possible to make use of new communication technologies, such as the Internet, the new network concept and flows to facilitate extrajudicial dispute resolution. That is why I would say that the commitment to responding to the challenges that have been set for us here is not so much a question of a making a dogmatic choice of legal solutions. It is rather a question of our ability to give credibility to alternative mechanisms for dispute resolution and to give consumers and business people confidence in these mechanisms. Probably the greatest tribute that we could pay to this debate would be to say in a few years' time that we wasted a great deal of time on a highly legalistic debate that in practice was shown to have no real importance at all.
In other words, the best way of honouring this debate would be to see if we can create a system for dispute resolution that renders the debate on access to the judicial process almost obsolete. Why is it that we cannot avoid discussing the issue of the judicial approach? It is because the Commission does, in fact, share the idea that extrajudicial resolution must become the rule but that, in order to provide an incentive for people to seek recourse to this extrajudicial approach, there must be clear principles for the alternative, that is the judicial route. There must therefore be rules on the jurisdiction of the courts in those cases - which the Commission hopes will be rare - where an alternative form of resolution is not possible or does not produce a satisfactory result.
Accordingly, with regard to consumer contracts the Commission found the discussion in the Committee on Legal Affairs extremely useful and takes the view that the second part of Amendment No 23 contains a principle which is considerably clearer and more reliable than that contained in our original proposal. The phrase 'directs such activities to' is an ambiguous one, which could cause problems by being open to interpretation and could drag us into a never-ending discussion on what are positive, active or passive web sites. We therefore feel that it would be helpful to replace this phrase with "contracts concluded at a distance" . We are prepared to incorporate this phrase into the amended proposal.
This action would, however, have two consequences for Article 15. First of all, its wording needs to be adapted so that it does not limit the scope of Article 15 to contracts concluded in the consumer' s home, which is an impossible condition to establish for contracts concluded electronically. We are therefore not inclined to retain the first part of Amendment No 23. Secondly, it is important to point out that, because of the amendment I have just mentioned, "presential" contracts are also covered by Article 15. By "presential" contracts, I mean those that are concluded face to face. I am thinking here of situations in which the vendor, even if he or she has been contacted by the consumer, via the Internet for example, has gone to the consumer' s home in order to conclude the contract there. I also have in mind contracts where the consumer has been given an incentive, at the initiative of the other party, the co-contractor, even to leave the state in which he or she is domiciled in order to conclude the contract, as happens, for example, in contractual situations involving holidays organised by the suppliers themselves. If these stipulations are guaranteed, we feel that the phrase "contract concluded at a distance" would be much more appropriate to the situations I have been describing.
On the other hand, we have problems with Amendment No 24, which concerns Article 16. Our view is that this amendment would mean applying the general rule of the jurisdiction of the Member State in which the defendant is domiciled and using the courts to override all of the common provisions of European Union and Member State consumer law as they stand today. As I see it, such an amendment would, in fact, render useless any provision in the field of consumer contracts, notably Article 15 itself. Apart from this, unless I am mistaken, this would leave consumers in a worse situation than that of an operator who is bound by a business-to-business contract, and who would be able to choose between having the case heard in a court in the defendant' s state of domicile and a court in the place where the contract was concluded.
The same thing applies to the amendment seeking to open up the system laid down in the Brussels Convention on jurisdiction clauses in consumer contracts. I am referring here to Article 17. The Commission feels that Amendment No 26 is unacceptable since the clauses that are proposed would, in our opinion, be systematically used by the supplier, unless, of course, they were based on free and individual negotiation on the part of the consumer. The new Article 17(a) that has been proposed seeks to replace the guarantees provided by the courts by an extrajudicial and binding system of dispute resolution. The issue of the binding nature of these decisions is extremely important. My view is that this proposal would create a compulsory arbitration system for resolving these consumer disputes. As I see it, however, arbitration generally follows more complex procedural rules than those applied by the courts. I feel that the solution put forward in this proposal would present legal problems with regard to the law applicable and to the implementation arbitration awards.
This concern on the part of the Commission would also apply to Amendment No 39, to which various Members have put their name. We understand the intention of this amendment, which establishes the freedom of the parties to agree upon a 'get-out' clause for an extrajudicial mechanism for dispute resolution, and lays down that this mechanism, which may be binding on both parties and which has the Commission's approval, enables the supplier to refuse to enter into the transaction if the consumer does not accept the clause. Presumably, whether juris tantum or juris et de jure applies, this would always be in accordance with Directive 93/13/EEC on abusive clauses. I believe that this amendment would raise similar difficulties in law. I shall not go into further detail about the idea contained in this amendment that an abusive clause would never be involved, but the truth is that by relying on the binding nature of the decision of the ADR (Alternative Dispute Resolution) body on both parties and therefore on the consumer, we would be opting as a general rule to compulsorily replace the courts with extrajudicial dispute resolution mechanisms. Such a solution would, in fact, raise constitutional issues in some Member States, in which it is not possible to prohibit access to the courts, even if only as a last resort, and would open the way for an interpretation of what is a question of law and what is a question of fact in this type of contract which, in my opinion, would vitiate the efficiency and speed of the system.
The Commission' s view is that this regulation should not depend on the adoption of a package of legislative and non-legislative measures on e-commerce between companies and consumers. We feel sure that actions we have already launched and which are now up and running will enable alternative dispute resolution mechanisms to be put in place shortly and will enable us to provide a rapid response to the challenges of settling disputes arising from e-commerce. I would remind you of the revision of the Commission' s 1998 recommendation on the principles applying to alternative dispute resolution bodies, which in fact form the basis of what is known as the EEJ-Net - the European Extrajudicial Network - which has already been launched. Similarly, under the e-Europe initiative, which was adopted by the Feira European Council, the Commission is currently actively working on formulating proposals for codes of conduct, trust marks and extrajudicial procedures for the extrajudicial resolution of disputes arising from e-commerce. The Commission has also been given the task of preparing a Green Paper solely devoted to alternative methods of dispute resolution, as was decided by the Justice and Home Affairs Council of May of this year.
All of this is currently being done and is part of our short-term work programme. In another area, that of minor disputes heard by the so-called "small claims" courts, we have already initiated work in line with the Tampere mandate, to simplify and speed up the processing of trans-border disputes involving small or uncontested sums. We are therefore convinced that these initiatives, which are already under way, and on which there will have to be a full debate with civil society, with interested parties, with associations representing industry, business and consumers and, of course, with the European Parliament, will enable us to put in place, in the short term, a legal reference framework which will establish alternative dispute resolution mechanisms. We therefore think that, in order to allow this process some time in which to develop, it would be appropriate if the entry into force of this regulation were postponed for a few months. We propose that this should wait until six months after its publication, not only so as to enable operators to become fully conversant with the regulation, but also so as to enable the work that is currently under way on alternative means for dispute resolution to be concluded.
Lastly, the Commission wishes to state that it is able to accept Amendments Nos 3, 27 and 30 on the introduction of provisions on trusts, with the reservation that some small changes are made to the terminology used. We can also accept Amendment No 22, on group insurance contracts, Amendments Nos 28, 29, 33 and 34, which allow notaries to be included in the authorities that are able to take part in the exequatur procedure. We also accept Amendments Nos 18 - in part - and 29, but we have difficulty in accepting Article 55, which seeks, for the purposes of compulsory implementation, to give extrajudicial dispute resolution the same status as authentic acts that have been recognised by a body which has public authority.
Mr President, forgive me for being more of a bore than I usually am, but the valid arguments and especially the passion of the criticisms that have been made deserved a frank answer from the Commission. The Commission is humble enough to say that it has learnt from this legislative process and that you can be quite sure that this work will not end here.
Thank you very much, Mr Vitorino, for your extensive intervention.
The debate is closed.
The vote will take place tomorrow, Thursday, at 11 a.m.
(The sitting was closed at 11.15 p.m.)